Exhibit 10.31

 

EXECUTION COPY

 

 

WILLIS ENGINE FUNDING LLC

 

Issuer

 

 

and

 

 

THE BANK OF NEW YORK

 

Indenture Trustee

 

 

INDENTURE

 

 

Dated as of September 12, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS

 

 

Section 101.

Defined Terms

 

Section 102.

Other Definitional Provisions

 

Section 103.

Computation of Time Periods

 

Section 104.

Duties of Administrative Agent

 

 

 

ARTICLE II  THE NOTES

 

 

 

 

Section 201.

Authorization of Notes

 

Section 202.

Form of Notes

 

Section 203.

Execution; Recourse Obligation

 

Section 204.

Certificate of Authentication

 

Section 205.

Registration; Registration of Transfer and Exchange of Notes

 

Section 206.

Mutilated, Destroyed, Lost and Stolen Notes

 

Section 207.

Delivery, Retention and Cancellation of Notes

 

 

 

ARTICLE III  PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS

 

 

 

 

Section 301.

Principal and Interest

 

Section 302.

Direction to Lessees

 

Section 303.

Trust Account

 

Section 304.

Investment of Monies Held in the Trust Account, the Restricted Cash Account,
Engine Reserve Account, the Security Deposit Account and Series Accounts

 

Section 305.

Reports to Noteholders

 

Section 306.

Records

 

Section 307.

Restricted Cash Account

 

Section 308.

Engine Reserve Account

 

Section 309.

Security Deposit Account

 

Section 310.

Securities Accounts

 

 

 

ARTICLE IV  COLLATERAL

 

 

 

 

Section 401.

Collateral

 

Section 402.

Pro Rata Interest

 

Section 403.

Indenture Trustee’s Appointment as Attorney-in-Fact

 

Section 404.

Release of Security Interest

 

Section 405.

Administration of Collateral

 

Section 406.

Quiet Enjoyment

 

Section 407.

Acknowledgment

 

i

--------------------------------------------------------------------------------


 

ARTICLE V  RIGHTS OF NOTEHOLDERS; ALLOCATION AND APPLICATION OF COLLECTIONS;
REQUISITE GLOBAL MAJORITY

 

 

 

 

Section 501.

Rights of Noteholders

 

Section 502.

Collections and Allocations

 

Section 503.

Determination of Requisite Global Majority

 

 

 

ARTICLE VI  COVENANTS

 

 

 

 

Section 601.

Payment of Principal and Interest; Payment of Taxes

 

Section 602.

Maintenance of Office

 

Section 603.

Corporate Existence

 

Section 604.

Protection of Collateral

 

Section 605.

Performance of Obligations

 

Section 606.

Negative Covenants

 

Section 607.

Non-Consolidation of Issuer

 

Section 608.

No Bankruptcy Petition

 

Section 609.

Liens

 

Section 610.

Other Debt

 

Section 611.

Guarantees, Loans, Advances and Other Liabilities

 

Section 612.

Consolidation, Merger and Sale of Assets

 

Section 613.

Other Agreements

 

Section 614.

Charter Documents

 

Section 615.

Capital Expenditures

 

Section 616.

Permitted Activities

 

Section 617.

Investment Company Act

 

Section 618.

Payments of Collateral

 

Section 619.

Notices

 

Section 620.

Books and Records

 

Section 621.

Taxes

 

Section 622.

Subsidiaries

 

Section 623.

Investments

 

Section 624.

Use of Proceeds

 

Section 625.

Asset Base Certificate

 

Section 626.

Financial Statements

 

Section 627.

Servicer Report

 

Section 628.

Cash Receipts Report

 

Section 629.

Annual Portfolio Appraisal

 

 

 

ARTICLE VII  DISCHARGE OF INDENTURE; PREPAYMENTS

 

 

 

 

Section 701.

Full Discharge

 

Section 702.

Prepayment of Notes

 

Section 703.

Unclaimed Funds

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII  DEFAULT PROVISIONS AND REMEDIES

 

 

 

 

Section 801.

Event of Default

 

Section 802.

Acceleration of Stated Maturity; Rescission and Annulment

 

Section 803.

Collection of Indebtedness

 

Section 804.

Remedies

 

Section 805.

Indenture Trustee May Enforce Claims Without Possession of Notes

 

Section 806.

Allocation of Money Collected

 

Section 807.

Limitation on Suits

 

Section 808.

Unconditional Right of Holders to Receive Principal and Interest

 

Section 809.

Restoration of Rights and Remedies

 

Section 810.

Rights and Remedies Cumulative

 

Section 811.

Delay or Omission Not Waiver

 

Section 812.

Control by the Control Party of the Affected Series

 

Section 813.

Waiver of Past Defaults

 

Section 814.

Undertaking for Costs

 

Section 815.

Waiver of Stay or Extension Laws

 

Section 816.

Sale of Collateral

 

Section 817.

Action on Notes

 

 

 

ARTICLE IX  CONCERNING THE INDENTURE TRUSTEE

 

 

 

 

Section 901.

Duties of Indenture Trustee

 

Section 902.

Certain Matters Affecting the Indenture Trustee

 

Section 903.

Indenture Trustee Not Liable

 

Section 904.

Indenture Trustee May Own Notes

 

Section 905.

Indenture Trustee’s Fees and Expenses

 

Section 906.

Eligibility Requirements for Indenture Trustee

 

Section 907.

Resignation and Removal of Indenture Trustee

 

Section 908.

Successor Indenture Trustee

 

Section 909.

Merger or Consolidation of Indenture Trustee

 

Section 910.

Separate Indenture Trustees, Co-Indenture Trustees and Custodians

 

Section 911.

Representations, Warranties and Covenants

 

Section 912.

Indenture Trustee Offices

 

Section 913.

Notice of Event of Default

 

 

 

ARTICLE X  SUPPLEMENTAL INDENTURES

 

 

 

 

Section 1001.

Supplemental Indentures Not Creating a New Series Without Consent of Holders

 

Section 1002.

Supplemental Indentures Not Creating a New Series with Consent of Holders

 

Section 1003.

Execution of Supplemental Indentures

 

Section 1004.

Effect of Supplemental Indentures

 

Section 1005.

Reference in Notes to Supplemental Indentures

 

Section 1006.

Issuance of Series of Notes

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI  HOLDERS LISTS

 

 

 

 

Section 1101.

Issuer to Furnish Indenture Trustee Names and Addresses of Holders

 

Section 1102.

Preservation of Information; Communications to Holders

 

 

 

ARTICLE XII  EARLY AMORTIZATION EVENT

 

 

 

 

Section 1201.

Early Amortization Event

 

Section 1202.

Other Series

 

 

 

ARTICLE XIII  MISCELLANEOUS PROVISIONS

 

 

 

 

Section 1301.

Compliance Certificates and Opinions

 

Section 1302.

Form of Documents Delivered to Indenture Trustee

 

Section 1303.

Acts of Holders

 

Section 1304.

Inspection

 

Section 1305.

Limitation of Rights

 

Section 1306.

Severability

 

Section 1307.

Notices

 

Section 1308.

Consent to Jurisdiction

 

Section 1309.

Captions

 

Section 1310.

Governing Law

 

Section 1311.

No Petition

 

Section 1312.

General Interpretive Principles

 

Section 1313.

Effective Date of Transaction

 

Section 1314.

Counterparts

 

 

 

EXHIBIT A - Eligible Engines and Economic Life

EXHIBIT B - Intentionally Omitted

EXHIBIT C - Intentionally Omitted

EXHIBIT D - Transfer Certificate (Rule 144A)

EXHIBIT E - Transfer Certificate (other than Rule 144A)

EXHIBIT F - Form of Non-Recourse Release

 

iv

--------------------------------------------------------------------------------


 

This Indenture, dated as of September 12, 2002 (as amended or supplemented from
time to time as permitted hereby, the “Indenture”), between Willis Engine
Funding LLC, a limited liability company organized and existing under the laws
of the State of Delaware (the “Issuer”) and The Bank of New York, a New York
banking corporation, as Indenture Trustee (the “Indenture Trustee”).

 

W I T N E S S E T H:

 

In consideration of the mutual agreements herein contained, each party agrees as
follows for the benefit of the other parties, the Noteholders and any Series
Enhancer.

 

GRANTING CLAUSE

 

To secure the payment of the Outstanding Obligations of each Series and amounts
owing by the Issuer under any Interest Rate Hedge Agreement and the performance
of all of the Issuer’s covenants and agreements in this Indenture and the
related Supplement, the Issuer hereby grants, assigns, conveys, mortgages,
pledges, hypothecates and transfers to the Indenture Trustee, for the benefit of
the Noteholders of all Series, any Series Enhancer and any Interest Rate Hedge
Provider, a security interest in and to all of the Issuer’s right, title and
interest in, to and under the following, whether now existing or hereafter
created (i) all Engines, related Lease Agreements (other than indemnification
payments), other Contributed Assets identified in the Contribution and Sale
Agreement, the “Collateral” (as such term is defined in each Owner Trustee
Mortgage executed, delivered and outstanding from time to time), and the
“Collateral” (as such term is defined in each Beneficial Interest Pledge
Agreement executed, delivered and outstanding from time to time), (ii) the Trust
Account, the Restricted Cash Account, the Engine Reserve Account, the Security
Deposit Account and the Series Accounts and all amounts and Eligible Investments
on deposit from time to time in any such account to the extent that such amounts
(including Excess Cash Available for Distribution) and Eligible Investments
therein are specifically identified or allocated to such Series in accordance
with the terms of this Indenture or the related Supplement, (iii) the
Contribution and Sale Agreement and the Servicing Agreement, the Administration
Agreement, in each case, as such agreements relate to an Eligible Engine
specifically identified or allocated to a particular Series in accordance with
the terms of this Indenture and the related Supplement, (iv) all Excess Cash
Available for Distribution, (v) all income, payments and proceeds of the
foregoing and of the items identified in clause (vi), and (vi) all of the
following which arise out of or in any way relate to (but only to the extent
they relate to) an Eligible Engine identified in the related Supplement

 

(a)           All Accounts;

 

(b)           All Chattel Paper;

 

(c)           All Contracts;

 

(d)           All Documents;

 

(e)           All General Intangibles;

 

(f)            All Instruments;

 

--------------------------------------------------------------------------------


 

(g)           All Inventory;

 

(h)           All property of the Issuer held by the Indenture Trustee
including, without limitation, all property of every description now or
hereafter in the possession or custody of or in transit to the Indenture Trustee
for any purpose, including, without limitation, safekeeping, collection or
pledge, for the account of the Issuer, or as to which the Issuer may have any
right or power;

 

(i)            To the extent not included above and without limiting the
foregoing, all Chattel Paper, all Leases and all schedules, supplements,
amendments, modifications, renewals, extensions, and guarantees thereof in every
case whether now owned or hereafter acquired and all amounts, rentals, proceeds
and other sums of money due and to become due under the Engine Related
Agreements, including (in each case only to the extent related to an Eligible
Engine), without limitation, (i) all rentals, payments and other moneys,
including all insurance payments and claims for losses due and to become due to
the Issuer under, and all claims for damages arising out of the breach of, any
Engine Related Agreement; (ii) the right of the Issuer to terminate, perform
under, or compel performance of the terms of the Engine Related Agreements; and
(iii) any guarantee of the Engine Related Agreements and any rights of the
Issuer in respect of any subleases or assignments permitted under the Engine
Related Agreements;

 

(j)            All insurance proceeds of the Collateral (other than proceeds of
liability insurance), all proceeds of the voluntary or involuntary disposition
of the Collateral or such proceeds;

 

(k)           Any and all payments made or due to the Issuer in connection with
any requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority and any other cash or
non-cash receipts from the sale, exchange, collection or other disposition of
the Collateral;

 

(l)            To the extent not otherwise included, all income and Proceeds of
each of the foregoing and all accessions to, substitutions and replacements for,
and rents, profits and products of each of the foregoing.

 

All of the property described in this Granting Clause is herein collectively
called the “Collateral” and as such is security for the Aggregate Outstanding
Obligations.

 


ARTICLE I


DEFINITIONS

 


SECTION 101.  DEFINED TERMS.  CAPITALIZED TERMS USED IN THIS INDENTURE SHALL
HAVE THE FOLLOWING MEANINGS AND THE DEFINITIONS OF SUCH TERMS SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS:

 

Account Debtor:  Any “account debtor,” as such term is defined in Section
9-102(a)(3) of the UCC.

 

6

--------------------------------------------------------------------------------


 

Accounts:  Any “account,” as such term is defined in Section 9-102(a)(2) of the
UCC, arising out of or in any way related to an Eligible Engine and, in any
event, shall include, without limitation, all accounts receivable, book debts
and other forms of obligations (other than forms of obligations evidenced by
Chattel Paper, Documents or Instruments) now owned or hereafter received or
acquired by or belonging or owing to the Issuer (including, without limitation,
under any trade name, style or division thereof) whether arising out of goods
sold or services rendered by the Issuer or from any other transaction, whether
or not the same involves the sale of goods or services by the Issuer (including,
without limitation, any such obligation which may be characterized as an account
or contract right under the UCC) and all of the Issuer’s rights in, to and under
all purchase orders or receipts now owned or hereafter acquired by it for goods
or services, and all of the Issuer’s rights to any goods represented by any of
the foregoing (including, without limitation, unpaid seller’s rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), and all monies due or to become due
to the Issuer under all purchase orders and contracts for the sale of goods or
the performance of services or both by the Issuer (whether or not yet earned by
performance on the part of the Issuer or in connection with any other
transaction), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.

 

Administration Agreement:  The Administration Agreement, dated as of September
12, 2002,  among the Issuer, the Servicer, the Administrative Agent and the
Indenture Trustee, as such agreement shall be modified or supplemented from time
to time in accordance with its terms.

 

Administrative Agent:  Barclays Bank PLC and its permitted successors and
assigns.

 

Affiliate:  With respect to any Person, any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person.  For the purposes of this definition, “control”, when used
with respect to any specified Person, means the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

Aggregate Net Book Value:  As of any date of determination, an amount equal to
the sum of the Net Book Values of all Eligible Engines.

 

Aggregate Outstanding Obligations:  As of any date of determination, an amount
equal to the sum of the Outstanding Obligations for all Series of Notes then
Outstanding.

 

Applicable Percentage:  With respect to any Series, this term is defined in
Schedule 1 to the related Supplement.

 

Appraisal:  An appraisal by one or more widely recognized independent appraisers
selected by the Servicer and acceptable to the Administrative Agent.

 

7

--------------------------------------------------------------------------------


 

Appraised Value:  With respect to an Engine, means an amount based on a minimum
of one Appraisal, or, with the consent of the Administrative Agent, two or more
appraisals.  The amount determined by each Appraisal shall be based upon the
current fair market value of the Engine that would be obtained in an
arm’s-length cash transaction between willing, able and knowledgeable parties,
acting prudently, with an absence of duress and with a reasonable time period
available for marketing, adjusted to account for the maintenance status of each
Engine (which shall reflect any existing maintenance reserves).  In determining
such value in the case of an Engine, it will be assumed that (i) no value will
be attributed to lease payments made under the related Lease Agreement and
(ii) no value shall be attributed to any security deposit under the related
Lease Agreement.

 

Asset Base:  With respect to any Series, as of any Payment Date, an amount equal
to (1) the sum of (a) the product of (i) the Applicable Percentage and (ii) the
sum of (x) the Aggregate Net Book Value as of the end of the immediately
preceding Collection Period of all Eligible Engines pledged to such Series and
(y) an amount calculated as of the end of the immediately preceding Collection
Period by applying the Depreciation Policy to Capital Improvements made to the
Eligible Engines pledged to such Series, and (b) the amount on deposit in the
related Restricted Cash Account for such Series on such Payment Date, after
giving effect to all deposits to and withdrawals from such Restricted Cash
Account on such Payment Date, minus (2) the sum of (a) any Maintenance Reserve
Payments and Security Deposits relating to such Eligible Engines pledged to such
Series that are not then on deposit in the related Engine Reserve Account and
the related Security Deposit Account, respectively, and (b) the Excess
Concentration Amount (as defined in the related Supplement).

 

Asset Base Certificate:  A certificate with appropriate insertions setting forth
the components of the Asset Base as of the last day of the month for which such
certificate is submitted, which certificate shall be substantially in the form
of Exhibit E to the related Supplement and shall be certified by an Authorized
Signatory.

 

Authorized Signatory:  Any Person designated by written notice delivered to the
Indenture Trustee and any Series Enhancer as authorized to execute documents and
instruments on behalf of a Person.

 

Available Amounts:  This term is defined in Section 401 hereof.

 

Bankruptcy Code:  Title 11 of the United States Code (11 U.S.C. §§101 et seq.)
as amended from time to time, and any successor statute.

 

Beneficial Interest:  This term shall have the meaning set forth in the
Contribution and Sale Agreement.

 

Beneficial Interest Pledge Agreement:  The Beneficial Interest Pledge and
Security Agreement in form and substance satisfactory to the Administrative
Agent.

 

Benefit Plan:  This term is defined in Section 205(e) hereof.

 

Business Day:  Any day other than a Saturday, a Sunday or a day on which banking
institutions in New York, New York, Sausalito, California, Rotterdam, The
Netherlands,

 

8

--------------------------------------------------------------------------------


 

or the city in which the Corporate Trust Office of the Indenture Trustee is
located, are authorized or are obligated by law, executive order or governmental
decree to be closed.

 

Capital Improvements:  Any capital improvements made to Eligible Engines in
accordance with Section 3.01(f) of the Servicing Agreement.

 

Casualty Loss:  (i) Any of the following events with respect to an Eligible
Engine which is not subject to a Lease Agreement:  (a) the actual total loss or
compromised total loss of such Eligible Engine, (b) the Issuer’s knowledge that
such Eligible Engine has become lost, stolen or destroyed, (c) 60 days following
the Issuer’s determination that such Eligible Engine is damaged beyond repair or
permanently rendered unfit for use for any reason whatsoever or (d) the seizure,
condemnation or confiscation of such Eligible Engine for a period exceeding
thirty (30) days and (ii) if such Eligible Engine is subject to a Lease
Agreement, such Eligible Engine shall have been deemed under its Lease Agreement
to have suffered a casualty loss as to the entire Eligible Engine.

 

Casualty Proceeds:  Any payment to, or on behalf of, the Issuer in connection
with a Casualty Loss.

 

Change of Control:  means (i) (a) any “person” or group (as defined in Rules
13d-3 and 13-5 under the Securities Act), is or becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Act) of a larger
number of shares of common stock of the Seller than the number of shares of
common stock of the Seller of which CHARLES F. WILLIS, IV and members of his
family (including wife, children, brothers and sisters) is the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Securities Act) and (b) at any
time during any consecutive two-year period, individuals who at the beginning of
such period constituted the Board of Directors of the Seller (together with any
new directors whose elections by the shareholders of the Seller was approved by
a vote of 66-2/3% of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Seller then in office; or (ii) any
“person” or group (as defined in Rules 13d- 3 and 13-5 under the Securities Act)
other than CHARLES F. WILLIS IV, and members of his family (including wife,
children, brothers and sisters) is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13-5 under the Securities Act) of 50% or more of the shares
of common stock of the Seller.

 

Chattel Paper:  Any lease (including any Lease or any Lease Agreement) or other
“chattel paper,” as such term is defined in Section 9-102(a)(11) of the UCC,
arising out of or in any way related to the Eligible Engines and now owned or
hereafter acquired by the Issuer.

 

Class:  With respect to any Series, all Notes having the same rights to payment
under the related Supplement.

 

Closing Date:  This term shall have the meaning set forth in the related
Supplement for a Series.

 

Code:  The Internal Revenue Code of 1986, as amended, or any successor statute
thereto.

 

9

--------------------------------------------------------------------------------


 

Collateral:  This term shall have the meaning set forth in the Granting Clause
of this Indenture.

 

Collection Period:  With respect to the first Payment Date, the period
commencing on the Closing Date and ending on the last day of the next succeeding
calendar month and thereafter for any subsequent Payment Date the period from
the first day of the calendar month immediately preceding the month in which
such Payment Date occurs through the last day of such calendar month.

 

Collections:  With respect to any Collection Period, all payments actually
received by the Issuer with respect to the Eligible Engines or the other items
of Collateral, including, without limitation, all Engine Revenues, Casualty
Proceeds, Sales Proceeds and Warranty Purchase Amounts.  Collections for any
Collection Period shall include any of the foregoing amounts which are received
in any Collection Period but which are deposited in the Trust Account in the
next month within the time required by Section 303(a) hereof.

 

Contracts:  All contracts, undertakings, franchise agreements or other
agreements (other than rights evidenced by Chattel Paper, Documents or
Instruments), arising out of or in any way related to an Eligible Engine or to
the related Series of Notes, in or under which the Issuer may now or hereafter
have any right, title or interest, including, without limitation, the Servicing
Agreement, the Contribution and Sale Agreement, any Interest Rate Hedge
Agreements, each Beneficial Interest Pledge Agreement, each Owner Trustee
Guaranty, each Owner Trustee Mortgage, the Trust Agreement, and any related
agreements, security interests or UCC or other financing statements and, with
respect to an Account, any agreement relating to the terms of payment or the
terms of performance thereof.

 

Contributed Assets:  This term shall have the meaning set forth in the
Contribution and Sale Agreement.

 

Contribution and Sale Agreement:  The Contribution and Sale Agreement, dated as
of September 12, 2002, between the Seller and the Issuer, and all amendments and
supplements thereto.

 

Control Party:  With respect to a Series, Noteholders of such Series
representing more than sixty-eight percent (68%) of the then unpaid principal
balance of all Notes Outstanding within such Series, unless otherwise specified
in the Supplement related to such Series.  As long as Fortis Bank and Barclays
Bank PLC, or any of their Affiliates, own all of the Series 2002-1 Notes,
Control Party shall mean both (1) Fortis Bank or an Affiliate designated by it
and (2) Barclays Bank PLC or an Affiliate designated by it.

To the extent that there exist only two Noteholders for a given Series, Control
Party for such Series shall mean all of such Noteholders.

 

Corporate Trust Office:  The principal office of the Indenture Trustee at which
at any particular time its corporate trust business shall be administered, which
office shall initially be located at 101 Barclay Street, 8th Floor West, Asset
Backed Finance Unit, New York, New York 10286.

 

10

--------------------------------------------------------------------------------


 

Corporate Trust Officer:  Any Assistant Treasurer, Assistant Trust Officer,
Trust Officer, Assistant Vice President, Vice President or Senior Vice President
of the Indenture Trustee or any other officer who customarily performs functions
similar to those performed by the Persons who at the time shall be such officers
to whom any corporate trust matter is referred because of their knowledge of and
familiarity with the particular subject.

 

Deal Agent:  With respect to a Series, the meaning set forth in the related
Supplement.

 

Default Interest:  The interest specified in the related Supplement payable by
the Issuer resulting from the occurrence of an Event of Default.

 

Deficiency Amount:  This term is defined in Section 401 hereof.

 

Deficient Series:  This term is defined in Section 401 hereof.

 

Depreciation Expense:  As of any date of determination shall mean the
depreciation expense of the Eligible Engines for the immediately preceding four
(4) fiscal quarters through the most recently completed fiscal quarter, which
depreciation expense shall be calculated in accordance with the Depreciation
Policy.

 

Depreciation Percentage:  With respect to any Series, this term is defined in
the related Supplement.

 

Depreciation Policy:  As of the date hereof, (i) with respect to the Eligible
Engines, straight line monthly depreciation to the Salvage Value specified in
Exhibit A over the Depreciation Period specified in Exhibit A, and (ii) with
respect to Capital Improvements made to the Eligible Engines, straight line
monthly depreciation over a period commencing on the date on which such Capital
Improvement is made to the related Eligible Engine and ending on the last day of
the Depreciation Period for such Eligible Engine as provided in Exhibit A,
depreciated to an assumed value equal to the product of (A) the percentage
specified in Exhibit A for the related Eligible Engine under the heading
“Salvage Value as % of Initial Net Book Value” times (B) the cost of such
Capital Improvement, as determined in accordance with GAAP on the date on which
such Capital Improvement is made.  As of any date other than the date hereof,
the Issuer may modify the Depreciation Policy with the prior written consent of
the Administrative Agent.

Determination Date:  This term shall have the meaning set forth in the related
Supplement for a Series.

 

Documents:  Any “documents,” as such term is defined in Section 9-102(a)(30) of
the UCC, arising out of or in any way related to an Eligible Engine and now
owned or hereafter acquired by the Issuer.

 

Early Amortization Event:  The occurrence of any of the events or conditions set
forth in Article XII hereof.

 

EBIT:  For any period, earnings (loss) before Net Interest Expense, taxes, gains
and losses from the sale of plant, property and equipment and foreign exchange
transactions.

 

11

--------------------------------------------------------------------------------


 

EBIT Ratio:  For the Issuer, the ratio of (a) EBIT to (b) Net Interest Expense,
in each case for the most recently concluded four (4) fiscal quarters (except
for the first three fiscal quarters of the Issuer following the Effective Date
of the first Series, EBIT and Net Interest Expense through the end of any
quarter under consideration will, for purposes of this calculation, be
calculated on an annualized basis by multiplying actual EBIT or Net Interest
Expense for the fiscal quarters which have been completed since the Effective
Date of the first Series by a fraction, the numerator of which is four (4) and
the denominator of which is the number of full fiscal quarters then completed).

 

Effective Date:  This term shall have the meaning set forth in the related
Supplement for a Series.

 

Eligible Account:  Either (a) a segregated account with an Eligible Institution
or (b) a segregated trust account with the corporate trust department of a
depository institution organized under the laws of the United States of America
or any of the states thereof, including the District of Columbia (or any
domestic branch of a foreign bank), and acting as a trustee for funds deposited
in such account, so long as the senior securities of such depository institution
shall have a credit rating from each Rating Agency in one of its generic credit
rating categories no lower than “A3” or “A-”, as the case may be, or (c) any
account held with the Indenture Trustee.

 

Eligible Engine:  This term shall have the meaning set forth in the related
Supplement for a Series.

 

Eligible Institution:  Any one or more of the following institutions:  (i) the
corporate trust department of the Indenture Trustee, or (ii) a depositary
institution organized under the laws of the United States of America or any one
of the states thereof or the District of Columbia (or any domestic branch of a
foreign bank), (a) which has both (x) a long-term unsecured senior debt rating
of not less than “A-” by Standard & Poor’s and “A3” by Moody’s and (y) a
short-term unsecured senior debt rating rated in the highest rating category by
each Rating Agency and (b) whose deposits are insured by the Federal Deposit
Insurance Corporation.

 

Eligible Investments:  One or more of the following:

 

(i)            direct obligations of, and obligations fully guaranteed as to the
timely payment of principal and interest by, the United States or obligations of
any agency or instrumentality thereof when such obligations are backed by the
full faith and credit of the United States;

 

(ii)           certificates of deposit and bankers’ acceptances (which shall
each have an original maturity of not more than 365 days) of any United States
depository institution or trust company incorporated under the laws of the
United States or any State and subject to supervision and examination by federal
and/or State authorities, provided that the long-term unsecured senior debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated “A-”/”A3” or better by the Rating Agencies,
or the short-term unsecured senior debt obligations of such depository
institution or trust company are rated by each Rating Agency in its highest
rating category;

 

12

--------------------------------------------------------------------------------


 

(iii)          commercial paper (having original maturities of not more than 270
days) of any corporation incorporated under the laws of the United States or any
State thereof which on the date of acquisition has been rated by each Rating
Agency in the highest short-term unsecured commercial paper rating category;

 

(iv)          any money market fund that has been rated by each Rating Agency in
its highest rating category (including any designations of “plus” or “minus”) or
that invests solely in Eligible Investments;

 

(v)           eurodollar deposits (which shall each have an original maturity of
not more than 365 days) of any depository institution or trust company, provided
that the long-term unsecured senior debt obligations of such depository
institution or trust company at the date of acquisition thereof have been rated
“A-”/”A3” or better by the Rating Agencies, or the short-term unsecured senior
debt obligations of such depository institution or trust company are rated by
each Rating Agency in its highest rating category; and (vi) other obligations or
securities that are acceptable to the related Series Enhancers and each Rating
Agency as an Eligible Investment hereunder and will not result in a reduction or
withdrawal in the then current rating of the Notes as evidenced by a letter to
such effect from each Rating Agency and the related Series Enhancers.

 

Eligible Lease:  This term shall have the meaning set forth in the related
Supplement for a Series.

 

Engine:  Any aircraft engine manufactured by one of the manufacturers and
constituting one of the engine types set forth in Exhibit A hereto.

 

Engine Related Agreement:  Any agreement relating to an Eligible Engine or
agreements relating to the use or management of an Eligible Engine whether in
existence on any Series Issuance Date or thereafter acquired, including, but not
limited to, all Leases, the Servicing Agreement, the Contribution and Sale
Agreement and the Chattel Paper.

 

Engine Representations and Warranties:  This term shall have the meaning set
forth in the Contribution and Sale Agreement.

 

Engine Reserve Account:  Any deposit, trust, escrow or similar account
maintained for the benefit of the Noteholder of any Series or Class and any
related Series Enhancer in accordance with the provisions of Section 308 hereof.

 

Engine Revenues:  For any Collection Period, all amounts paid to and received by
the Issuer which are attributable to an Eligible Engine, including but not
limited to (i) any Scheduled Payment and other amounts payable by a Lessee
pursuant to the related Lease Agreement; (ii) amounts received from the
manufacturers or sellers of an Eligible Engine for breach of sale warranties
relating thereto or in settlement of any claims, losses, disputes or proceedings
relating to such Eligible Engine; (iii) amounts received from any other Person
in settlement of any claims, losses, disputes or proceedings relating to an
Eligible Engine, including insurance proceeds relating thereto; and (iv) any
insurance premiums relating to an Eligible Engine which have been refunded by
the insurer.  Notwithstanding the foregoing, Engine Revenues do not include
Sales Proceeds, Casualty Proceeds, Maintenance Reserve Payments or

 

13

--------------------------------------------------------------------------------


 

Security Deposits (unless, and to the extent that, such Security Deposit is
applied toward payment of any Lessee payment obligation under the related Lease
Agreement).

 

Enhancement Agreement:  Any agreement, instrument or document governing the
terms of any Series Enhancement or pursuant to which any Series Enhancement is
issued or outstanding.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA Affiliate:  With respect to any Person, any other Person meeting the
requirements of Section 414(b), (c), (m) or (o) of the Code.

 

Event of Default:  With respect to any Series, the occurrence of any of the
events or conditions set forth in Section 801 of this Indenture.

 

Excess Cash Available for Distribution:  With respect to any Series on any
Payment Date, the amount of funds remaining in the related Series Account
following distribution on such Payment Date of all payments which, pursuant to
the terms of the related Supplement, have a payment priority greater than the
distribution of funds to the Issuer.

 

FAA:  The Federal Aviation Administration or any successor organization thereto.

 

Final Payment Date:  With respect to any Series, the date on which the principal
balance of the Outstanding Notes of such Series is payable in full.  The Final
Payment Date for a Series shall be set forth in the related Supplement.

 

Fitch:  Fitch, Inc., a statistical rating agency, or any successor thereto.

 

Fortis Bank:  means Fortis Bank (Nederland) N.V., a Dutch banking association.

 

General Intangibles:  Any “general intangibles,” as such term is defined in
Section 9-102(a)(42) of the UCC, arising out of or in any way related to an
Eligible Engine and now owned or hereafter acquired by the Issuer and, in any
event, shall include, without limitation, all right, title and interest which
the Issuer may now or hereafter have in or under any Contract, interests in
partnerships, joint ventures and other business associations, licenses, permits,
software, data bases, data, materials and records, claims in or under insurance
policies, including unearned premiums, uncertificated securities, deposit
accounts, rights to receive tax refunds and other payments and rights of
indemnification.

 

Generally Accepted Accounting Principles or GAAP:  With respect to any Person,
those generally accepted accounting principles and practices which are
recognized as such by (i) the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof
consistently applied as to the party in question or (ii) such other equivalent
entit(ies) having authority for promulgatory accounting principles and practices
applicable to such Person.

 

14

--------------------------------------------------------------------------------


 

Governmental Authority:  This term shall mean (a) any federal, state, county,
municipal or foreign government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body, (c) any court or administrative
tribunal or (d) with respect to any Person, any arbitration tribunal or other
nongovernmental authority to whose jurisdiction that Person has consented.

 

Guaranty Fee:  A fee or premium payable to a Series Enhancer or to another
Person specified in the related Supplement or Enhancement Agreement for
guaranteeing all or a portion of the Notes of a Series (or a Class thereof).

 

Holder:  See Noteholder.

 

Indebtedness:  With respect to any Person means, without duplication, (a) any
obligation of such Person for borrowed money, including, without limitation,
(i) any obligation incurred through the issuance and sale of bonds, debentures,
notes or other similar debt instruments, and (ii) any obligation for borrowed
money which is non-recourse to the credit of such Person but which is secured by
any asset of such Person, (b) any obligation of such Person on account of
deposits or advances, (c) any obligation of such Person for the deferred
purchase price of any property or services, except accounts payable arising in
the ordinary course of such Person’s business, (d) any obligation of such Person
as lessee under a capital lease, (e) any Indebtedness of another secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person and (f) any obligation in respect of interest rate or foreign
exchange hedging agreements.

 

Indenture:  This Indenture, dated as of September 12, 2002, between the Issuer
and the Indenture Trustee and all amendments hereof and supplements hereto,
including, with respect to any Series or Class, of the related Supplement.

 

Indenture Trustee:  The Person performing the duties of the Indenture Trustee
under this Indenture.

 

Indenture Trustee’s Fees:  The amounts payable as fees to the Indenture Trustee
pursuant to the first sentence of Section 905 of this Indenture.

 

Independent Accountants:  KPMG LLP or other independent certified public
accountants of internationally recognized standing selected by the Issuer and
acceptable to the Administrative Agent and each Series Enhancer.

 

Insolvency Law:  The Bankruptcy Code or similar law in any applicable
jurisdiction.

 

Insolvency Proceeding:  Any Proceeding under any applicable Insolvency Law.

 

Instruments:  Any “instrument,” as such term is defined in Section 9-102(a)(47)
of the UCC arising out of or in any way related to an Eligible Engine and now
owned or hereafter acquired by the Issuer, including, without limitation, all
notes, certificated securities,

 

15

--------------------------------------------------------------------------------


 

and other evidences of indebtedness, other than instruments that constitute, or
are a part of a group of writings that constitute, Chattel Paper.

 

Interest Arrearages:  With respect to any Series on any Payment Date, any
amounts that are payable as interest on the Outstanding Notes of such Series
which are not paid from amounts then on deposit in the related Series Account.

 

Interest Rate Hedge Agreement:  Any interest rate swap agreement, cap agreement
or other similar agreement entered into by the Issuer with an Interest Rate
Hedge Provider.

 

Interest Rate Hedge Provider:  Any counterparty to an Interest Rate Hedge
Agreement entered into by the Issuer or the Indenture Trustee that has a
long-term rating of at least A- from Standard & Poor’s and A3 from Moody’s and a
short-term rating of at least A1 from Standard & Poor’s and P1 from Moody’s.

 

Inventory:  Any “inventory,” as such term is defined in Section 9-102(a)(48) of
the UCC, wherever located, arising out of or in any way related to an Eligible
Engine and now or hereafter owned or acquired (whether as lessee or otherwise)
by the Issuer and, in any event, shall include, without limitation, all
inventory, merchandise, goods and other personal property which are held by or
on behalf of the Issuer for sale or lease or are furnished or are to be
furnished under a contract of service or which constitute raw materials, work in
process or materials used or consumed or to be used or consumed in the Issuer’s
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all furnished goods whether or not such inventory is listed on any
schedules, assignments or reports furnished to Indenture Trustee from time to
time and whether or not the same is in transit or in the constructive, actual or
exclusive occupancy or possession of the Issuer or is held by the Issuer or by
others for the Issuer’s account, including, without limitation, all goods
covered by purchase orders and contracts with suppliers and all goods billed and
held by suppliers and all inventory which may be located on premises of the
Issuer or of any carriers, forwarding agents, warehousemen, vendors, selling
agents or other persons.

 

Investment:  When used in connection with any Person, any investment by or of
that Person, whether by means of purchase or other acquisition of securities of
any other Person or by means of loan, advance, capital contribution, guaranty or
other debt or equity participation or interest, or otherwise, in any other
Person, including any partnership and joint venture interests of such Person in
any other Person.  The amount of any Investment shall be the original principal
or capital amount thereof less all returns of principal or equity thereon (and
without adjustment by reason of the financial condition of such other Person)
and shall, if made by the transfer or exchange of property other than cash, be
deemed to have been made in an original principal or capital amount equal to the
fair market value of such property.

 

Issuer:  Willis Engine Funding LLC, a limited liability company organized and
existing under the laws of the State of Delaware.

 

Lease:  Each and every item of chattel paper, installment sales agreement,
equipment lease or rental agreement (including progress payment authorizations)
to which an

 

16

--------------------------------------------------------------------------------


 

Eligible Engine is subject.  The term “Lease” includes (a) all payments to be
made thereunder, (b) all rights of the Issuer therein, and (c) any and all
amendments, renewals, extensions or guaranties thereof.

 

Lease Agreement:  This term shall have the meaning set forth in the related
Supplement for a Series.

 

Lessee:  The obligor under a Lease Agreement (including any guarantor of the
obligations of the user of an Engine).

 

Lien:  Any security interest, lien, charge, pledge, equity or encumbrance of any
kind.

 

Maintenance Reserve Payments:  With respect to any Lease Agreement, any amounts
paid by the Lessee to Lessor pursuant to the terms of such Lease Agreement to
cover the maintenance, repair or similar payments and expenses for the related
Engines.

 

Material Adverse Change:  Any set of circumstances or events which (a) has or
would reasonably be expected to have any material adverse effect whatsoever upon
the validity or enforceability of any Related Document or the security for any
of the Notes, (b) is or would reasonably be expected to be material and adverse
to the condition (financial or otherwise) or business operations of the Issuer,
Guarantor or Servicer, individually or taken together as a whole, (c) materially
impairs or would reasonably be expected to materially impair the ability of the
Issuer, Guarantor or Servicer to perform its obligations under the Related
Documents, or (d) materially impairs or would reasonably be expected to
materially impair the ability of the Indenture Trustee or any Series Enhancer to
enforce any of its or their legal rights or remedies pursuant to the Related
Documents.

 

Minimum Servicing Fee Percentage:  With respect to any Series, this term is
defined in the related Supplement.

 

Moody’s:  Moody’s Investors Service, Inc., a statistical rating agency, or any
successor thereto.

 

Net Book Value:  With respect to an Engine, the amount calculated by applying
the Depreciation Policy to the lesser of (i) the Appraised Value of such Engine
on the Transfer Date and (ii) the net book value of such Engine as reflected on
the books of the Seller on the Transfer Date.

 

Net Purchase Price:  With respect to an Engine as of any date of determination,
an amount equal to the Appraised Value of such Engine on the Transfer Date.

 

Net Interest Expense:  For any period, the net finance costs as shown for such
period on the statement of operations of the Issuer.

 

Notes:  Any one of the Notes or other securities executed by the Issuer, and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form attached to the related Supplement.

 

17

--------------------------------------------------------------------------------


 

Noteholder:  The person in whose name a Note is registered in the Note Register,
except that, solely for the purposes of giving any consent, waiver, request or
demand, the interest evidenced by any Note registered in the name of the Seller
or the Issuer or any Affiliate of any of them known to be such an Affiliate by
the Indenture Trustee shall not be taken into account in determining whether the
requisite percentage of the aggregate principal balance of the Outstanding Notes
necessary to effect any such consent, waiver, request or demand is represented
unless the Issuer owns 100% of the Notes.

 

Note Purchase Agreement:  Any underwriting agreement or other agreement for the
Notes of any Series or Class.

 

Note Register:  The register maintained by the Indenture Trustee pursuant to
Section 205 of this Indenture.

 

Officer’s Certificate:  A certificate signed by a duly authorized officer of the
Person who is required to sign such certificate.

 

One Year Lease Expiry Concentration Percentage:  As of any date of determination
a fraction (expressed as a percentage) the numerator of which shall be the sum
of the Net Book Values of all Eligible Engines subject to Lease Agreements
having a remaining lease term that will expire in the immediately succeeding
twelve (12) months and the denominator of which shall be the Aggregate Net Book
Value.

 

Opinion of Counsel:  A written opinion of counsel, who, unless otherwise
specified, may be counsel employed by the Issuer, the Seller or the Servicer, in
each case reasonably acceptable to the Person or Persons to whom such Opinion of
Counsel is to be delivered.  The counsel rendering such opinion may rely (i) as
to factual matters on a certificate of a Person whose duties relate to the
matters being certified, and (ii) insofar as the opinion relates to local law
matters, upon opinions of local counsel.

 

Outstanding:  When used with reference to the Notes and as of any particular
date, any Note theretofore and thereupon being authenticated and delivered
except:

 

(i)            any Note cancelled by the Indenture Trustee or proven to the
satisfaction of the Indenture Trustee to have been duly cancelled by the Issuer
at or before said date;

 

(ii)           any Note, or portion thereof, called for payment or redemption
for which monies equal to the principal amount or redemption price thereof, as
the case may be, with interest to the date of maturity or redemption, shall have
theretofore been deposited with the Indenture Trustee (whether upon or prior to
maturity or the redemption date of such Note);

 

(iii)          any Note in lieu of or in substitution for which another Note
shall subsequently have been authenticated and delivered; and

 

(iv)          any Note held by the Issuer, the Seller or any Affiliate of either
the Issuer or the Seller.

 

18

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any Note on which any portion of principal or
interest has been paid by a Series Enhancer pursuant to an Enhancement
Agreement, shall be Outstanding until the Series Enhancer has been reimbursed in
full therefor in accordance with the related Series Enhancement Agreement.

 

Outstanding Obligations:  As of any date of determination for any Series of
Notes issued under this Indenture or any Supplement thereto, all accrued
interest payable on, and the then outstanding principal balance of, such Series
of Notes and all other amounts owing to Noteholders of such Series or to any
Person under the Indenture or any Supplement hereto, including without
limitation any amounts owed to any related Series Enhancer.

 

Overdue Rate:  The rate of interest specified in the related Supplement
applicable to a Note then earning Default Interest.

 

Owner Trustee:  A bank or trust company reasonably satisfactory to the
Administrative Agent acting as trustee under a Trust Agreement.

 

Owner Trustee Guaranty:  Each Owner Trustee Guaranty in the form and substance
satisfactory to the Administrative Agent which is made by any Owner Trustee for
the benefit of any Indenture Trustee under a Trust Agreement.

 

Owner Trustee Mortgage:  Each Mortgage and Security Agreement in the form and
substance satisfactory to the Administrative Agent which is made by any Owner
Trustee in favor of any Indenture Trustee under a Trust Agreement.

 

Payment Date:  With respect to any Series, this term shall have the meaning set
forth in the related Supplement.

 

Permitted Encumbrance:  With respect to the Collateral, any of the following: 
(i) Liens for taxes not yet due or which are being contested in good faith by
appropriate Proceedings and for the payment of which adequate reserves are
provided by the Servicer; (ii) carriers’, warehousemen’s, mechanic’s, or other
like Liens arising in the ordinary course of business and relating to amounts
not yet due or which shall not have been overdue for a period of more than sixty
(60) days or which are being contested in good faith by appropriate proceedings
and for the payment of which adequate reserves are provided by the Servicer;
(iii) Lease Agreements entered into in the ordinary course of business providing
for the leasing of Eligible Engines; (iv) Liens created by this Indenture and
(v) any encumbrance permitted under the Lease Agreement which is commercially
acceptable for comparable transactions; provided however, that Proceedings
described in (i) and (ii) above could not reasonably subject any Series
Enhancer, the Indenture Trustee or the Noteholders to any civil or criminal
penalty or liability or involve any risk of material loss, sale or forfeiture of
any of the Collateral.

 

Person:  An individual, a partnership, a limited liability company, a
corporation, a joint venture, an unincorporated association, a joint-stock
company, a trust, or other entity or a Governmental Authority.

 

19

--------------------------------------------------------------------------------


 

Plan:  An “employee benefit plan,” as such term is defined in ERISA, established
or maintained by the Issuer or any ERISA Affiliate or as to which the Issuer or
any ERISA Affiliate contributes or is a member or otherwise may have any
liability.

 

Prepayment:  Any mandatory or optional prepayment of principal of any Class of
Notes including without limitation any prepayment pursuant to Section 702 of
this Indenture.

 

Principal Arrearages:  With respect to any Series on any Payment Date, any
amounts that are payable as principal on the Outstanding Notes of such Series
which are not paid from amounts then on deposit in the related Series Account.

 

Principal Terms:  With respect to any Series, (i) the name or designation of
such Series; (ii) the initial principal amount of the Notes to be issued for
such Series (or method for calculating such amount); (iii) the interest rate to
be paid with respect to each Class of Notes for such Series (or method for the
determination thereof); (iv) the Payment Date and the date or dates from which
interest shall accrue and principal shall be paid; (v) the designation of any
Series Accounts and the terms governing the operation of any such Series
Accounts; (vi) the terms of any form of Series Enhancement with respect thereto;
(vii) the Final Payment Date for the Series; (viii) the number of Classes of
Notes of the Series and, if the Series consists of more than one Class, the
rights and priorities of each such Class; (ix) the priority of the Series with
respect to any other Series; (x) the Control Party with respect to such Series;
(xi) the Eligible Engines that will serve as collateral security for the Notes
and other obligations of such Series; and (xii) any other terms of such Series.

 

Proceeding:  Any suit in equity, action at law, or other judicial or
administrative proceeding.

 

Proceeds:  “Proceeds,” as such term is defined in Section 9-102(a)(64) of the
UCC and, in any event, shall include, without limitation, (a) any and all
Accounts, Chattel Paper, Instruments, cash or other proceeds payable to the
Issuer from time to time in respect of the Collateral, (b) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Issuer from
time to time with respect to any of the Collateral, (c) any and all payments (in
any form whatsoever) made or due and payable to the Issuer from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral above by any Governmental
Authority (or any Person acting under color of Governmental Authority), and (d)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

 

Rated Institutional Noteholder:  An institutional Noteholder whose long term
unsecured debt obligations are then rated “BBB-” or better by Standard & Poor’s
and “Baa3” or better by Moody’s.

 

Rating Agency or Rating Agencies:  With respect to any outstanding Series or
Class, shall mean each statistical rating agency selected by the Issuer (with
the approval of any Series Enhancer for such Series) to rate such Series or
Class and that has an outstanding rating with respect to such Series or Class,
if any.

 

20

--------------------------------------------------------------------------------


 

Rating Agency Condition:  With respect to any action shall mean that each Rating
Agency shall have notified the Issuer, the Servicer, the Administrative Agent,
any related Series Enhancer and the Indenture Trustee in writing that such
action will not result in a reduction or withdrawal of any rating at issuance of
any Outstanding Notes with respect to which it is a Rating Agency, including any
underlying rating issued to a Series Enhancer of such Notes as if such Notes
were issued without the benefit of any credit enhancement provided by such
Series Enhancer.

 

Record Date:  With respect to any Payment Date, the last Business Day of the
month preceding the month in which the related Payment Date occurs, except as
otherwise provided with respect to a Series in the related Supplement.

 

Related Documents:  With respect to any Series, the Contribution and Sale
Agreement, this Indenture, the related Supplement, the Notes of such Series, the
Servicing Agreement, the Guaranty, the related Series Enhancement Agreement, the
related Note Purchase Agreements, each related Owner Trustee Guaranty, each
related Owner Trustee Mortgage, each related Beneficial Interest Pledge
Agreement and each other document or instrument executed in connection with the
issuance to any Series.

 

Reportable Event:  This term shall have the meaning given to such term in ERISA.

 

Requisite Global Majority:  As of any date of determination, the determination
of whether a Requisite Global Majority exists with respect to a particular
course of action shall be determined in accordance with Section 503 of this
Indenture.

 

Restricted Cash Account:  This term shall have the meaning set forth in Section
307 of this Indenture.

 

Rule 144A:  Rule 144A under the Securities Act, as such Rule may be amended from
time to time.

 

Sale:  This term shall have the meaning set forth in Section 816 of this
Indenture.

 

Sales Proceeds:  The gross proceeds of the sale or other disposition of an
Eligible Engine or Casualty Proceeds, if any, received by, or on behalf of, the
Issuer in respect of an Eligible Engine, less commissions, administrative fees,
handling charges or other amounts paid or to be paid to third parties in
connection with the sale or other disposition as determined in the sole
discretion of the Servicer.

 

Scheduled Payment:  With respect to any Lease Agreement, the monthly, quarterly
or other periodic rent payment scheduled to be paid by the Lessee pursuant to
the terms of such Lease Agreement.

 

Securities Accounts:  The Restricted Cash Account and Series Accounts.

 

Securities Act:  The Securities Act of 1933, as amended from time to time.

 

21

--------------------------------------------------------------------------------


 

Security Deposit:  Any deposit collected from, or on behalf of, a Lessee as a
security deposit at the time of origination of the Lease Agreement.

 

Security Deposit Account:  Any deposit, trust, escrow or similar account
maintained for the benefit of the Noteholders of any Series or Class and any
related Series Enhancer in accordance with Section 309 hereof.

 

Securities Intermediary:  The Bank of New York, a New York banking corporation,
as securities intermediary (as such term is defined under UCC Section
8-102(a)(14)) with respect to the Securities Accounts.

 

Seller:  Willis Lease Finance Corporation, a corporation organized and existing
under the laws of the State of Delaware.

 

Series:  Any series of Notes established pursuant to a Supplement.

 

Series Account:  Any deposit, trust, securities, escrow or similar account
maintained for the benefit of the Noteholders of any Series or Class and any
related Series Enhancer as specified in the related Supplement.

 

Series Collateral:  This term shall have the meaning set forth in the related
Supplement for a Series.

 

Series Enhancement:  The rights and benefits provided to the Noteholders of any
Series or Class pursuant to any letter of credit, surety bond, financial
guaranty insurance policy, insurance agreement, cash collateral or reserve
account, spread account, guaranteed rate agreement, maturity liquidity facility,
tax protection agreement, interest rate swap agreement, interest rate cap
agreement or other similar arrangement.  The subordination of any Class to
another Class shall not be deemed to be a Series Enhancement.

 

Series Enhancement Agreement:  Any Enhancement Agreement for any Series.

 

Series Enhancer:  The Person then providing any Series Enhancement, other than
the Noteholders of any Class which is subordinated to another Class.

 

Series Issuance Date:  With respect to any Series, the date on which the Notes
of such Series are to be originally issued in accordance with Section 1006 of
this Indenture and the related Supplement.

 

Servicer:  The Person performing the duties of the Servicer under the Servicing
Agreement: initially, Willis Lease Finance Corporation, a corporation organized
under the laws of the State of Delaware.

 

Servicer Default:  The occurrence of any of the events or conditions set forth
in Section 7.01 of the Servicing Agreement.

 

Servicer Report:  A written informational statement in the form attached as
Exhibit A to the Servicing Agreement to be provided by the Servicer in
accordance with the

 

22

--------------------------------------------------------------------------------


 

Servicing Agreement and furnished to the Indenture Trustee, the Administrative
Agent and each Series Enhancer.

 

Servicer Termination Notice:  A written notice to be provided to the Servicer
pursuant to Section 405(b) of this Indenture with a copy to each Series
Enhancer.

 

Servicing Agreement:  The Servicing Agreement, dated as of September 12, 2002,
entered into by and between the Servicer and the Issuer, as such agreement shall
be amended, supplemented or modified from time to time in accordance with its
terms.

 

Servicing Fee:  For any Collection Period, the amount calculated as set forth in
the related Supplement.

 

Servicing Fee Arrearage:  For any Payment Date, an amount equal to any unpaid
Servicing Fee from all prior Collection Periods.

 

Servicing Officer:  Any representative of the Servicer involved in, or
responsible for, the management of the day-to-day operations of the Issuer and
the administration and servicing of the Eligible Engines and the other
Collateral whose name appears on a list of managing officers furnished to the
Issuer, each Series Enhancer and the Indenture Trustee by the Servicer, as such
list may from time to time be amended.

 

Standard & Poor’s:  Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., a statistical rating agency, or any successor
thereto.

 

State:  Any state of the United States of America and, in addition, the District
of Columbia.

 

Subsidiary:  A subsidiary of a Person means any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which more than fifty percent (50.0%) of the voting stock or other equity
interests (in the case of Persons other than corporations) is owned or
controlled directly or indirectly by such Person, or one or more of the
Subsidiaries of such Person, or a combination thereof.

 

Supplement:  Any supplement to the Indenture executed in accordance with Article
X of this Indenture.

 

Transfer Date:  The date on which an Engine is contributed or sold by the Seller
to the Issuer pursuant to the terms of the Contribution and Sale Agreement.

 

Trust Account:  The account or accounts established by the Issuer and WLFC
Funding (Ireland) Limited for the benefit of the Indenture Trustee pursuant to
Section 303 hereof.

 

Trust Agreement:  A Trust Agreement in the form and substance satisfactory to
the Administrative Agent to be executed by each Owner Trustee having the Issuer
as the sole beneficiary.

 

23

--------------------------------------------------------------------------------


 

Two Year Lease Expiry Concentration Percentage:  As of any date of determination
a fraction (expressed as a percentage) the numerator of which shall be the sum
of the Net Book Values of all Eligible Engines subject to Lease Agreements
having a remaining lease term that will expire in the immediately succeeding
twenty-four (24) months and the denominator of which shall be the Aggregate Net
Book Value.

 

UCC:  The Uniform Commercial Code as the same may, from time to time, be in
effect in the State of New York; provided, however, in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of the Indenture Trustee’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

Warranty Purchase Amount:  This term shall have the meaning set forth in the
Contribution and Sale Agreement.

 

Weighted Average Lease Rate Factor:  As of any date of determination shall mean
a fraction (expressed as a percentage) the numerator of which shall be equal to
the sum of the Scheduled Payments due in the current month under all Lease
Agreements then in effect with respect to the Eligible Engines and the
denominator of which shall be equal to the Aggregate Net Book Value as of such
date of determination.

 

Wide Body Aircraft:  Shall mean aircraft commonly known as Boeing 747, 767 or
777, McDonnell Douglas DC-10, MD-11 or Airbus A300, A310, A330, A340.

 

WLFC Funding (Ireland) Limited:  means WLFC Funding (Ireland) Limited, a company
organized under the laws of the Republic of Ireland, and a wholly owned
subsidiary of the Issuer.


 


SECTION 102.  OTHER DEFINITIONAL PROVISIONS.  (A)  WITH RESPECT TO ANY SERIES,
ALL TERMS USED HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE MEANINGS
ASCRIBED TO THEM IN THE RELATED SUPPLEMENT.


 


(B)           ALL TERMS DEFINED IN THIS INDENTURE SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY AGREEMENT, CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO, INCLUDING ANY SUPPLEMENT, UNLESS OTHERWISE DEFINED
THEREIN.


 


(C)           AS USED IN THIS INDENTURE AND IN ANY CERTIFICATE OR OTHER DOCUMENT
MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS NOT DEFINED IN
THIS INDENTURE OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT, AND ACCOUNTING
TERMS PARTLY DEFINED IN THIS INDENTURE OR IN ANY SUCH CERTIFICATE OR OTHER
DOCUMENT TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO
THEM UNDER GAAP CONSISTENTLY APPLIED.  TO THE EXTENT THAT THE DEFINITIONS OF
ACCOUNTING TERMS IN THIS INDENTURE OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT
ARE INCONSISTENT WITH THE MEANINGS OF SUCH TERMS UNDER GAAP OR REGULATORY
ACCOUNTING PRINCIPLES, THE DEFINITIONS CONTAINED IN THIS INDENTURE OR IN ANY
SUCH CERTIFICATE OR OTHER DOCUMENT SHALL CONTROL.

 

24

--------------------------------------------------------------------------------


 


(D)           WITH RESPECT TO ANY COLLECTION PERIOD, THE “RELATED RECORD DATE,”
THE “RELATED DETERMINATION DATE,” AND THE “RELATED PAYMENT DATE,” SHALL MEAN THE
RECORD DATE OCCURRING ON THE LAST BUSINESS DAY OF SUCH COLLECTION PERIOD AND THE
DETERMINATION DATE AND PAYMENT DATE NEXT FOLLOWING THE END OF SUCH COLLECTION
PERIOD.

 


(E)           WITH RESPECT TO ANY SERIES OF NOTES, THE “RELATED SUPPLEMENT”
SHALL MEAN THE SUPPLEMENT PURSUANT TO WHICH SUCH SERIES OF NOTES IS ISSUED AND
THE “RELATED SERIES ENHANCER” SHALL MEAN THE SERIES ENHANCER FOR SUCH SERIES OF
NOTES.

 


(F)            REFERENCES TO THE SERVICER’S FINANCIAL STATEMENTS SHALL MEAN THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE SERVICER AND ITS CONSOLIDATED
SUBSIDIARIES.

 


(G)           WITH RESPECT TO ANY RATIO ANALYSIS REQUIRED TO BE PERFORMED AS OF
THE MOST RECENTLY COMPLETED FISCAL QUARTER, THE MOST RECENTLY COMPLETED FISCAL
QUARTER SHALL MEAN THE FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS WERE
REQUIRED HEREUNDER TO HAVE BEEN DELIVERED.

 


(H)           WITH RESPECT TO THE CALCULATIONS OF THE RATIOS SET FORTH IN THIS
INDENTURE, THE COMPONENTS OF SUCH CALCULATIONS ARE TO BE DETERMINED IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, WITH RESPECT TO THE ISSUER OR THE
SERVICER, AS THE CASE MAY BE.

 


(I)            REFERENCES TO (A) THE ABILITY OF THE ADMINISTRATIVE AGENT TO
WAIVE ANY REQUIREMENT OF THE INDENTURE, ANY RELATED DOCUMENT OR ANY OBLIGATION
IMPOSED ON THE ISSUER, THE SELLER OR THE SERVICER, OR (B) ANY PROVISION OF THE
INDENTURE OR ANY RELATED DOCUMENT THAT REQUIRES THE CONSENT OR APPROVAL OF THE
ADMINISTRATIVE AGENT SHALL BE DEEMED TO MEAN THAT IN DETERMINING WHETHER TO
GRANT SUCH WAIVER, CONSENT OR APPROVAL, THE ADMINISTRATIVE AGENT, SHALL BE
OBLIGATED TO ACT IN A TIMELY MANNER.

 


(J)            REFERENCES TO THE TRANSFER OF AN ENGINE ON ANY TRANSFER DATE
SHALL BE DEEMED TO INCLUDE THE TRANSFER OF THE BENEFICIAL INTEREST IN AN OWNER
TRUST WHICH OWNS THE APPLICABLE ENGINE, AND WHICH IS TRANSFERRED ON SUCH
TRANSFER DATE.


 


SECTION 103.  COMPUTATION OF TIME PERIODS.  UNLESS OTHERWISE STATED IN THIS
INDENTURE  OR ANY SUPPLEMENT ISSUED PURSUANT TO THE TERMS HEREOF, IN THE
COMPUTATION OF A PERIOD OF TIME FROM A SPECIFIED DATE TO A LATER SPECIFIED DATE,
THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORDS “TO” AND “UNTIL” EACH
MEANS “TO BUT EXCLUDING.”


 


SECTION 104.  DUTIES OF ADMINISTRATIVE AGENT.  ALL OF THE DUTIES AND
RESPONSIBILITIES OF THE ADMINISTRATIVE AGENT SET FORTH IN THIS INDENTURE AND ANY
SUPPLEMENT ISSUED PURSUANT HERETO ARE SUBJECT IN ALL RESPECTS TO THE TERMS AND
CONDITIONS OF THE ADMINISTRATION AGREEMENT.  EACH OF THE ISSUER, THE INDENTURE
TRUSTEE AND, BY ACCEPTANCE OF ITS NOTES, EACH NOTEHOLDER HEREBY ACKNOWLEDGE THE
TERMS OF THE ADMINISTRATION AGREEMENT AND AGREE TO COOPERATE WITH THE
ADMINISTRATIVE AGENT IN ITS EXECUTION OF ITS DUTIES AND RESPONSIBILITIES.  EACH
NOTEHOLDER, BY ACCEPTANCE OF ITS NOTES, (I) AUTHORIZES AND INSTRUCTS THE
INDENTURE TRUSTEE TO ENTER INTO THE ADMINISTRATION AGREEMENT ON ITS BEHALF; (II)
ACKNOWLEDGES AND APPROVES THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AND (III)
AGREES THAT THE INDENTURE TRUSTEE SHOULD HAVE NO LIABILITY FOR THE ACTS OR
OMISSIONS OF THE ADMINISTRATIVE AGENT.

 

25

--------------------------------------------------------------------------------


 


ARTICLE II
THE NOTES

 


SECTION 201.  AUTHORIZATION OF NOTES.  (A)  THE NUMBER OF SERIES OR CLASSES OF
NOTES WHICH MAY BE CREATED BY THIS INDENTURE IS NOT LIMITED; PROVIDED, HOWEVER,
THAT THE OUTSTANDING OBLIGATIONS OF EACH SERIES (IN EACH CASE CALCULATED AFTER
GIVING EFFECT TO THE ISSUANCE OF EACH SUCH SERIES) SHALL NOT EXCEED AN AMOUNT
EQUAL TO THE ASSET BASE FOR SUCH SERIES.  THE AGGREGATE PRINCIPAL AMOUNT OF
NOTES OF EACH SERIES WHICH MAY BE ISSUED, AUTHENTICATED AND DELIVERED UNDER THIS
INDENTURE IS NOT LIMITED EXCEPT AS SHALL BE SET FORTH IN ANY SUPPLEMENT AND AS
RESTRICTED BY THE PROVISIONS OF THIS INDENTURE.


 


(B)           THE NOTES ISSUABLE UNDER THIS INDENTURE SHALL BE ISSUED IN SUCH
SERIES, AND SUCH  CLASS OR CLASSES WITHIN A SERIES, AS MAY FROM TIME TO TIME BE
CREATED BY SUPPLEMENT PURSUANT TO THIS INDENTURE.  EACH SERIES SHALL BE CREATED
BY A DIFFERENT SUPPLEMENT AND SHALL BE DESIGNATED TO DIFFERENTIATE THE NOTES OF
SUCH SERIES FROM THE NOTES OF ANY OTHER SERIES.


 


(C)           UPON SATISFACTION OF AND COMPLIANCE WITH THE REQUIREMENTS AND
CONDITIONS TO CLOSING SET FORTH IN THE RELATED SUPPLEMENT, NOTES OF THE SERIES
TO BE EXECUTED AND DELIVERED ON A PARTICULAR SERIES ISSUANCE DATE PURSUANT TO
SUCH RELATED SUPPLEMENT MAY BE EXECUTED BY THE ISSUER AND DELIVERED TO THE
INDENTURE TRUSTEE FOR AUTHENTICATION FOLLOWING THE EXECUTION AND DELIVERY OF THE
RELATED SUPPLEMENT CREATING SUCH SERIES OR FROM TIME TO TIME THEREAFTER, AND THE
INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER NOTES UPON AN ISSUER REQUEST
SET FORTH IN AN OFFICER’S CERTIFICATE OF THE ISSUER SIGNED BY ONE OF ITS
AUTHORIZED SIGNATORIES, WITHOUT FURTHER ACTION ON THE PART OF THE ISSUER.


 


SECTION 202.  FORM OF NOTES.  NOTES OF ANY SERIES OR CLASS MAY BE ISSUED,
AUTHENTICATED AND DELIVERED IN FULLY REGISTERED FORM AND SHALL BE SUBSTANTIALLY
IN THE FORM OF THE EXHIBITS ATTACHED TO THE RELATED SUPPLEMENT.  NOTES OF EACH
SERIES SHALL BE DATED THE DATE OF THEIR AUTHENTICATION AND SHALL BEAR INTEREST
AT SUCH RATE, BE PAYABLE AS TO PRINCIPAL, PREMIUM, IF ANY, AND INTEREST ON SUCH
DATE OR DATES, AND SHALL CONTAIN SUCH OTHER TERMS AND PROVISIONS AS SHALL BE
ESTABLISHED IN THE RELATED SUPPLEMENT.  EXCEPT AS OTHERWISE PROVIDED IN ANY
SUPPLEMENT, THE NOTES SHALL BE ISSUED IN MINIMUM DENOMINATIONS OF $1,000,000 AND
IN INTEGRAL MULTIPLES OF $100,000 IN EXCESS THEREOF; PROVIDED THAT ONE NOTE OF
EACH CLASS MAY BE ISSUED IN A NONSTANDARD DENOMINATION.


 


SECTION 203.  EXECUTION; RECOURSE OBLIGATION.  THE NOTES SHALL BE EXECUTED ON
BEHALF OF THE ISSUER BY AN AUTHORIZED SIGNATORY OF THE ISSUER.

 

In case any Authorized Signatory of the Issuer whose signature shall appear on
the Notes shall cease to be an Authorized Signatory of the Issuer before the
authentication and delivery of such Notes, such signature or facsimile signature
shall nevertheless be valid and sufficient for all purposes.

 

All Notes and the interest thereon shall be full recourse obligations of the
Issuer and shall be secured by all of the Issuer’s right, title and interest in
the Collateral.  The Notes shall never constitute obligations of the Indenture
Trustee, the Seller (except to the extent that the Seller guarantees the Notes
of a Series) or of any shareholder or any Affiliate of the Seller (other

 

26

--------------------------------------------------------------------------------


 

than the Issuer) or any officers, directors, employees or agents of any thereof,
and no recourse may be had under or upon any obligation, covenant or agreement
of this Indenture, any Supplement or of any Notes, or for any claim based
thereon or otherwise in respect thereof, against any incorporator or against any
past, present, or future owner, partner of an owner or any officer, employee or
director thereof or of any successor entity, or any other Person, either
directly or through the Issuer, whether by virtue of any constitution, statute
or rule of law, or by the enforcement of any assessment or penalty or otherwise;
it being expressly agreed that this Indenture and the obligations issued
hereunder are solely obligations of the Issuer, and that no such personal
liability whatever shall attach to, or is or shall be incurred by, any other
Person under or by reason of this Indenture, any Supplement or any Notes or
implied therefrom, or for any claim based thereon or in respect thereof, all
such liability and any and all such claims being hereby expressly waived and
released as a condition of, and as a consideration for, the execution of this
Indenture and the issuance of such Notes.  Except as provided in any Supplement,
no Person other than the Issuer shall be liable for any obligation of the Issuer
under this Indenture or any Note or any losses incurred by any Noteholder.


 


SECTION 204.  CERTIFICATE OF AUTHENTICATION.  NO NOTES SHALL BE SECURED HEREBY
OR ENTITLED TO THE BENEFIT HEREOF OR SHALL BE OR BECOME VALID OR OBLIGATORY FOR
ANY PURPOSE UNLESS THERE SHALL BE ENDORSED THEREON A CERTIFICATE OF
AUTHENTICATION BY THE INDENTURE TRUSTEE, SUBSTANTIALLY IN THE FORM SET FORTH IN
THE FORM OF NOTE ATTACHED TO THE RELATED SUPPLEMENT.  SUCH CERTIFICATE OF
AUTHENTICATION ON ANY NOTE ISSUED BY THE ISSUER SHALL BE CONCLUSIVE EVIDENCE AND
THE ONLY COMPETENT EVIDENCE THAT IT HAS BEEN DULY AUTHENTICATED AND DELIVERED
HEREUNDER.

 

At the written direction of the Issuer, the Indenture Trustee shall authenticate
and deliver the Notes.  It shall not be necessary that the same Authorized
Signatory of the Indenture Trustee execute the certificate of authentication on
each of the Notes.


 


SECTION 205.  REGISTRATION; REGISTRATION OF TRANSFER AND EXCHANGE OF NOTES. 
(A)  THE INDENTURE TRUSTEE SHALL KEEP AT ITS CORPORATE TRUST OFFICE BOOKS FOR
THE REGISTRATION AND TRANSFER OF THE NOTES (THE “NOTE REGISTER”).  THE ISSUER
HEREBY APPOINTS THE INDENTURE TRUSTEE AS ITS REGISTRAR AND TRANSFER AGENT TO
KEEP SUCH BOOKS AND MAKE SUCH REGISTRATIONS AND TRANSFERS AS ARE HEREINAFTER SET
FORTH IN THIS SECTION 205 AND ALSO AUTHORIZES AND DIRECTS THE INDENTURE TRUSTEE
TO PROVIDE A COPY OF SUCH REGISTRATION RECORD TO THE ADMINISTRATIVE AGENT, THE
ISSUER AND THE SELLER UPON REQUEST.  THE NAMES AND ADDRESSES OF THE HOLDERS OF
ALL NOTES AND ALL TRANSFERS OF, AND THE NAMES AND ADDRESSES OF THE TRANSFEREE
OF, ALL NOTES WILL BE REGISTERED IN SUCH NOTE REGISTER.  THE PERSON IN WHOSE
NAME ANY NOTE IS REGISTERED SHALL BE DEEMED AND TREATED AS THE OWNER AND HOLDER
THEREOF FOR ALL PURPOSES OF THIS INDENTURE, AND THE INDENTURE TRUSTEE, THE
RELATED SERIES ENHANCER AND THE ISSUER SHALL NOT BE AFFECTED BY ANY NOTICE OR
KNOWLEDGE TO THE CONTRARY.  IF A PERSON OTHER THAN THE INDENTURE TRUSTEE IS
APPOINTED BY THE ISSUER TO MAINTAIN THE NOTE REGISTER, THE ISSUER WILL GIVE THE
INDENTURE TRUSTEE AND THE ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF SUCH
APPOINTMENT AND OF THE LOCATION, AND ANY CHANGE IN THE LOCATION, OF THE
SUCCESSOR NOTE REGISTRAR, AND THE INDENTURE TRUSTEE, THE ISSUER, THE SERVICER
AND THE RELATED SERIES ENHANCER SHALL HAVE THE RIGHT TO INSPECT THE NOTE
REGISTER AT ALL REASONABLE TIMES AND TO OBTAIN COPIES THEREOF, AND THE INDENTURE
TRUSTEE SHALL HAVE THE RIGHT TO RELY UPON A CERTIFICATE EXECUTED ON BEHALF OF
THE NOTE REGISTRAR BY AN OFFICER THEREOF AS TO THE NAMES AND ADDRESSES OF THE
NOTEHOLDERS AND THE PRINCIPAL AMOUNTS AND NUMBER OF SUCH NOTES.

 

27

--------------------------------------------------------------------------------


 


(B)           PAYMENTS OF PRINCIPAL, PREMIUM, IF ANY, AND INTEREST ON ANY NOTE
SHALL BE  PAYABLE ON EACH PAYMENT DATE ONLY TO THE REGISTERED HOLDER THEREOF ON
THE RECORD DATE IMMEDIATELY PRECEDING SUCH PAYMENT DATE.  THE PRINCIPAL OF,
PREMIUM, IF ANY, AND INTEREST ON EACH NOTE SHALL BE PAYABLE AT THE CORPORATE
TRUST OFFICE OF THE INDENTURE TRUSTEE IN IMMEDIATELY AVAILABLE FUNDS IN SUCH
COIN OR CURRENCY OF THE UNITED STATES OF AMERICA AS AT THE TIME FOR PAYMENT
SHALL BE LEGAL TENDER FOR THE PAYMENT OF PUBLIC AND PRIVATE DEBTS.  EXCEPT AS
SET FORTH IN ANY SUPPLEMENT, ALL INTEREST PAYABLE ON THE NOTES SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE
FIRST BUT EXCLUDING THE LAST DAY) ELAPSED.  NOTWITHSTANDING THE FOREGOING OR ANY
PROVISION IN ANY NOTE TO THE CONTRARY, IF SO REQUESTED BY THE REGISTERED HOLDER
OF ANY NOTE BY WRITTEN NOTICE TO THE INDENTURE TRUSTEE RECEIVED BY THE INDENTURE
TRUSTEE AT LEAST 5 BUSINESS DAYS PRIOR TO THE PAYMENT DATE, ALL AMOUNTS PAYABLE
TO SUCH REGISTERED HOLDER MAY BE PAID EITHER (I) BY CREDITING THE AMOUNT TO BE
DISTRIBUTED TO SUCH REGISTERED HOLDER TO AN ACCOUNT MAINTAINED BY SUCH
REGISTERED HOLDER WITH THE INDENTURE TRUSTEE OR BY TRANSFERRING SUCH AMOUNT BY
WIRE TO SUCH OTHER BANK IN THE UNITED STATES, INCLUDING A FEDERAL RESERVE BANK,
AS SHALL HAVE BEEN SPECIFIED IN SUCH NOTICE, FOR CREDIT TO THE ACCOUNT OF SUCH
REGISTERED HOLDER MAINTAINED AT SUCH BANK, OR (II) BY MAILING A CHECK TO SUCH
ADDRESS AS SUCH HOLDER SHALL HAVE SPECIFIED IN SUCH NOTICE, IN EITHER CASE
WITHOUT ANY PRESENTMENT OR SURRENDER OF SUCH NOTE TO THE INDENTURE TRUSTEE AT
THE CORPORATE TRUST OFFICE OF THE INDENTURE TRUSTEE.


 


(C)           EXCEPT AS OTHERWISE SET FORTH IN A SUPPLEMENT, ANY NOTE IS
TRANSFERABLE ONLY UPON THE SURRENDER TO THE INDENTURE TRUSTEE OF SUCH NOTE
TOGETHER WITH (I) AN ASSIGNMENT (EXECUTED BY THE EXISTING HOLDER OR ITS DULY
AUTHORIZED ATTORNEY) IN FORM REASONABLY SATISFACTORY TO THE INDENTURE TRUSTEE
AND (II) THE DOCUMENTS REQUIRED PURSUANT TO SECTIONS 205(E), (F) AND (G)
HEREOF.  UPON SATISFACTION OF THE REQUIREMENTS SET FORTH IN THE PRECEDING
SENTENCE, EACH HOLDER OF A NOTE SHALL HAVE THE RIGHT, UPON SURRENDER OF SUCH
NOTE TO THE INDENTURE TRUSTEE, TO REQUIRE A NEW NOTE OR NOTES OF THE SAME SERIES
AND CLASS TO BE ISSUED TO IT OR TO A PROSPECTIVE HOLDER, IN A MINIMUM
DENOMINATION OF THE LESSER OF (X) $1,000,000 (OR SUCH OTHER AMOUNT AS SHALL BE
SET FORTH IN THE RELATED SUPPLEMENT) OR (Y) THE ENTIRE PRINCIPAL BALANCE OF THE
NOTE BEING SURRENDERED, IN SUBSTITUTION OF THE NOTE BEING SURRENDERED.


 


(D)           ANY SERVICE CHARGE MADE OR EXPENSE INCURRED BY THE INDENTURE
TRUSTEE FOR ANY  SUCH REGISTRATION, DISCHARGE FROM REGISTRATION OR EXCHANGE
REFERRED TO IN THIS SECTION 205 SHALL BE PAID BY THE NOTEHOLDER.  THE INDENTURE
TRUSTEE OR THE ISSUER MAY REQUIRE PAYMENT BY THE HOLDER OF A SUM SUFFICIENT TO
COVER ANY TAX, EXPENSE OR OTHER GOVERNMENTAL CHARGE PAYABLE IN CONNECTION
THEREWITH.


 


(E)           EACH PROSPECTIVE INITIAL NOTEHOLDER ACQUIRING A NOTE, EACH
PROSPECTIVE OWNER ACQUIRING A NOTE AND EACH PROSPECTIVE OWNER (OR TRANSFEREE
THEREOF) OF A BENEFICIAL INTEREST IN NOTES ACQUIRING SUCH BENEFICIAL INTEREST
SHALL REPRESENT AND WARRANT IN WRITING TO THE INDENTURE TRUSTEE, THE ISSUER, THE
SERVICER AND ANY SUCCESSOR SERVICER THAT ONE OF THE FOLLOWING STATEMENTS IS TRUE
AND CORRECT: (I) THE PURCHASER IS NOT AN “EMPLOYEE BENEFIT PLAN” WITHIN THE
MEANING OF SECTION 3(3) OF ERISA OR A “PLAN” WITHIN THE MEANING OF SECTION
4975(E)(1) OF THE CODE (“BENEFIT PLAN”) AND IT IS NOT DIRECTLY OR INDIRECTLY
ACQUIRING THE NOTES ON BEHALF OF, AS INVESTMENT MANAGER OF, AS NAMED FIDUCIARY
OF, AS TRUSTEE OF, OR WITH ASSETS OF, A BENEFIT PLAN, (II) THE ACQUISITION WILL
QUALIFY FOR A STATUTORY OR ADMINISTRATIVE PROHIBITED TRANSACTION EXEMPTION UNDER
ERISA AND THE CODE AND WILL NOT GIVE RISE TO A NON-EXEMPT TRANSACTION DESCRIBED
IN

 

28

--------------------------------------------------------------------------------


 


SECTION 406 OF ERISA OR SECTION 4975(C) OF THE CODE, (III) THE SOURCE OF FUNDS
(THE “SOURCE”) TO BE USED BY THE PURCHASER TO PAY THE PURCHASE PRICE OF THE
NOTES IS A GUARANTEED BENEFIT POLICY WITHIN THE MEANING OF SECTION 401(B)(2)(B)
OF ERISA, OR (IV) THE SOURCE TO BE USED BY THE PURCHASER TO PAY THE PURCHASE
PRICE OF THE NOTES IS AN “INSURANCE COMPANY GENERAL ACCOUNT” WITHIN THE MEANING
OF DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60
(ISSUED JULY 12, 1995), AND THERE IS NO “EMPLOYEE BENEFIT PLAN” OR “PLAN”
(WITHIN THE MEANING OF SECTION 3(3) OF ERISA OR SECTION 4975(E)(1) OF THE CODE
AS APPLICABLE, AND TREATING AS A SINGLE PLAN, ALL PLANS MAINTAINED BY THE SAME
EMPLOYER (OR AN AFFILIATE WITHIN THE MEANING OF SECTION V(A)(1) OF PTCE 95-60)
OR EMPLOYEE ORGANIZATION) WITH RESPECT TO WHICH THE AMOUNT OF THE RESERVES AND
LIABILITIES FOR THE GENERAL ACCOUNT CONTRACTS HELD BY OR ON BEHALF OF SUCH PLAN,
AS DEFINED BY THE ANNUAL STATEMENT FOR LIFE INSURANCE COMPANIES APPROVED BY THE
NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS (THE “NAIC ANNUAL STATEMENT”),
EXCEED TEN PERCENT (10%) OF THE TOTAL RESERVES AND LIABILITIES OF SUCH GENERAL
ACCOUNT (EXCLUSIVE OF SEPARATE ACCOUNT LIABILITIES) PLUS SURPLUS, AS SET FORTH
IN THE NAIC ANNUAL STATEMENT FILED WITH THE PURCHASER’S STATE OF DOMICILE.


 

(f)            No transfer of any Note shall be made unless such transfer is
made in a  transaction which does not require registration under the Securities
Act and pursuant to an effective registration or qualification under any State
securities or “Blue Sky” laws, or in a transaction which does not require such
registration or qualification.  If such a transfer is to be made in reliance
upon an exemption from the Securities Act other than Rule 144A under the
Securities Act, the prospective owner shall furnish to the Indenture Trustee a
certificate substantially in the form of Exhibit E hereto.  If such transfer is
to be made in reliance upon Rule 144A under the Securities Act, the prospective
owner shall furnish to the Indenture Trustee a certificate, substantially in the
form of Exhibit D hereto.  The Issuer (or Servicer as agent for the Issuer)
shall promptly furnish to any Holder, or any prospective owners designated by a
Holder, the information required to be delivered to any Holder and prospective
owner in connection with a resale of the Notes to permit compliance with Rule
144A in connection with such resale.  No Note may be subdivided (including any
assignment or transfer of a participation or beneficial interest therein) for
resale or other transfer into a unit smaller than a unit the initial offering
price of which would have been $1,000,000 (or such other amount as shall be set
forth in the related Supplement).


 

(g)           No transfer of any Note shall be made unless (A) the prospective
transferee of such Note shall represent and warrant in writing to the Indenture
Trustee, the Issuer, the Servicer and any successor Servicer that:  (i) it
constitutes no more than [insert number] “beneficial owners” of the Notes for
purposes of Section 3(c)(1) of the Investment Company Act; (ii) it is investing
no more than 40% of its assets in any Notes issued under this Indenture; (iii)
it was not formed for the purpose of investing in any Notes issued under this
Indenture; (iv) (a) the shareholders, partners or other holders of equity or
beneficial interests in the prospective transferee are not able to decide
individually whether to acquire such Note or to determine the extent of such
acquisition and (b) it is not a defined contribution or similar benefit plan
that allows participants to determine whether or how much will be invested in
investments on their behalf; (v) it is acquiring such Note in a principal amount
of not less than the minimum denominations set forth in the Indenture; and (vi)
it is acquiring the Notes for investment and not for sale in connection with any
distribution thereof; and (B) the Issuer has consented to such

 

29

--------------------------------------------------------------------------------


 


TRANSFER; AND (C) AFTER THE PROPOSED TRANSFER, THE TOTAL NUMBER OF “BENEFICIAL
OWNERS” OF ALL NOTES ISSUED UNDER THIS INDENTURE SHALL NOT EXCEED 100.


 

Section 206.  Mutilated, Destroyed, Lost and Stolen Notes.  (a)  If (i) any
mutilated  Note is surrendered to the Indenture Trustee, or the Indenture
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, and (ii) there is delivered to the Indenture Trustee such security
or indemnity as it and the Issuer may require to hold the Issuer, the Servicer
and the Indenture Trustee harmless (the unsecured indemnity of a Rated
Institutional Noteholder being deemed satisfactory for such purpose unless the
Indenture Trustee provides written notice to the contrary), then the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen Note, a
replacement Note of the same Series and Class and maturity and of like terms as
the mutilated, destroyed, lost or stolen Note; provided, however, that if any
such destroyed, lost or stolen Note, but not a mutilated Note, shall have
become, or within seven days shall be, due and payable, or shall have been
called for redemption, the Issuer may pay such destroyed, lost or stolen Note
when so due or payable instead of issuing a replacement Note.


 

(b)           If, after the delivery of such replacement Note, or payment of a
destroyed, lost  or stolen Note pursuant to the proviso in the preceding
sentence, a bona fide purchaser of the original Note in lieu of which such
replacement Note was issued presents for payment such original Note, the Issuer
and the Indenture Trustee shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Issuer or the Indenture Trustee in connection therewith.


 

(c)           The Indenture Trustee and the Issuer may, for each new Note
authenticated and  delivered under the provisions of this Section 206, require
the advance payment by the Noteholder of the expenses, including counsel fees,
service charges and any tax or governmental charge which may be incurred by the
Indenture Trustee or the Issuer.  Any Note issued under the provisions of this
Section 206 in lieu of any Note alleged to be destroyed, mutilated, lost or
stolen, shall be equally and proportionately entitled to the benefits of this
Indenture with all other Notes of the same Series and Class.  The provisions of
this Section 206 are exclusive and shall preclude (to the extent lawful) all
other rights and remedies with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes.


 

Section 207.  Delivery, Retention and Cancellation of Notes.  Each Noteholder
is  required, and hereby agrees, to return to the Indenture Trustee, within 30
days after the Final Payment Date, any Note on which the final payment due
thereon has been made.  Any such Note as to which the Indenture Trustee has made
or holds the final payment thereon shall be deemed cancelled and shall no longer
be Outstanding or outstanding for any purpose of this Indenture, whether or not
such Note is ever returned to the Indenture Trustee unless any unreimbursed
payment on such Note has been made by a Series Enhancer.  Matured Notes
delivered upon final payment to the Indenture Trustee and any Notes transferred
or exchanged for other Notes shall be cancelled and disposed of by the Indenture
Trustee in accordance with its policy of disposal and the Indenture Trustee
shall promptly deliver to the Issuer such cancelled Notes upon request;
provided, however, that the Indenture Trustee shall not be required to destroy
cancelled Notes.  If the Indenture Trustee, for its own account, shall acquire
any of the Notes, such acquisition shall not operate as a redemption or
satisfaction of the indebtedness represented by such Notes.  If the

 

30

--------------------------------------------------------------------------------


 


ISSUER SHALL ACQUIRE ANY OF THE NOTES, SUCH ACQUISITION SHALL OPERATE AS A
REDEMPTION OR SATISFACTION OF THE INDEBTEDNESS REPRESENTED BY SUCH NOTES.  NOTES
WHICH HAVE BEEN CANCELLED BY THE INDENTURE TRUSTEE SHALL BE DEEMED PAID AND
DISCHARGED FOR ALL PURPOSES UNDER THIS INDENTURE.

 


ARTICLE III
PAYMENT OF NOTES; STATEMENTS TO NOTEHOLDERS

 


SECTION 301.  PRINCIPAL AND INTEREST.  DISTRIBUTIONS OF PRINCIPAL AND INTEREST
ON ANY SERIES OR CLASS OF NOTES SHALL BE MADE TO NOTEHOLDERS OF EACH SERIES AND
CLASS AS SET FORTH IN THIS INDENTURE AND THE RELATED SUPPLEMENT.  THE MAXIMUM
OVERDUE RATE UNDER ANY SERIES SHALL BE 2.00% PLUS THE APPLICABLE INTEREST RATE
FOR SUCH NOTE PRIOR TO THE DEFAULT.  IF INTEREST OR PRINCIPAL AMOUNTS ARE PAID
BY A SERIES ENHANCER, THEN THE OVERDUE RATE SHALL BE APPLICABLE TO ANY CLASS OF
NOTES ONLY IF THE RELATED SERIES ENHANCER HAS FAILED TO MAKE PAYMENT OF SUCH
AMOUNTS IN ACCORDANCE WITH THE TERMS OF ANY APPLICABLE SERIES ENHANCEMENT
AGREEMENT.


 


SECTION 302.  DIRECTION TO LESSEES.  ON OR PRIOR TO EACH TRANSFER DATE, THE
ISSUER  SHALL (OR SHALL CAUSE THE SERVICER TO) MAIL A NOTICE TO EACH LESSEE
UNDER THE LEASE AGREEMENTS CONTRIBUTED TO THE ISSUER PURSUANT TO THE
CONTRIBUTION AND SALE AGREEMENT ON SUCH TRANSFER DATE INFORMING SUCH LESSEE THAT
ALL PAYMENTS INCLUDING, WITHOUT LIMITATION, ALL SCHEDULED PAYMENTS, MAINTENANCE
RESERVE PAYMENTS AND SECURITY DEPOSITS, WITH RESPECT TO THE RELATED LEASE
AGREEMENT SHOULD BE SUBMITTED DIRECTLY TO THE TRUST ACCOUNT; PROVIDED, HOWEVER,
THAT SUCH NOTICE SHALL PROVIDE THAT ANY INDEMNIFICATION PAYMENTS AND LIABILITY
INSURANCE PAYMENTS SHALL NOT BE DEPOSITED IN THE TRUST ACCOUNT BUT SHALL BE PAID
DIRECTLY TO THE PERSON ENTITLED TO SUCH INDEMNIFICATION OR INSURANCE PAYMENT.


 


SECTION 303.  TRUST ACCOUNT.  (A)  ON OR PRIOR TO THE EFFECTIVE DATE OF THE
FIRST SERIES, THE ISSUER SHALL, AND WILL CAUSE WLFC FUNDING (IRELAND) LIMITED
TO, ESTABLISH AND MAINTAIN THE TRUST ACCOUNT INTO WHICH ALL COLLECTIONS (OTHER
THAN AMOUNTS RECEIVED FROM MANUFACTURERS OR SELLERS OF AN ELIGIBLE ENGINE FOR
BREACH OF SALE WARRANTIES OR IN SETTLEMENT OF ANY CLAIMS, LOSSES, DISPUTES OR
PROCEEDINGS RELATED THERETO FOR WHICH A CORRESPONDING AMOUNT HAS PREVIOUSLY BEEN
PAID BY THE ISSUER, WLFC FUNDING (IRELAND) LIMITED, SELLER OR SERVICER TO THE
TRUST ACCOUNT), PREPAYMENTS AFTER AN EARLY AMORTIZATION EVENT, PREPAYMENTS
DESIGNATED BY THE ISSUER OR WLFC FUNDING (IRELAND) LIMITED TO BE DEPOSITED IN
THE TRUST ACCOUNT PRIOR TO THE OCCURRENCE OF AN EARLY AMORTIZATION EVENT,
WARRANTY PURCHASE AMOUNTS AND OTHER PAYMENTS REQUIRED BY THIS INDENTURE SHALL BE
DEPOSITED.  SUCH TRUST ACCOUNT SHALL BE ESTABLISHED AND MAINTAINED WITH THE
CORPORATE TRUST OFFICE OF THE INDENTURE TRUSTEE IN TRUST FOR THE INDENTURE
TRUSTEE, ON BEHALF OF THE NOTEHOLDERS AND ANY SERIES ENHANCER, UNTIL THE
AGGREGATE OUTSTANDING OBLIGATIONS ARE PAID IN FULL.  THE TRUST ACCOUNT SHALL BE
AN ELIGIBLE ACCOUNT AND SHALL BE PLEDGED TO THE INDENTURE TRUSTEE PURSUANT TO
THE TERMS OF THIS INDENTURE (OR, IN THE CASE OF THE TRUST ACCOUNT MAINTAINED BY
WLFC FUNDING (IRELAND) LIMITED, PURSUANT TO AN INSTRUMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE DEAL AGENT FOR EACH SERIES WHICH THE ISSUER WILL CAUSE WLFC
FUNDING (IRELAND) LIMITED TO EXECUTE AND DELIVER).  PROMPTLY UPON RECEIPT
THEREOF (BUT IN NO EVENT LATER THAN TWO BUSINESS DAYS AFTER RECEIPT), THE
SERVICER SHALL DEPOSIT INTO THE TRUST ACCOUNT THOSE AMOUNTS THAT HAVE BEEN
REMITTED DIRECTLY TO THE SERVICER THAT THE SERVICER ASCERTAINS TO BE ENGINE
REVENUES, SALES PROCEEDS OR CASUALTY PROCEEDS IN RESPECT OF ANY OF THE ELIGIBLE
ENGINES; PROVIDED, HOWEVER, THAT INDEMNIFICATION PAYMENTS AND LIABILITY
INSURANCE PAYMENTS RECEIVED BY THE ISSUER, WLFC FUNDING (IRELAND) LIMITED OR THE
SERVICER SHALL NOT BE

 

31

--------------------------------------------------------------------------------


 


DEPOSITED IN THE TRUST ACCOUNT BUT SHALL BE PAID DIRECTLY TO THE PERSON ENTITLED
TO SUCH INDEMNIFICATION OR INSURANCE PAYMENT.  THE ISSUER WILL NOT, AND WILL NOT
PERMIT WLFC FUNDING (IRELAND) LIMITED TO, ESTABLISH ANY ADDITIONAL TRUST
ACCOUNTS WITHOUT PRIOR WRITTEN NOTICE TO THE INDENTURE TRUSTEE.


 


(B)           BY NOT LATER THAN EACH DETERMINATION DATE, THE SERVICER, PURSUANT
TO THE  SERVICING AGREEMENT, SHALL INSTRUCT IN WRITING THE INDENTURE TRUSTEE TO
ALLOCATE ALL COLLECTIONS AND PREPAYMENTS FOR THE RELATED COLLECTION PERIOD THEN
ON DEPOSIT IN THE TRUST ACCOUNT TO EACH SERIES ACCOUNT (PROVIDED, HOWEVER, THAT
THE SERVICER SHALL INSTRUCT IN WRITING THE INDENTURE TRUSTEE TO ALLOCATE ANY
MAINTENANCE RESERVE PAYMENTS AND SECURITY DEPOSITS DIRECTLY TO EACH ENGINE
RESERVE ACCOUNT AND SECURITY DEPOSIT ACCOUNT, RESPECTIVELY, FOR EACH SERIES) BY
SPECIFICALLY IDENTIFYING SUCH COLLECTIONS AND PREPAYMENTS (AND SUCH MAINTENANCE
RESERVE PAYMENTS AND SECURITY DEPOSITS) TO A PARTICULAR ELIGIBLE ENGINE AND THEN
INSTRUCTING IN WRITING THE INDENTURE TRUSTEE TO ALLOCATE ALL OF SUCH AMOUNTS TO
THE SERIES ACCOUNT, THE ENGINE RESERVE ACCOUNT AND THE SECURITY DEPOSIT ACCOUNT
FOR THE SERIES TO WHICH SUCH ELIGIBLE ENGINE IS PLEDGED.  IN ADDITION, THE
SERVICER SHALL INSTRUCT IN WRITING THE INDENTURE TRUSTEE TO ALLOCATE ANY
EARNINGS ON ELIGIBLE INVESTMENTS IN THE TRUST ACCOUNT TO THE SERIES ACCOUNT FOR
EACH SERIES THEN OUTSTANDING IN THE SAME PROPORTION AS THE RATIO OF THE
OUTSTANDING OBLIGATIONS OF SUCH SERIES TO THE AGGREGATE OUTSTANDING OBLIGATIONS.


 


(C)           IF ANY SERIES HAS MORE THAN ONE CLASS OF NOTES THEN OUTSTANDING,
THEN THE  PORTION OF THE INVESTMENT EARNINGS IN THE TRUST ACCOUNT ALLOCABLE TO
SUCH SERIES PURSUANT TO SECTION 303(B) SHALL BE CALCULATED WITHOUT GIVING EFFECT
TO THE PAYMENT PRIORITIES OF THE CLASSES OF SUCH SERIES.  ONCE SUCH COLLECTIONS
AND INVESTMENT EARNINGS HAVE BEEN ALLOCATED TO EACH SERIES, THEN THAT PORTION OF
THE COLLECTIONS ALLOCABLE TO SUCH SERIES SHALL BE PAID TO EACH CLASS OF
NOTEHOLDERS OF SUCH SERIES IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH
IN THE RELATED SUPPLEMENT.


 


SECTION 304.  INVESTMENT OF MONIES HELD IN THE TRUST ACCOUNT, THE RESTRICTED
CASH ACCOUNT, ENGINE RESERVE ACCOUNT, THE SECURITY DEPOSIT ACCOUNT AND SERIES
ACCOUNTS.  THE INDENTURE TRUSTEE SHALL INVEST ANY CASH DEPOSITED IN THE TRUST
ACCOUNT, THE ENGINE RESERVE ACCOUNT, THE SECURITY DEPOSIT ACCOUNT, THE
RESTRICTED CASH ACCOUNT AND EACH SERIES ACCOUNT IN SUCH ELIGIBLE INVESTMENTS AS
THE SERVICER SHALL DIRECT IN WRITING OR BY TELEPHONE, CONFIRMED IN WRITING. 
EACH ELIGIBLE INVESTMENT (INCLUDING REINVESTMENT OF THE INCOME AND PROCEEDS OF
ELIGIBLE INVESTMENTS) SHALL BE HELD TO ITS MATURITY AND SHALL MATURE OR SHALL BE
PAYABLE ON DEMAND NOT LATER THAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE NEXT
SUCCEEDING PAYMENT DATE.  IF THE INDENTURE TRUSTEE HAS NOT RECEIVED WRITTEN
INSTRUCTIONS FROM THE SERVICER BY 2:30 P.M. (NEW YORK TIME) ON THE DAY SUCH
FUNDS ARE RECEIVED AS TO THE INVESTMENT OF FUNDS THEN ON DEPOSIT IN ANY OF THE
AFOREMENTIONED ACCOUNTS, THE ISSUER HEREBY INSTRUCTS THE INDENTURE TRUSTEE TO,
AND WILL CAUSE WLFC FUNDING (IRELAND) LIMITED TO INSTRUCT THE INDENTURE TRUSTEE
TO,  INVEST SUCH FUNDS IN OVERNIGHT INVESTMENTS OF THE TYPE DESCRIBED IN CLAUSE
(II) OF THE DEFINITION OF ELIGIBLE INVESTMENTS.  ANY FUNDS IN THE TRUST ACCOUNT,
THE ENGINE RESERVE ACCOUNT, THE SECURITY DEPOSIT ACCOUNT, THE RESTRICTED CASH
ACCOUNT AND EACH SERIES ACCOUNT NOT SO INVESTED MUST BE FULLY INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION.  ELIGIBLE INVESTMENTS SHALL BE MADE IN
THE NAME OF THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE NOTEHOLDERS AND ANY
SERIES ENHANCER.  ANY EARNINGS ON ELIGIBLE INVESTMENTS IN THE TRUST ACCOUNT, THE
ENGINE RESERVE ACCOUNT, THE SECURITY DEPOSIT ACCOUNT, THE RESTRICTED CASH
ACCOUNT AND EACH SERIES ACCOUNT SHALL BE

 

32

--------------------------------------------------------------------------------


 


RETAINED IN EACH SUCH ACCOUNT AND BE DISTRIBUTED IN ACCORDANCE WITH THE TERMS OF
THIS INDENTURE OR ANY RELATED SUPPLEMENT.  THE INDENTURE TRUSTEE SHALL NOT BE
LIABLE OR RESPONSIBLE FOR LOSSES ON ANY INVESTMENTS MADE BY IT PURSUANT TO THIS
SECTION 304.


 


SECTION 305.  REPORTS TO NOTEHOLDERS.  THE INDENTURE TRUSTEE SHALL PROMPTLY
UPON  REQUEST FURNISH TO EACH NOTEHOLDER AND EACH SERIES ENHANCER A COPY OF ALL
REPORTS, FINANCIAL STATEMENTS AND NOTICES RECEIVED BY THE INDENTURE TRUSTEE
PURSUANT TO THE CONTRIBUTION AND SALE AGREEMENT OR THE SERVICING AGREEMENT.


 


SECTION 306.  RECORDS.  THE INDENTURE TRUSTEE SHALL CAUSE TO BE KEPT AND
MAINTAINED  ADEQUATE RECORDS PERTAINING TO THE TRUST ACCOUNT, EACH RESTRICTED
CASH ACCOUNT, EACH ENGINE RESERVE ACCOUNT, EACH SECURITY DEPOSIT ACCOUNT AND
EACH SERIES ACCOUNT AND ALL RECEIPTS AND DISBURSEMENTS THEREFROM.  THE INDENTURE
TRUSTEE SHALL DELIVER AT LEAST MONTHLY AN ACCOUNTING THEREOF IN THE FORM OF A
TRUST STATEMENT TO THE ISSUER, THE SELLER AND THE SERVICER AND EACH SERIES
ENHANCER.


 


SECTION 307.  RESTRICTED CASH ACCOUNT.  THE ISSUER SHALL ESTABLISH AND MAINTAIN
AN  ACCOUNT WITH THE CORPORATE TRUST OFFICE OF THE INDENTURE TRUSTEE WITH
SUBACCOUNTS FOR EACH SERIES, AS PROVIDED IN THE RELATED SUPPLEMENT FOR A SERIES,
WHICH SHALL BE DESIGNATED THE RESTRICTED CASH ACCOUNT (THE “RESTRICTED CASH
ACCOUNT”) FOR EACH SUCH SERIES AND WHICH SHALL BE PLEDGED TO THE INDENTURE
TRUSTEE PURSUANT TO THIS INDENTURE AND THE RELATED SUPPLEMENT.  ANY AND ALL
MONIES REMITTED BY THE ISSUER, OR SERVICER ON ITS BEHALF, TO THE RESTRICTED CASH
ACCOUNT FROM THE TRUST ACCOUNT, TOGETHER WITH ANY ELIGIBLE INVESTMENTS IN WHICH
SUCH MONIES ARE OR WILL BE INVESTED OR REINVESTED, SHALL BE HELD IN THE
RESTRICTED CASH ACCOUNT SUBACCOUNT FOR EACH SUCH SERIES.


 


SECTION 308.  ENGINE RESERVE ACCOUNT.  (A)  THE ISSUER SHALL ESTABLISH AND
MAINTAIN AN ACCOUNT WITH THE CORPORATE TRUST OFFICE OF THE INDENTURE TRUSTEE
WITH SUBACCOUNTS FOR EACH SERIES, AS PROVIDED IN THE RELATED SUPPLEMENT FOR A
SERIES, WHICH SHALL BE DESIGNATED THE ENGINE RESERVE ACCOUNT (THE “ENGINE
RESERVE ACCOUNT”) FOR EACH SUCH SERIES AND WHICH SHALL BE PLEDGED TO THE
INDENTURE TRUSTEE PURSUANT TO THIS INDENTURE AND THE RELATED SUPPLEMENT.  THE
MAINTENANCE RESERVE PAYMENTS REMITTED BY THE ISSUER, THE SERVICER ON ITS BEHALF
OR BY THE LESSEES, AS PROVIDED IN THE RELATED SUPPLEMENT FOR A SERIES, TO THE
ENGINE RESERVE ACCOUNT FROM THE TRUST ACCOUNT, TOGETHER WITH ANY ELIGIBLE
INVESTMENTS IN WHICH SUCH MONIES ARE OR WILL BE INVESTED OR REINVESTED, SHALL BE
HELD IN THE ENGINE RESERVE ACCOUNT SUBACCOUNT FOR EACH SUCH SERIES.


 


(B)           THE ISSUER SHALL MAINTAIN (OR SHALL CAUSE THE SERVICER TO
MAINTAIN) RECORDS THAT  WILL IDENTIFY AMOUNTS ON DEPOSIT IN THE ENGINE RESERVE
ACCOUNT SUBACCOUNT TO A SPECIFIC ELIGIBLE ENGINE.  THE SERVICER SHALL BE
ENTITLED TO WITHDRAW FUNDS FROM THE ENGINE RESERVE ACCOUNT FOR THE PAYMENT OF
MAINTENANCE EXPENSES WITH RESPECT TO THE RELATED ELIGIBLE ENGINE, AT THE TIMES
AND SUBJECT TO THE FURTHER CONDITIONS SET FORTH IN THE SERVICING AGREEMENT;
PROVIDED, HOWEVER, THAT SO LONG AS A SERVICER DEFAULT IS THEN IN EFFECT, THE
SERVICER SHALL NOT BE ENTITLED TO MAKE SUCH WITHDRAWAL EXCEPT UPON PRESENTATION
OF SUPPORTING DOCUMENTATION REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO
COMPLY WITH THE TERMS OF THE APPLICABLE LEASE AGREEMENT (WHICH SHALL EVIDENCE
ITS DETERMINATION BY WRITTEN INSTRUMENT DELIVERED TO THE INDENTURE TRUSTEE).

 

33

--------------------------------------------------------------------------------


 


SECTION 309.  SECURITY DEPOSIT ACCOUNT.  (A)  THE ISSUER SHALL ESTABLISH AND
MAINTAIN AN ACCOUNT WITH THE CORPORATE TRUST OFFICE OF THE INDENTURE TRUSTEE
WITH SUBACCOUNTS FOR EACH SERIES, AS PROVIDED IN THE RELATED SUPPLEMENT FOR A
SERIES, WHICH SHALL BE DESIGNATED THE SECURITY DEPOSIT ACCOUNT (THE “SECURITY
DEPOSIT ACCOUNT”) FOR EACH SUCH SERIES AND WHICH SHALL BE PLEDGED TO THE
INDENTURE TRUSTEE PURSUANT TO THIS INDENTURE AND THE RELATED SUPPLEMENT.  THE
SECURITY DEPOSITS REMITTED BY THE ISSUER, THE SERVICER ON ITS BEHALF OR BY THE
LESSEES, AS PROVIDED IN THE RELATED SUPPLEMENT FOR A SERIES, TO THE SECURITY
DEPOSIT ACCOUNT FROM THE TRUST ACCOUNT, TOGETHER WITH ANY ELIGIBLE INVESTMENTS
IN WHICH SUCH MONIES ARE OR WILL BE INVESTED OR REINVESTED, SHALL BE HELD IN THE
SECURITY DEPOSIT ACCOUNT SUBACCOUNT FOR EACH SUCH SERIES.


 


(B)           THE ISSUER SHALL MAINTAIN (OR SHALL CAUSE THE SERVICER TO
MAINTAIN) RECORDS THAT  WILL IDENTIFY AMOUNTS ON DEPOSIT IN THE SECURITY DEPOSIT
ACCOUNT SUBACCOUNT TO A SPECIFIC ELIGIBLE ENGINE.  THE SERVICER SHALL BE
ENTITLED TO WITHDRAW FUNDS FROM THE SECURITY DEPOSIT ACCOUNT IN ACCORDANCE WITH
THE TERMS OF THE APPLICABLE LEASE AGREEMENT WITH RESPECT TO THE RELATED ELIGIBLE
ENGINE, SUBJECT TO THE FURTHER CONDITIONS SET FORTH IN THE SERVICING AGREEMENT;
PROVIDED, HOWEVER, THAT SO LONG AS A SERVICER DEFAULT IS THEN IN EFFECT, THE
SERVICER SHALL NOT BE ENTITLED TO MAKE SUCH WITHDRAWAL EXCEPT UPON PRESENTATION
OF SUPPORTING DOCUMENTATION REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO
COMPLY WITH THE TERMS OF THE APPLICABLE LEASE AGREEMENT (WHICH SHALL EVIDENCE
ITS DETERMINATION BY WRITTEN INSTRUMENT DELIVERED TO THE INDENTURE TRUSTEE).


 


SECTION 310.  SECURITIES ACCOUNTS.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS INDENTURE OR ANY
SUPPLEMENT, WITH RESPECT TO EACH OF THE SECURITIES ACCOUNTS, THE SECURITIES
INTERMEDIARY HEREBY AGREES THAT IT WILL COMPLY WITH ENTITLEMENT ORDERS (AS SUCH
TERM IS DEFINED UNDER UCC SECTION 8-102(A)(8)) ORIGINATED BY THE INDENTURE
TRUSTEE WITHOUT FURTHER CONSENT BY THE ISSUER.


 


(B)           EACH OF THE ISSUER, THE SECURITIES INTERMEDIARY AND THE INDENTURE
TRUSTEE INTENDS THAT THE PROVISIONS OF SECTION 310(A) WILL GIVE THE INDENTURE
TRUSTEE “CONTROL” OVER THE SECURITIES ACCOUNTS (AS THE TERM “CONTROL” IS DEFINED
UNDER UCC SECTION 8-106(D)), WITHOUT PREJUDICE TO ANY OTHER PROVISION OF THE UCC
THAT ALSO WOULD BE DEEMED TO GIVE THE INDENTURE TRUSTEE SUCH CONTROL.

 


ARTICLE IV


COLLATERAL

 


SECTION 401.  COLLATERAL.  (A)  THE NOTES AND THE OBLIGATIONS OF THE ISSUER
HEREUNDER SHALL BE AN OBLIGATION OF THE ISSUER AS PROVIDED IN SECTION 203
HEREOF.  THE INDENTURE TRUSTEE, FOR THE BENEFIT OF THE NOTEHOLDERS OF ALL
SERIES, AND THE NOTEHOLDERS OF A PARTICULAR SERIES AND THE SERIES ENHANCER (IF
ANY) OF SUCH SERIES, ALL IN ACCORDANCE WITH THE SUPPLEMENT FOR SUCH SERIES,
SHALL ALSO HAVE THE BENEFIT OF, AND THE NOTES OF SUCH SERIES SHALL BE SECURED BY
AND BE PAYABLE FROM, THE ISSUER’S RIGHT, TITLE AND INTEREST IN THAT PORTION OF
THE COLLATERAL ALLOCATED OR IDENTIFIED TO SUCH SERIES IN ACCORDANCE WITH THE
TERMS OF THIS INDENTURE AND THE SUPPLEMENT PURSUANT TO WHICH SUCH NOTES WERE
ISSUED.

 

34

--------------------------------------------------------------------------------


 


(B)           NOTWITHSTANDING ANYTHING CONTAINED IN THIS INDENTURE TO THE
CONTRARY, THE ISSUER EXPRESSLY AGREES THAT IT SHALL REMAIN LIABLE UNDER EACH OF
ITS CONTRACTS TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO BE
OBSERVED AND PERFORMED BY IT THEREUNDER AND THAT IT SHALL PERFORM ALL OF ITS
DUTIES AND OBLIGATIONS THEREUNDER, ALL IN ACCORDANCE WITH AND PURSUANT TO THE
TERMS AND PROVISIONS OF EACH SUCH CONTRACT.


 


(C)           PURSUANT TO THE SERVICING AGREEMENT THE ISSUER SHALL CAUSE THE
SERVICER TO COLLECT THE ACCOUNTS IN ACCORDANCE WITH THE SERVICER’S NORMAL
BUSINESS PRACTICE; PROVIDED, HOWEVER, THAT THE INDENTURE TRUSTEE, WITH THE
CONSENT OF, OR AT THE DIRECTION OF, THE REQUISITE GLOBAL MAJORITY, MAY, WITHOUT
NOTICE, LIMIT OR TERMINATE SUCH AUTHORITY UPON (I) THE OCCURRENCE OF AN EVENT OF
DEFAULT DESCRIBED IN SECTION 801(II) HEREOF, OR (II) ANY SALE OF THE COLLATERAL
PURSUANT TO SECTION 816 HEREOF OR (III) THE OCCURRENCE OF A SERVICER DEFAULT. 
ANY PROCEEDS SUBSEQUENTLY RECEIVED IN PAYMENT OF ANY SUCH ACCOUNT OR IN PAYMENT
FOR ANY OF THE ELIGIBLE ENGINES OR ON ACCOUNT OF ANY OF ITS CONTRACTS SHALL BE
PROMPTLY DEPOSITED BY THE ISSUER IN PRECISELY THE FORM RECEIVED (WITH ALL
NECESSARY ENDORSEMENTS) IN THE TRUST ACCOUNT AS HEREINAFTER PROVIDED, AND UNTIL
SO TURNED OVER SHALL BE DEEMED TO BE HELD IN TRUST BY THE ISSUER FOR AND AS THE
INDENTURE TRUSTEE’S PROPERTY.  SUCH PROCEEDS, WHEN DEPOSITED, SHALL CONTINUE TO
BE COLLATERAL SECURITY FOR ALL OF THE OBLIGATIONS SECURED BY THIS INDENTURE AND
SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS HEREINAFTER PROVIDED. 
UPON (I) THE OCCURRENCE OF AN EVENT OF DEFAULT DESCRIBED IN SECTION 801(II), OR
(II) ANY SALE OF THE SERIES COLLATERAL PURSUANT TO SECTION 816 HEREOF OR (III)
THE OCCURRENCE OF A SERVICER DEFAULT, THE ISSUER SHALL AT THE REQUEST OF THE
INDENTURE TRUSTEE, WITH THE CONSENT OF OR AT THE DIRECTION OF THE REQUISITE
GLOBAL MAJORITY, TO THE EXTENT PRACTICABLE, DELIVER TO THE INDENTURE TRUSTEE (OR
SUCH OTHER PERSON AS THE INDENTURE TRUSTEE MAY DIRECT) ALL ORIGINAL LEASE
AGREEMENTS AND ANY OTHER DOCUMENTS EVIDENCING, AND RELATING TO, THE SALE, LEASE
AND DELIVERY OF THE ELIGIBLE ENGINES AND THE ISSUER SHALL, TO THE EXTENT
PRACTICABLE, DELIVER ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING AND RELATING
TO, THE PERFORMANCE OF ANY LABOR, MAINTENANCE, REMARKETING OR OTHER SERVICE
WHICH GAVE RISE TO SUCH ACCOUNTS, INCLUDING, WITHOUT LIMITATION, ALL ORIGINAL
ORDERS, INVOICES AND SHIPPING RECEIPTS.


 


(D)           ON EACH PAYMENT DATE UNDER EACH SUPPLEMENT FOR A SERIES, AFTER
PAYMENT OF ALL OTHER AMOUNTS THEN PAYABLE TO THE INDENTURE TRUSTEE, ANY
NOTEHOLDER OR ANY OTHER PERSON ENTITLED THERETO (EXCEPT THE ISSUER), ALL EXCESS
CASH AVAILABLE FOR DISTRIBUTION SHALL BE PAID TO THE INDENTURE TRUSTEE FOR
PAYMENT TO THE NOTEHOLDERS UNDER ALL OTHER SERIES (EACH, A “DEFICIENT SERIES”)
OF THE AMOUNT (THE “DEFICIENCY AMOUNT”) BY WHICH THE AMOUNTS ON DEPOSIT IN THE
RELATED SERIES ACCOUNT ARE INSUFFICIENT FOR THE PAYMENT IN FULL OF ALL
OUTSTANDING OBLIGATIONS THEN DUE AND PAYABLE.  SUCH EXCESS CASH AVAILABLE FOR
DISTRIBUTION SHALL BE PAID TO THE INDENTURE TRUSTEE(S) FOR EACH SUCH DEFICIENT
SERIES IN THE PROPORTION THAT THE OUTSTANDING OBLIGATIONS FOR EACH SUCH
DEFICIENT SERIES BEARS TO THE AGGREGATE AMOUNT OF OUTSTANDING OBLIGATIONS FOR
ALL SUCH DEFICIENT SERIES.  ONLY AFTER ALL DEFICIENCY AMOUNTS EXISTING ON SUCH
PAYMENT DATE HAVE BEEN PAID IN FULL SHALL ANY SUCH EXCESS CASH AVAILABLE FOR
DISTRIBUTION BE PAID TO THE ISSUER.


 


SECTION 402.  PRO RATA INTEREST.  (A)  EACH SUPPLEMENT PURSUANT TO WHICH A
SERIES OF NOTES IS ISSUED SHALL IDENTIFY THE ELIGIBLE ENGINES AND OTHER SERIES
COLLATERAL THAT WILL BE PLEDGED AS COLLATERAL SECURITY FOR THE NOTES AND OTHER
OBLIGATIONS FOR SUCH SERIES.  ALL NOTES OF A PARTICULAR SERIES SHALL BE EQUALLY
AND RATABLY ENTITLED TO THE BENEFITS OF THIS INDENTURE WITHOUT PREFERENCE,
PRIORITY OR DISTINCTION, EXCEPT AS PROVIDED IN THE RELATED SUPPLEMENT.  ALL
NOTES OF A PARTICULAR CLASS WITHIN A SERIES ARE AND ARE TO BE, TO THE EXTENT
(INCLUDING ANY EXCEPTIONS)

 

35

--------------------------------------------------------------------------------


 


PROVIDED IN THIS INDENTURE AND THE RELATED SUPPLEMENT, EQUALLY AND RATABLY
SECURED BY THIS INDENTURE WITHOUT PREFERENCE, PRIORITY OR DISTINCTION ON ACCOUNT
OF THE ACTUAL TIME OR TIMES OF THE AUTHENTICATION OR DELIVERY OF THE NOTES SO
THAT ALL NOTES OF A PARTICULAR SERIES AND CLASS AT ANY TIME OUTSTANDING SHALL
HAVE THE SAME RIGHT, LIEN AND PREFERENCE UNDER THIS INDENTURE AND SHALL ALL BE
EQUALLY AND RATABLY SECURED HEREBY WITH LIKE EFFECT AS IF THEY HAD ALL BEEN
EXECUTED, AUTHENTICATED AND DELIVERED SIMULTANEOUSLY ON THE DATE HEREOF.


 


(B)           WITH RESPECT TO EACH SERIES OF NOTES, THE EXECUTION AND DELIVERY
OF THE RELATED  SUPPLEMENT SHALL BE UPON THE EXPRESS CONDITION THAT IF THE
CONDITIONS SPECIFIED IN SECTION 701 OF THIS INDENTURE ARE MET WITH RESPECT TO
SUCH SERIES OF NOTES, THE SECURITY INTEREST AND ALL OTHER ESTATE AND RIGHTS
GRANTED BY THIS INDENTURE WITH RESPECT TO SUCH SERIES OF NOTES SHALL CEASE AND
BECOME NULL AND VOID AND ALL OF THE PROPERTY, RIGHTS AND INTEREST GRANTED AS
SECURITY FOR THE NOTES OF SUCH SERIES SHALL REVERT TO AND REVEST IN THE ISSUER
WITHOUT ANY OTHER ACT OR FORMALITY WHATSOEVER.


 


SECTION 403.  INDENTURE TRUSTEE’S APPOINTMENT AS ATTORNEY-IN-FACT.  (A)  THE
ISSUER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE INDENTURE TRUSTEE, AND
ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND
LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE
AND STEAD OF THE ISSUER AND IN THE NAME OF THE ISSUER OR IN ITS OWN NAME, FROM
TIME TO TIME AT THE INDENTURE TRUSTEE’S DISCRETION, FOR THE PURPOSE OF CARRYING
OUT THE TERMS OF THIS INDENTURE, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO
EXECUTE AND DELIVER ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY
OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS INDENTURE; PROVIDED, HOWEVER,
THAT THE INDENTURE TRUSTEE HAS NO OBLIGATION OR DUTY TO DETERMINE WHETHER TO
PERFECT, FILE, RECORD OR MAINTAIN ANY PERFECTED, FILED OR RECORDED DOCUMENT OR
INSTRUMENT IN CONNECTION WITH THE GRANT OR SECURITY INTEREST IN THE COLLATERAL
HEREUNDER.


 


(B)           EXCEPT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE INDENTURE
TRUSTEE SHALL NOT EXERCISE THE POWER OF ATTORNEY OR ANY RIGHTS GRANTED TO THE
INDENTURE TRUSTEE PURSUANT TO THIS SECTION 403.  THE ISSUER HEREBY RATIFIES, TO
THE EXTENT PERMITTED BY LAW, ALL THAT SAID ATTORNEY SHALL LAWFULLY DO OR CAUSE
TO BE DONE BY VIRTUE HEREOF.  THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS
SECTION 403 IS A POWER COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL
ALL SERIES OF NOTES ARE PAID AND PERFORMED IN FULL.


 


(C)           THE POWERS CONFERRED ON THE INDENTURE TRUSTEE HEREUNDER ARE SOLELY
TO PROTECT THE INDENTURE TRUSTEE’S INTERESTS IN THE COLLATERAL AND SHALL NOT
IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS EXCEPT AS SET FORTH HEREIN. 
THE INDENTURE TRUSTEE SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT IT ACTUALLY
RECEIVES AS A RESULT OF THE EXERCISE OF SUCH POWERS AND NEITHER IT NOR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO THE ISSUER FOR ANY ACT OR FAILURE TO ACT, EXCEPT FOR ITS OWN
NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(D)           THE ISSUER ALSO AUTHORIZES THE INDENTURE TRUSTEE, AT ANY TIME AND
FROM TIME TO TIME UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT (SUBJECT TO THE
QUIET ENJOYMENT RIGHTS OF ANY LESSEE OF ANY COLLATERAL), TO (I) COMMUNICATE IN
ITS OWN NAME, OR TO DIRECT ANY OTHER PERSON, INCLUDING THE SERVICER OR A
SUCCESSOR SERVICER, TO COMMUNICATE WITH ANY PARTY TO ANY CONTRACT WITH REGARD TO
THE ASSIGNMENT OF THE RIGHT, TITLE AND INTEREST OF THE ISSUER IN AND UNDER THE
CONTRACTS HEREUNDER AND OTHER MATTERS RELATING THERETO AND (II) EXECUTE, IN
CONNECTION WITH THE

 

36

--------------------------------------------------------------------------------


 


SALE OF COLLATERAL PROVIDED FOR IN ARTICLE VIII HEREOF, ANY ENDORSEMENTS,
ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE
COLLATERAL.


 


(E)           IF THE ISSUER FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN AND THE INDENTURE TRUSTEE, WITH THE CONSENT OF OR AT
THE DIRECTION OF THE REQUISITE GLOBAL MAJORITY, SHALL PERFORM OR COMPLY, OR
OTHERWISE CAUSE PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT, THE REASONABLE
EXPENSES, INCLUDING ATTORNEYS’ FEES, OF THE INDENTURE TRUSTEE INCURRED IN
CONNECTION WITH SUCH PERFORMANCE OR COMPLIANCE TOGETHER WITH INTEREST THEREON AT
THE RATE SPECIFIED IN THE RELATED SUPPLEMENT, SHALL BE PAYABLE BY THE ISSUER TO
THE INDENTURE TRUSTEE ON DEMAND AND SHALL CONSTITUTE OBLIGATIONS SECURED HEREBY.


 


SECTION 404.  RELEASE OF SECURITY INTEREST.  THE INDENTURE TRUSTEE, AT THE
WRITTEN DIRECTION OF THE SERVICER (AND WITH THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT IF AN EARLY AMORTIZATION EVENT SHALL HAVE OCCURRED), SHALL
RELEASE FROM THE SECURITY INTEREST CREATED PURSUANT TO THE TERMS OF THIS
INDENTURE, ANY ELIGIBLE ENGINE, THE RELATED LEASE AGREEMENT AND ANY OTHER
RELATED ASSETS SOLD OR TRANSFERRED PURSUANT TO SECTION 606(A) HEREOF.  IN
EFFECTUATING SUCH RELEASE, THE INDENTURE TRUSTEE SHALL BE ENTITLED TO RELY ON A
CERTIFICATE OF THE SERVICER (PROVIDED, HOWEVER, THAT AFTER THE OCCURRENCE OF AN
EARLY AMORTIZATION EVENT, THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION SHALL
BE ENTITLED TO DELIVER SUCH CERTIFICATION) IDENTIFYING EACH ELIGIBLE ENGINE, THE
RELATED LEASE AGREEMENT OR OTHER ITEMS TO BE RELEASED FROM THE LIEN OF THIS
INDENTURE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 404 ACCOMPANIED BY
AN ASSET BASE CERTIFICATE AND STATING THAT SUCH RELEASE IS IN COMPLIANCE WITH
SECTIONS 404 AND 606(A) HEREOF.

 

The Indenture Trustee will, promptly upon receipt of such certificate from the
Servicer or the Administrative Agent and at the Issuer’s expense, execute and
deliver to the Issuer, the Seller or the Servicer, as appropriate, and each
Series Enhancer, a non-recourse certificate of release substantially in the form
of Exhibit F hereto and such additional documents and instruments as that Person
may reasonably request (including UCC termination statements and appropriate
filings with the FAA or other Governmental Authority) to evidence the
termination and release from the Lien of this Indenture of such Eligible Engine,
the related Lease Agreement and the other related items of Collateral.


 


SECTION 405.  ADMINISTRATION OF COLLATERAL.  (A)  THE INDENTURE TRUSTEE HEREBY
ACKNOWLEDGES THE APPOINTMENT BY THE ISSUER OF THE SERVICER TO SERVICE AND
ADMINISTER THE COLLATERAL IN ACCORDANCE WITH THE PROVISIONS OF THE SERVICING
AGREEMENT AND AGREES TO PROVIDE THE SERVICER WITH SUCH DOCUMENTATION, AND TO
TAKE ALL SUCH ACTIONS, AS THE SERVICER MAY REASONABLY REQUEST IN ACCORDANCE WITH
THE PROVISIONS OF THE SERVICING AGREEMENT OR AS THE ISSUER MAY REQUEST.


 


(B)           THE INDENTURE TRUSTEE SHALL AS PROMPTLY AS PRACTICABLE NOTIFY THE
NOTEHOLDERS, EACH SERIES ENHANCER AND THE ADMINISTRATIVE AGENT OF ANY SERVICER
DEFAULT OF WHICH IT HAS PRIOR ACTUAL KNOWLEDGE, AND AT THE DIRECTION OF THE
REQUISITE GLOBAL MAJORITY, SHALL DELIVER TO THE SERVICER A SERVICER TERMINATION
NOTICE TERMINATING THE SERVICER OF ITS RESPONSIBILITIES IN ACCORDANCE WITH THE
TERMS OF THE SERVICING AGREEMENT.  IF THE ADMINISTRATIVE AGENT IS UNABLE TO
LOCATE AND QUALIFY A SUCCESSOR SERVICER WITHIN SIXTY (60) DAYS AFTER THE DATE OF
DELIVERY OF THE SERVICER TERMINATION NOTICE, THEN THE INDENTURE TRUSTEE MAY
APPOINT, OR PETITION A COURT OF COMPETENT JURISDICTION TO APPOINT, A COMPANY
ACCEPTABLE TO THE REQUISITE GLOBAL

 

37

--------------------------------------------------------------------------------


 


MAJORITY, AND WHOSE REGULAR BUSINESS INCLUDES EQUIPMENT LEASING, AS THE
SUCCESSOR TO THE SERVICER OF ALL OR ANY PART OF THE RESPONSIBILITIES, DUTIES OR
LIABILITIES OF THE SERVICER UNDER THE SERVICING AGREEMENT, FOR SUCH PORTION OF
THE SERVICING FEE AS THE REQUISITE GLOBAL MAJORITY SHALL DETERMINE IN ITS SOLE
DISCRETION.  THE SERVICER SHALL CONTINUE TO FULFILL ITS DUTIES AND
RESPONSIBILITIES AS SERVICER UNTIL SUCH TIME AS ITS REPLACEMENT IS APPOINTED AND
HAS ASSUMED SUCH RESPONSIBILITIES.  THE REPLACED SERVICER SHALL NOT BE ENTITLED
TO RECEIVE ANY COMPENSATION FOR ANY PERIOD AFTER THE EFFECTIVE DATE OF SUCH
REPLACEMENT, BUT SHALL BE ENTITLED TO RECEIVE COMPENSATION FOR SERVICES RENDERED
THROUGH THE EFFECTIVE DATE OF SUCH REPLACEMENT EXCEPT TO THE EXTENT THAT IT IS
UNABLE TO FULFILL SUCH DUTIES PENDING THE APPOINTMENT OF A SUCCESSOR SERVICER. 
IF THE SERVICER IS UNABLE TO FULFILL SUCH DUTIES PENDING THE APPOINTMENT OF A
SUCCESSOR SERVICER, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE REQUIRED TO)
TAKE SUCH ACTIONS WHICH IT IS REASONABLY CAPABLE OF PERFORMING AND THAT HAVE
BEEN DIRECTED BY THE REQUISITE GLOBAL MAJORITY; PROVIDED, HOWEVER, THAT AS A
CONDITION PRECEDENT TO TAKING ANY SUCH ACTION, THE REQUISITE GLOBAL MAJORITY
SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH (I) INDEMNIFICATION, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, WITH RESPECT TO SUCH ACTIONS AND (II)
REIMBURSEMENT OF ANY OUT-OF-POCKET COSTS INCURRED BY THE ADMINISTRATIVE AGENT IN
TAKING SUCH ACTIONS WHICH HAVE BEEN APPROVED BY THE REQUISITE GLOBAL MAJORITY. 
IN CONNECTION WITH THE APPOINTMENT OF A SUCCESSOR SERVICER, THE INDENTURE
TRUSTEE OR ADMINISTRATIVE AGENT MAY, WITH THE WRITTEN CONSENT OF THE REQUISITE
GLOBAL MAJORITY, MAKE SUCH ARRANGEMENTS FOR THE COMPENSATION OF SUCH REPLACEMENT
OUT OF COLLECTIONS AS THE INDENTURE TRUSTEE, THE ADMINISTRATIVE AGENT AND SUCH
SUCCESSOR SERVICER SHALL AGREE; PROVIDED, HOWEVER, THAT NO SUCH REVISED
COMPENSATION SHALL BE IN EXCESS OF THE SERVICING FEES PERMITTED THE SERVICER
UNDER THE SERVICING AGREEMENT AND THE ARRANGEMENT FOR REIMBURSEMENT OF EXPENSES
SHALL BE NO MORE FAVORABLE THAN THAT SET FORTH IN THE SERVICING AGREEMENT UNLESS
(I) THE INDENTURE TRUSTEE (WITH THE PRIOR WRITTEN CONSENT OF THE REQUISITE
GLOBAL MAJORITY) SHALL APPROVE SUCH HIGHER AMOUNTS OR (II) THE OUTGOING SERVICER
SHALL AGREE TO PAY, OUT OF ITS OWN FUNDS, THE SUCCESSOR SERVICER ANY SUCH EXCESS
COMPENSATION AND REIMBURSEMENT; PROVIDED, FURTHER, THAT IN NO EVENT SHALL EITHER
THE INDENTURE TRUSTEE OR THE ADMINISTRATIVE AGENT BE LIABLE TO ANY SUCCESSOR
SERVICER FOR THE SERVICING FEES OR ANY ADDITIONAL AMOUNTS (INCLUDING EXPENSES
AND INDEMNIFICATIONS) PAYABLE TO SUCH SUCCESSOR SERVICER, EITHER PURSUANT TO THE
SERVICING AGREEMENT OR OTHERWISE.  THE INDENTURE TRUSTEE AND SUCH SUCCESSOR
SHALL TAKE SUCH ACTION, CONSISTENT WITH THE SERVICING AGREEMENT, AS SHALL BE
NECESSARY TO EFFECTUATE ANY SUCH SUCCESSION.


 


(C)           THE INDENTURE TRUSTEE MAY, AND SHALL IF DIRECTED BY THE REQUISITE
GLOBAL MAJORITY, AT ANY TIME, UPON THE OCCURRENCE OF ANY SERVICER DEFAULT, AFTER
FIRST NOTIFYING THE ISSUER OF ITS INTENTION TO DO SO, NOTIFY ACCOUNT DEBTORS OF
THE ISSUER, PARTIES TO THE CONTRACTS OF THE ISSUER, OBLIGORS IN RESPECT OF
INSTRUMENTS OF THE ISSUER AND OBLIGORS IN RESPECT OF CHATTEL PAPER OF THE ISSUER
THAT THE ACCOUNTS AND THE RIGHT, TITLE AND INTEREST OF THE ISSUER IN AND UNDER
SUCH CONTRACTS, INSTRUMENTS, AND CHATTEL PAPER (TO THE EXTENT RELATED TO THE
ELIGIBLE ENGINES) HAVE BEEN ASSIGNED TO THE INDENTURE TRUSTEE AND THAT PAYMENTS
SHALL BE MADE DIRECTLY TO THE INDENTURE TRUSTEE; PROVIDED THAT A SUCCESSOR
SERVICER APPOINTED PURSUANT TO THIS SECTION 405 SHALL UNLESS OTHERWISE DIRECTED
BY THE REQUISITE GLOBAL MAJORITY, EXERCISE ALL OF THE FOREGOING RIGHTS, AND THAT
PENDING APPOINTMENT OF SUCH SUCCESSOR SERVICER, THE THEN CURRENT SERVICER SHALL
UNLESS OTHERWISE DIRECTED BY THE REQUISITE GLOBAL MAJORITY BE PERMITTED TO
EXERCISE SUCH RIGHTS UNTIL THE SUCCESSOR SERVICER ASSUMES THE RESPONSIBILITY OF
THE SERVICER.  UPON THE REQUEST OF THE REQUISITE GLOBAL MAJORITY, THE ISSUER OR
SERVICER SHALL SO NOTIFY SUCH ACCOUNT DEBTORS, PARTIES TO SUCH CONTRACTS,
OBLIGORS IN RESPECT OF SUCH INSTRUMENTS AND OBLIGORS IN RESPECT OF SUCH CHATTEL
PAPER.  UPON THE OCCURRENCE OF A SERVICER DEFAULT, THE INDENTURE TRUSTEE SHALL
AT THE DIRECTION OF THE REQUISITE

 

38

--------------------------------------------------------------------------------


 


GLOBAL MAJORITY COMMUNICATE WITH SUCH ACCOUNT DEBTORS, PARTIES TO SUCH
CONTRACTS, OBLIGORS IN RESPECT OF SUCH INSTRUMENTS AND OBLIGORS IN RESPECT OF
SUCH CHATTEL PAPER TO VERIFY WITH SUCH PARTIES, TO THE INDENTURE TRUSTEE’S
SATISFACTION, THE EXISTENCE, AMOUNT AND TERMS OF ANY SUCH ACCOUNTS, CONTRACTS,
INSTRUMENTS OR CHATTEL PAPER.


 


(D)           UPON THE BREACH OF ANY ENGINE REPRESENTATIONS AND WARRANTIES
GIVING RISE TO REPURCHASE OR SUBSTITUTION OBLIGATIONS OF THE SELLER PURSUANT TO
SECTION 2.02 OF THE CONTRIBUTION AND SALE AGREEMENT, THE ISSUER SHALL CAUSE THE
SELLER TO FULLY SATISFY SUCH REPURCHASE OR SUBSTITUTION OBLIGATIONS AND CAUSE TO
BE DEPOSITED IN THE TRUST ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF SECTION
2.02 OF THE CONTRIBUTION AND SALE AGREEMENT, THE WARRANTY PURCHASE AMOUNTS
RECEIVED FROM, OR ON BEHALF OF, THE SELLER WITH RESPECT TO SUCH REPURCHASE
OBLIGATION.  UPON OBTAINING ACTUAL KNOWLEDGE OR THE RECEIPT OF NOTICE BY THE
INDENTURE TRUSTEE THAT ANY REPURCHASE OR SUBSTITUTION OBLIGATIONS OF THE SELLER
UNDER SECTION 2.02 OF THE CONTRIBUTION AND SALE AGREEMENT HAVE ARISEN, THE
INDENTURE TRUSTEE SHALL NOTIFY THE SERIES ENHANCER, IF ANY, FOR THE SERIES TO
WHICH THE ENGINES TO BE REPURCHASED OR SUBSTITUTED ARE PLEDGED, EACH RATING
AGENCY AND ALL NOTEHOLDERS OF THE SERIES TO WHICH SUCH ENGINES ARE PLEDGED OF
SUCH EVENT AND SHALL ENFORCE SUCH REPURCHASE OR SUBSTITUTION OBLIGATIONS AT THE
DIRECTION OF THE CONTROL PARTY FOR THE AFFECTED SERIES.

 


SECTION 406.  QUIET ENJOYMENT.  THE SECURITY INTEREST HEREBY GRANTED TO THE
INDENTURE TRUSTEE BY THE ISSUER IS SUBJECT TO THE RIGHTS OF ANY LESSEE UNDER THE
RELATED LEASE AGREEMENT SO LONG AS SUCH LESSEE IS NOT IN DEFAULT UNDER THE LEASE
AGREEMENT THEREFOR AND THE SERVICER UNDER THE SERVICING AGREEMENT (OR THE
INDENTURE TRUSTEE, AS PROVIDED IN SECTION 405(C)) CONTINUES TO RECEIVE ALL
AMOUNTS PAYABLE UNDER THE RELATED CONTRACT.


 


SECTION 407.  ACKNOWLEDGMENT.  THE INDENTURE TRUSTEE AGREES TO EXECUTE ANY AND
ALL ACKNOWLEDGMENTS THAT THE ISSUER OR THE SELLER MAY REQUIRE WITH RESPECT TO
THE LESSEE’S RIGHT TO CONTINUED QUIET ENJOYMENT OF THE RELATED ENGINE.


 


ARTICLE V

 


RIGHTS OF NOTEHOLDERS; ALLOCATION AND APPLICATION OF


COLLECTIONS; REQUISITE GLOBAL MAJORITY


 


SECTION 501.  RIGHTS OF NOTEHOLDERS.  THE NOTEHOLDERS OF EACH SERIES SHALL HAVE
THE RIGHT TO RECEIVE, TO THE EXTENT NECESSARY TO MAKE THE REQUIRED PAYMENTS WITH
RESPECT TO THE NOTES OF SUCH SERIES AT THE TIMES AND IN THE AMOUNTS SPECIFIED IN
THE RELATED SUPPLEMENT, (I) THE PORTION OF COLLECTIONS ALLOCABLE TO NOTEHOLDERS
OF SUCH SERIES PURSUANT TO THIS INDENTURE AND THE RELATED SUPPLEMENT, (II) FUNDS
ON DEPOSIT IN THE TRUST ACCOUNT AND ANY RESTRICTED CASH ACCOUNT, AND (III) FUNDS
ON DEPOSIT IN ANY SERIES ACCOUNT FOR SUCH SERIES OR CLASS, OR PAYABLE WITH
RESPECT TO ANY SERIES ENHANCEMENT FOR SUCH SERIES OR CLASS.  EACH NOTEHOLDER, BY
ACCEPTANCE OF ITS NOTES, (A) ACKNOWLEDGES AND AGREES THAT (EXCEPT AS EXPRESSLY
PROVIDED HEREIN AND IN A SUPPLEMENT ENTERED INTO IN ACCORDANCE WITH SECTION
1006(B) HEREOF) THE NOTEHOLDERS OF A SERIES OR CLASS SHALL NOT HAVE ANY INTEREST
IN ANY SERIES COLLATERAL, SERIES ACCOUNT OR SERIES ENHANCEMENT FOR THE BENEFIT
OF ANY OTHER SERIES OR CLASS AND (B) RATIFIES AND CONFIRMS THE TERMS OF THIS
INDENTURE AND THE RELATED DOCUMENTS EXECUTED IN CONNECTION WITH SUCH SERIES.

 

39

--------------------------------------------------------------------------------


 


SECTION 502.  COLLECTIONS AND ALLOCATIONS.  WITH RESPECT TO EACH COLLECTION
PERIOD, COLLECTIONS ON DEPOSIT IN THE TRUST ACCOUNT WILL BE ALLOCATED TO EACH
SERIES THEN OUTSTANDING IN ACCORDANCE WITH ARTICLE III OF THIS INDENTURE AND THE
SUPPLEMENTS.


 


SECTION 503.  DETERMINATION OF REQUISITE GLOBAL MAJORITY.  A REQUISITE GLOBAL
MAJORITY SHALL EXIST WITH RESPECT TO ANY ACTION PROPOSED TO BE TAKEN PURSUANT TO
THE TERMS OF THIS INDENTURE OR ANY SUPPLEMENT IF (A) THE CONTROL PARTY OR
CONTROL PARTIES REPRESENTING MORE THAN SIXTY-EIGHT PERCENT (68%) OF THE
OUTSTANDING OBLIGATIONS OF ALL SERIES THEN OUTSTANDING SHALL APPROVE OR DIRECT
SUCH PROPOSED ACTION (IN MAKING SUCH A DETERMINATION, EACH CONTROL PARTY SHALL
BE DEEMED TO HAVE VOTED THE ENTIRE OUTSTANDING OBLIGATIONS OF THE RELATED SERIES
EITHER IN FAVOR OR IN OPPOSITION TO SUCH ACTION, AS THE CASE MAY BE) AND (B)
EACH SERIES ENHANCER SHALL APPROVE OR DIRECT SUCH PROPOSED ACTION.

 


ARTICLE VI

 


COVENANTS

 

As of the Effective Date of the first Series and for so long as any obligation
of the Issuer under this Indenture, any Supplement or any Series of Notes
remains unpaid, the Issuer shall observe each of the following covenants:


 


SECTION 601.  PAYMENT OF PRINCIPAL AND INTEREST; PAYMENT OF TAXES.  (A)  THE
ISSUER WILL DULY AND PUNCTUALLY PAY THE PRINCIPAL OF AND INTEREST ON THE NOTES
IN ACCORDANCE WITH THE TERMS OF THE NOTES, THIS INDENTURE AND THE RELATED
SUPPLEMENT.


 


(B)           THE ISSUER WILL TAKE ALL ACTIONS AS ARE NECESSARY TO INSURE THAT
ALL TAXES AND GOVERNMENTAL CLAIMS, IF ANY, IN RESPECT OF THE ISSUER’S ACTIVITIES
AND ASSETS ARE PROMPTLY PAID.


 


SECTION 602.  MAINTENANCE OF OFFICE.  THE CHIEF EXECUTIVE OFFICE OF THE ISSUER
IS LOCATED AT 2320 MARINSHIP WAY, 300, SAUSALITO, CA 94965.  THE ISSUER SHALL
GIVE THE INDENTURE TRUSTEE, EACH RATING AGENCY, THE ADMINISTRATIVE AGENT AND
EACH SERIES ENHANCER NOTICE OF ANY RELOCATION OF ITS CHIEF EXECUTIVE OFFICE. 
THE ISSUER SHALL NOT CHANGE ITS STATE OF FORMATION UNLESS (I) IT SHALL HAVE
GIVEN TO THE INDENTURE TRUSTEE, EACH RATING AGENCY, THE ADMINISTRATIVE AGENT AND
EACH SERIES ENHANCER NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF ITS
INTENTION SO TO DO, CLEARLY DESCRIBING SUCH NEW LOCATION AND PROVIDING SUCH
OTHER INFORMATION IN CONNECTION THEREWITH AS THE INDENTURE TRUSTEE OR ANY SERIES
ENHANCER MAY REASONABLY REQUEST, AND (II) WITH RESPECT TO SUCH NEW LOCATION, IT
SHALL HAVE TAKEN AT ITS OWN COST ALL ACTION NECESSARY SO THAT SUCH CHANGE OF
LOCATION DOES NOT IMPAIR THE SECURITY INTEREST OF THE INDENTURE TRUSTEE IN THE
COLLATERAL, OR THE PERFECTION OF THE SALE OR CONTRIBUTION TO THE ISSUER OF ANY
ELIGIBLE ENGINE, THE RELATED LEASE AGREEMENTS OR ANY OTHER RELATED ASSET, AND
SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AND EACH SERIES ENHANCER COPIES OF
ALL FILINGS REQUIRED IN CONNECTION THEREWITH TOGETHER WITH AN OPINION OF
COUNSEL, SATISFACTORY TO THE INDENTURE TRUSTEE AND THE SERIES ENHANCERS, TO THE
EFFECT THAT SUCH CHANGE OF LOCATION DOES NOT IMPAIR SUCH SECURITY INTEREST AND
PERFECTION.


 


SECTION 603.  CORPORATE EXISTENCE.  THE ISSUER WILL KEEP IN FULL EFFECT ITS
EXISTENCE, RIGHTS AND FRANCHISES AS A LIMITED LIABILITY COMPANY UNDER THE LAWS
OF THE STATE OF DELAWARE, AND WILL OBTAIN AND PRESERVE ITS QUALIFICATION AS A
FOREIGN LIMITED LIABILITY COMPANY IN

 

40

--------------------------------------------------------------------------------


 


EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS NECESSARY TO PROTECT THE
VALIDITY AND ENFORCEABILITY OF THIS INDENTURE, ANY SUPPLEMENTS ISSUED HEREUNDER
AND THE NOTES.


 


SECTION 604.  PROTECTION OF COLLATERAL.  THE ISSUER WILL FROM TIME TO TIME
EXECUTE AND DELIVER ALL AMENDMENTS HERETO AND ALL SUCH FINANCING STATEMENTS,
CONTINUATION STATEMENTS, INSTRUMENTS OF FURTHER ASSURANCE AND OTHER INSTRUMENTS,
AND WILL, UPON THE REASONABLE REQUEST OF THE SERVICER, THE INDENTURE TRUSTEE OR
ANY SERIES ENHANCER, TAKE SUCH OTHER REASONABLE ACTION NECESSARY OR ADVISABLE
TO:

 


(A)           GRANT MORE EFFECTIVELY THE SECURITY INTEREST IN ALL OR ANY PORTION
OF THE COLLATERAL;


 


(B)           MAINTAIN OR PRESERVE THE LIEN OF THIS INDENTURE (AND THE PRIORITY
THEREOF) OR CARRY OUT MORE EFFECTIVELY THE PURPOSES HEREOF INCLUDING EXECUTING
AND FILING SUCH DOCUMENTS AS MAY BE REQUIRED UNDER ANY INTERNATIONAL CONVENTION
FOR THE PERFECTION OF INTERESTS IN ENGINES THAT MAY BE ADOPTED SUBSEQUENT TO THE
DATE OF THIS INDENTURE;


 


(C)           PERFECT, PUBLISH NOTICE OF, OR PROTECT THE VALIDITY OF THE
SECURITY INTEREST IN THE COLLATERAL CREATED PURSUANT TO THIS INDENTURE;


 


(D)           ENFORCE ANY OF THE ITEMS OF THE COLLATERAL;


 


(E)           PRESERVE AND DEFEND ITS RIGHT, TITLE AND INTEREST TO THE
COLLATERAL AND THE RIGHTS OF THE INDENTURE TRUSTEE IN SUCH COLLATERAL AGAINST
THE CLAIMS OF ALL PERSONS (OTHER THAN THE NOTEHOLDERS OR ANY PERSON CLAIMING
THROUGH THE NOTEHOLDERS);


 


(F)            PAY ANY AND ALL TAXES LEVIED OR ASSESSED UPON ALL OR ANY PART OF
THE COLLATERAL UNLESS CONTESTED IN GOOD FAITH AND SUCH CONTEST WILL NOT POSE ANY
RISK OF FORFEITURE; OR


 


(G)           PAY ANY AND ALL FEES, TAXES AND OTHER CHARGES PAYABLE IN
CONNECTION WITH THE REGISTRATION OF THIS INDENTURE, ANY SUPPLEMENT OR ANY
REQUIRED FINANCING STATEMENTS WITH ANY APPLICABLE GOVERNMENTAL AUTHORITY.

 


SECTION 605.  PERFORMANCE OF OBLIGATIONS.  EXCEPT AS OTHERWISE PERMITTED BY THIS
INDENTURE, THE SERVICING AGREEMENT OR THE CONTRIBUTION AND SALE AGREEMENT, THE
ISSUER WILL NOT TAKE, OR FAIL TO TAKE, ANY ACTION, AND WILL USE ITS BEST EFFORTS
NOT TO PERMIT ANY ACTION TO BE TAKEN BY OTHERS, WHICH WOULD RELEASE ANY PERSON
FROM ANY OF SUCH PERSON’S COVENANTS OR OBLIGATIONS UNDER ANY AGREEMENT OR
INSTRUMENT INCLUDED IN THE COLLATERAL, OR WHICH WOULD RESULT IN THE AMENDMENT,
HYPOTHECATION, SUBORDINATION, TERMINATION OR DISCHARGE OF, OR IMPAIR THE
VALIDITY OR EFFECTIVENESS OF, ANY SUCH AGREEMENT OR INSTRUMENT.

 


SECTION 606.  NEGATIVE COVENANTS.  THE ISSUER WILL NOT, WITHOUT THE CONSENT OF
THE CONTROL PARTY WITH RESPECT TO A SERIES:


 


(A)           SELL, TRANSFER, EXCHANGE OR OTHERWISE DISPOSE OF ANY OF THE
RELATED SERIES COLLATERAL, EXCEPT (I) IN CONNECTION WITH A SALE PURSUANT TO
SECTION 816 HEREOF, OR (II) SALES IN THE NORMAL COURSE OF BUSINESS SO LONG AS AN
EARLY AMORTIZATION EVENT OR EVENT OF DEFAULT DOES NOT THEN EXIST OR WOULD NOT
EXIST IMMEDIATELY AFTER SUCH SALE (WITH THE GIVING OF NOTICE AND/OR THE


 

41

--------------------------------------------------------------------------------


 


LAPSE OF TIME).  THE SALES PROCEEDS OF ANY SUCH SALE OR OTHER DISPOSITION SHALL
NOT, UNLESS AN EARLY AMORTIZATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING,
BE LESS THAN THE NET BOOK VALUE OF THE SUBJECT ELIGIBLE ENGINES;


 


(B)           CLAIM ANY CREDIT ON, MAKE ANY DEDUCTION FROM THE PRINCIPAL,
PREMIUM, IF ANY, OR INTEREST PAYABLE IN RESPECT OF THE NOTES OF A SERIES (OTHER
THAN AMOUNTS PROPERLY WITHHELD FROM SUCH PAYMENTS UNDER ANY APPLICABLE LAW) OR
ASSERT ANY CLAIM AGAINST ANY PRESENT OR FORMER NOTEHOLDER OF SUCH SERIES BY
REASON OF THE PAYMENT OF ANY TAXES LEVIED OR ASSESSED UPON ANY OF THE RELATED
SERIES COLLATERAL;


 


(C)           (I) PERMIT THE VALIDITY OR EFFECTIVENESS OF THIS INDENTURE TO BE
IMPAIRED, OR (II) PERMIT THE LIEN OF THIS INDENTURE WITH RESPECT TO THE SERIES
COLLATERAL TO BE SUBORDINATED, TERMINATED OR DISCHARGED, EXCEPT AS PERMITTED IN
ACCORDANCE WITH SECTION 404 OR ARTICLE VII HEREOF, OR (III) PERMIT ANY PERSON TO
BE RELEASED FROM ANY COVENANTS OR OBLIGATIONS WITH RESPECT TO SUCH SERIES
COLLATERAL, EXCEPT AS MAY BE EXPRESSLY PERMITTED BY THE SERVICING AGREEMENT;


 


(D)           PERMIT ANY LIEN (EXCEPT ANY PERMITTED ENCUMBRANCE) TO BE CREATED
ON OR EXTEND TO OR OTHERWISE ARISE UPON OR BURDEN THE COLLATERAL OR THE SERIES
COLLATERAL OR ANY PART THEREOF OR ANY INTEREST THEREIN OR THE PROCEEDS THEREOF
OTHER THAN THE LIEN CREATED PURSUANT TO THIS INDENTURE;


 


(E)           AND PERMIT THE LIEN OF THIS INDENTURE NOT TO CONSTITUTE A VALID
FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE SERIES COLLATERAL.


 


SECTION 607.  NON-CONSOLIDATION OF ISSUER.  THE ISSUER REPRESENTS, WARRANTS AND
COVENANTS TO TAKE THE FOLLOWING ACTIONS TO MAINTAIN ITS EXISTENCE SEPARATE AND
APART FROM ANY OTHER PERSON:  (I) MAINTAIN BOOKS OF ACCOUNT IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND MAINTAIN ITS ACCOUNTS, BOOKS AND
RECORDS SEPARATE FROM ANY OTHER PERSON OR ENTITY; PROVIDED, THAT THE ISSUER’S
ASSETS AND LIABILITIES MAY BE INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT
ISSUED BY AN AFFILIATE OF THE ISSUER; PROVIDED, HOWEVER, THAT ANY SUCH
CONSOLIDATED FINANCIAL STATEMENT WILL MAKE CLEAR THE ISSUER’S ASSETS ARE NOT
AVAILABLE TO SATISFY THE OBLIGATIONS OF SUCH AFFILIATE; (II) NOT COMMINGLE ITS
FUNDS OR ASSETS WITH THOSE OF ANY OTHER ENTITY; (III) HOLD ITS ASSETS IN ITS OWN
NAME; (IV) CONDUCT ITS BUSINESS SOLELY IN ITS OWN NAME; (V) PAY ITS OWN
LIABILITIES OUT OF ITS OWN FUNDS AND ASSETS; (VI) OBSERVE ALL CORPORATE
FORMALITIES; (VII) MAINTAIN AN ARM’S-LENGTH RELATIONSHIP WITH ITS AFFILIATES;
(VIII) NOT ASSUME OR GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF ANY OTHER
ENTITY OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATION OF
ANY OTHER ENTITY, AND WILL NOT PERMIT ANY OTHER PERSON TO ASSUME OR GUARANTEE OR
BECOME OBLIGATED FOR ITS DEBTS OR HOLD OUT ITS CREDIT AS BEING AVAILABLE TO
SATISFY ITS OBLIGATIONS EXCEPT WITH RESPECT TO (A) OBLIGATIONS OF THE SELLER
UNDER THE GUARANTY AND (B) OBLIGATIONS OF THE SELLER TO LESSEES ARISING BY
OPERATION OF LAW UNDER ELIGIBLE LEASES WITH RESPECT TO WHICH THE CONSENT OF SUCH
LESSEES HAS NOT BEEN OBTAINED PRIOR TO THE TRANSFER OF SUCH ELIGIBLE LEASES TO
ISSUER BY SELLER PURSUANT TO THE CONTRIBUTION AND SALE AGREEMENT; (IX) NOT
ACQUIRE OBLIGATIONS OR SECURITIES OF ITS STOCKHOLDERS; (X) ALLOCATE FAIRLY AND
REASONABLY OVERHEAD OR OTHER EXPENSES THAT ARE PROPERLY SHARED WITH ANY OTHER
PERSON OR ENTITY, INCLUDING WITHOUT LIMITATION, SHARED OFFICE SPACE, AND USE
SEPARATE STATIONERY, INVOICES AND CHECKS; (XI) IDENTIFY AND HOLD ITSELF OUT AS A
SEPARATE AND DISTINCT ENTITY UNDER ITS OWN NAME AND NOT AS A DIVISION OR PART OF
ANY OTHER PERSON OR ENTITY; (XII) CORRECT ANY KNOWN MISUNDERSTANDING REGARDING
ITS SEPARATE IDENTITY; (XIII) NOT MAKE LOANS TO ANY PERSON

 

42

--------------------------------------------------------------------------------


 


OR ENTITY; (XIV) NOT IDENTIFY ITS STOCKHOLDERS, OR ANY AFFILIATES OF ANY OF
THEM, AS A DIVISION OR PART OF ITSELF; (XV) NOT ENTER INTO, OR BE A PARTY TO,
ANY TRANSACTION WITH ITS STOCKHOLDERS OR THEIR AFFILIATES, EXCEPT IN THE
ORDINARY COURSE OF ITS BUSINESS AND ON TERMS WHICH ARE INTRINSICALLY FAIR AND
ARE NO LESS FAVORABLE TO IT THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH AN UNRELATED THIRD PARTY; AND (XVI) PAY THE SALARIES OF ITS OWN
EMPLOYEES, IF ANY, FROM ITS OWN FUNDS.


 


SECTION 608.  NO BANKRUPTCY PETITION.  THE ISSUER SHALL NOT (1) COMMENCE ANY
INSOLVENCY PROCEEDING SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT
TO IT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WIND-UP, LIQUIDATION,
DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, (2)
SEEK APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR
IT OR ANY PART OF ITS ASSETS, (3) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, OR (4) TAKE ANY ACTION IN FURTHERANCE OF, OR CONSENTING OR
ACQUIESCING IN, ANY OF THE FOREGOING.


 


SECTION 609.  LIENS.  THE ISSUER SHALL NOT CONTRACT FOR, CREATE, INCUR, ASSUME
OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, INCLUDING,
WITHOUT LIMITATION, ANY CAPITAL IMPROVEMENTS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT FOR THE LIEN CREATED PURSUANT TO THE TERMS OF THIS INDENTURE.


 


SECTION 610.  OTHER DEBT.  THE ISSUER SHALL NOT CONTRACT FOR, CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS OTHER THAN ANY NOTES ISSUED PURSUANT
TO THIS INDENTURE OR ANY SUPPLEMENT ISSUED HEREUNDER AND OTHER THAN UNDER ANY
INTEREST RATE HEDGE AGREEMENT, EXCEPT TRADE PAYABLES AND EXPENSE ACCRUALS
INCURRED IN THE ORDINARY COURSE AND WHICH ARE INCIDENTAL TO THE PURPOSES
PERMITTED PURSUANT TO THE ISSUER’S CHARTER DOCUMENTS.


 


SECTION 611.  GUARANTEES, LOANS, ADVANCES AND OTHER LIABILITIES.  THE ISSUER
WILL NOT MAKE ANY LOAN, ADVANCE OR CREDIT TO, OR GUARANTEE (DIRECTLY OR
INDIRECTLY OR BY AN INSTRUMENT HAVING THE EFFECT OF ASSURING ANOTHER’S PAYMENT
OR PERFORMANCE ON ANY OBLIGATION OR CAPABILITY OF SO DOING, OR OTHERWISE),
ENDORSE (EXCEPT FOR THE ENDORSEMENT OF CHECKS FOR COLLECTION OR DEPOSIT) OR
OTHERWISE BECOME CONTINGENTLY LIABLE, DIRECTLY OR INDIRECTLY, IN CONNECTION WITH
THE OBLIGATIONS, STOCK OR DIVIDENDS OF, OR OWN, PURCHASE, REPURCHASE OR ACQUIRE
(OR AGREE CONTINGENTLY TO DO SO) ANY STOCK, OBLIGATIONS OR SECURITIES OF, OR ANY
OTHER INTEREST IN, OR MAKE ANY CAPITAL CONTRIBUTION TO, ANY OTHER PERSON.


 


SECTION 612.  CONSOLIDATION, MERGER AND SALE OF ASSETS.  THE ISSUER SHALL NOT
CONSOLIDATE WITH OR MERGE WITH OR INTO ANY OTHER PERSON OR CONVEY OR TRANSFER TO
ANY PERSON ALL OR SUBSTANTIALLY ALL OF ITS ASSETS WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH CONTROL PARTY FOR EACH SERIES.  THE OBLIGATIONS OF THE ISSUER
HEREUNDER SHALL NOT BE ASSIGNABLE NOR SHALL ANY PERSON SUCCEED TO THE
OBLIGATIONS OF THE ISSUER HEREUNDER EXCEPT IN EACH CASE IN ACCORDANCE WITH THE
PROVISIONS OF THIS INDENTURE.


 


SECTION 613.  OTHER AGREEMENTS.  THE ISSUER WILL NOT ENTER INTO OR BECOME A
PARTY TO ANY AGREEMENTS OR INSTRUMENTS OTHER THAN THIS INDENTURE, THE
SUPPLEMENTS, THE CONTRIBUTION AND SALE AGREEMENT, THE NOTE PURCHASE AGREEMENTS,
OR ANY OTHER AGREEMENT(S) OR AMENDMENTS CONTEMPLATED BY THIS INDENTURE, ANY
SUPPLEMENT OR THE CONTRIBUTION AND SALE AGREEMENT.  NOTWITHSTANDING THE
FOREGOING SENTENCE, THE ISSUER MAY ENTER INTO ANY AGREEMENT(S) FOR

 

43

--------------------------------------------------------------------------------


 


DISPOSITION OF ANY CONTRIBUTED ASSETS OR A BENEFICIAL INTEREST IN AN OWNER TRUST
WHICH OWNS A CONTRIBUTED ENGINE SO LONG AS SUCH DISPOSITION IS PERMITTED BY
SECTIONS 606(A), 612, 804 OR 816 HEREOF.  IN ADDITION, THE ISSUER WILL NOT
AMEND, MODIFY OR WAIVE ANY PROVISION OF THE CONTRIBUTION AND SALE AGREEMENT OR
GIVE ANY APPROVAL OR CONSENT OR PERMISSION PROVIDED FOR THEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUISITE PERSONS SET FORTH THEREIN.


 


SECTION 614.  CHARTER DOCUMENTS.  THE ISSUER WILL NOT AMEND OR MODIFY ITS
CERTIFICATE OF FORMATION OR BY-LAWS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
CONTROL PARTY OF EACH SERIES AND OTHERWISE IN ACCORDANCE WITH THE PROVISIONS OF
SUCH CERTIFICATE OF FORMATION AND BY-LAWS.


 


SECTION 615.  CAPITAL EXPENDITURES.  THE ISSUER WILL NOT MAKE ANY EXPENDITURE
(BY LONG-TERM OR OPERATING LEASE OR OTHERWISE) FOR CAPITAL ASSETS (BOTH REALTY
AND PERSONALTY), EXCEPT FOR (I) ACQUISITION OF ADDITIONAL ELIGIBLE ENGINES FROM
THE SELLER PURSUANT TO THE CONTRIBUTION AND SALE AGREEMENT, (II) ANY CAPITAL
IMPROVEMENTS AND (III) ORDINARY COURSE EXPENDITURES FOR OFFICE EQUIPMENT AND
SIMILAR OR OTHER RELATED ITEMS.


 


SECTION 616.  PERMITTED ACTIVITIES.  THE ISSUER WILL NOT ENGAGE IN ANY ACTIVITY
OR ENTER INTO ANY TRANSACTION EXCEPT AS PERMITTED UNDER ITS CHARTER DOCUMENTS AS
IN EFFECT ON THE DATE ON WHICH THIS INDENTURE IS EXECUTED.


 


SECTION 617.  INVESTMENT COMPANY ACT.  THE ISSUER WILL CONDUCT ITS OPERATION IN
A MANNER WHICH WILL NOT SUBJECT IT TO REGISTRATION AS AN “INVESTMENT COMPANY”
UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 618.  PAYMENTS OF COLLATERAL.  IF THE ISSUER OR WLFC FUNDING (IRELAND)
LIMITED SHALL RECEIVE FROM ANY PERSON ANY PAYMENTS WITH RESPECT TO THE
COLLATERAL (TO THE EXTENT SUCH COLLATERAL HAS NOT BEEN RELEASED FROM THE LIEN OF
THIS INDENTURE IN ACCORDANCE WITH SECTION 404 HEREOF), THE ISSUER SHALL (AND
SHALL CAUSE WLFC FUNDING (IRELAND) LIMITED TO) RECEIVE SUCH PAYMENT IN TRUST FOR
THE INDENTURE TRUSTEE, AS SECURED PARTY HEREUNDER, AND SUBJECT TO THE INDENTURE
TRUSTEE’S SECURITY INTEREST AND SHALL IMMEDIATELY DEPOSIT SUCH PAYMENT IN THE
TRUST ACCOUNT.


 


SECTION 619.  NOTICES.  THE ISSUER SHALL NOTIFY THE INDENTURE TRUSTEE, THE
ADMINISTRATIVE AGENT, EACH RATING AGENCY AND EACH SERIES ENHANCER IN WRITING OF
ANY OF THE FOLLOWING IMMEDIATELY UPON LEARNING OF THE OCCURRENCE THEREOF,
DESCRIBING THE SAME AND, IF APPLICABLE, THE STEPS BEING TAKEN BY THE PERSON(S)
AFFECTED WITH RESPECT THERETO:


 


(A)           EVENT OF DEFAULT.  THE OCCURRENCE OF AN EVENT OF DEFAULT OR ANY
EVENT OR CONDITION WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT;


 


(B)           LITIGATION.  THE INSTITUTION OF ANY LITIGATION, ARBITRATION
PROCEEDING OR PROCEEDING BEFORE ANY GOVERNMENTAL AUTHORITY WHICH MIGHT HAVE OR
RESULT IN A MATERIAL ADVERSE CHANGE;


 


(C)           MATERIAL ADVERSE CHANGE.  THE OCCURRENCE OF A MATERIAL ADVERSE
CHANGE;

 

44

--------------------------------------------------------------------------------


 


(D)           OTHER EVENTS.  THE OCCURRENCE OF AN EARLY AMORTIZATION EVENT OR
SUCH OTHER EVENTS THAT MAY, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, CONSTITUTE AN EARLY AMORTIZATION EVENT.


 


SECTION 620.  BOOKS AND RECORDS.  THE ISSUER SHALL MAINTAIN COMPLETE AND
ACCURATE BOOKS AND RECORDS IN WHICH FULL AND CORRECT ENTRIES IN CONFORMITY WITH
GAAP SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS
AND ACTIVITIES.


 


SECTION 621.  TAXES.  THE ISSUER SHALL PAY WHEN DUE, ALL OF ITS TAXES, UNLESS
AND ONLY TO THE EXTENT THAT ISSUER IS CONTESTING SUCH TAXES IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS AND THE ISSUER HAS SET ASIDE ON ITS BOOKS SUCH RESERVES
OR OTHER APPROPRIATE PROVISIONS THEREFOR AS MAY BE REQUIRED BY GAAP.


 


SECTION 622.  SUBSIDIARIES.  THE ISSUER SHALL NOT CREATE ANY SUBSIDIARIES OTHER
THAN WLFC FUNDING (IRELAND) LIMITED.


 


SECTION 623.  INVESTMENTS.  EXCEPT AS PERMITTED BY THE PROVISIONS OF SECTION 622
HEREOF, THE ISSUER SHALL NOT MAKE OR PERMIT TO EXIST ANY INVESTMENT IN ANY
PERSON EXCEPT FOR INVESTMENTS IN ELIGIBLE INVESTMENTS MADE IN ACCORDANCE WITH
THE TERMS OF THIS INDENTURE.


 


SECTION 624.  USE OF PROCEEDS.  THE ISSUER SHALL USE THE PROCEEDS OF THE NOTES
ONLY FOR THE PURCHASE OF ELIGIBLE ENGINES AND THE OTHER RELATED ASSETS AND FOR
THE PAYMENT OF RELATED EXPENSES.  IN ADDITION, THE ISSUER SHALL NOT PERMIT ANY
PROCEEDS OF THE NOTES TO BE USED, EITHER DIRECTLY OR INDIRECTLY, FOR THE
PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF “PURCHASING OR CARRYING
ANY MARGIN STOCK” WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS
OF THE FEDERAL RESERVE SYSTEM, AS AMENDED FROM TIME TO TIME, AND SHALL FURNISH
TO EACH HOLDER, UPON ITS REQUEST, A STATEMENT IN CONFORMITY WITH THE
REQUIREMENTS OF REGULATION U.


 


SECTION 625.  ASSET BASE CERTIFICATE.  WITH RESPECT TO EACH SERIES, THE ISSUER
SHALL PREPARE (OR CAUSE TO BE PREPARED) AN ASSET BASE CERTIFICATE (IF
APPLICABLE) AND DELIVER (IF APPLICABLE) SUCH ASSET BASE CERTIFICATE TO THE
INDENTURE TRUSTEE, EACH SERIES ENHANCER, EACH RATING AGENCY, THE NOTEHOLDERS AND
THE ADMINISTRATIVE AGENT BY NOT LATER THAN (I) THE BUSINESS DAY PRIOR TO THE
PAYMENT DATE AND (II) EACH DATE ON WHICH ANY LOAN (AS DEFINED IN A SUPPLEMENT
FOR A SERIES), IF ANY, IS MADE.


 


SECTION 626.  FINANCIAL STATEMENTS.  THE ISSUER SHALL PREPARE AND DELIVER TO THE
INDENTURE TRUSTEE, EACH SERIES ENHANCER, EACH RATING AGENCY AND THE
ADMINISTRATIVE AGENT, OR SHALL CAUSE THE SERVICER TO PREPARE AND DELIVER
PURSUANT TO THE SERVICING AGREEMENT, PROMPTLY UPON THEIR BECOMING AVAILABLE,
COPIES OF FORMS 8-K, 10-K AND 10-Q FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION RELATING TO THE ISSUER OR THE SERVICER; PROVIDED, HOWEVER, THAT IN NO
EVENT WILL THE FORMS 10-K BE PROVIDED LATER THAN 120 DAYS FOLLOWING THE END OF
THE PERIOD COVERED, AND IN NO EVENT WILL THE FORMS 10-Q BE PROVIDED LATER THAN
60 DAYS FOLLOWING THE END OF THE PERIOD COVERED.  ALL FINANCIAL STATEMENTS SHALL
BE PREPARED IN ACCORDANCE WITH GAAP.


 


SECTION 627.  SERVICER REPORT.  THE ISSUER SHALL CAUSE THE SERVICER TO PREPARE
AND DELIVER TO THE INDENTURE TRUSTEE, EACH SERIES ENHANCER (IF APPLICABLE), EACH
RATING AGENCY (IF APPLICABLE) AND THE ADMINISTRATIVE AGENT WITHIN 19 DAYS OF THE
END OF EACH MONTH (BUT NO LATER THAN 1:00 P.M. NEW YORK CITY TIME ON SUCH DATE),
COMMENCING THE MONTH IMMEDIATELY

 

45

--------------------------------------------------------------------------------


 


FOLLOWING THE FIRST DELIVERY OF COLLATERAL, A SERVICER REPORT (AS DEFINED IN THE
SERVICING AGREEMENT).

 


SECTION 628.  CASH RECEIPTS REPORT.  THE ISSUER SHALL (OR SHALL CAUSE THE
SERVICER TO) PREPARE AND DELIVER TO THE INDENTURE TRUSTEE, EACH SERIES ENHANCER
(IF APPLICABLE), EACH RATING AGENCY (IF APPLICABLE) AND THE ADMINISTRATIVE AGENT
BY NOT LATER THAN THE 15TH DAY OF EACH MONTH, A REPORT DETAILING ALL CASH
RECEIPTS DEPOSITED INTO THE TRUST ACCOUNT DURING THE PRECEDING MONTH, WHICH
REPORT SHALL ALSO DETAIL THE SOURCE OF SUCH CASH DEPOSITS AND THE SERIES ACCOUNT
TO WHICH SUCH CASH RECEIPT WAS ALLOCATED.


 


SECTION 629.  ANNUAL PORTFOLIO APPRAISAL.  THE ISSUER SHALL (OR SHALL CAUSE THE
SERVICER TO) PREPARE AND DELIVER TO THE INDENTURE TRUSTEE, EACH SERIES ENHANCER
(IF APPLICABLE), EACH RATING AGENCY (IF APPLICABLE) AND THE ADMINISTRATIVE AGENT
BY NO LATER THAN 60 DAYS PRIOR TO THE CONVERSION DATE (WHETHER OR NOT EXTENDED)
AND 60 DAYS PRIOR TO EACH ANNIVERSARY OF THE CONVERSION DATE, AN ANNUAL
APPRAISAL OF ITS PORTFOLIO.

 


ARTICLE VII


 


DISCHARGE OF INDENTURE; PREPAYMENTS

 


SECTION 701.  FULL DISCHARGE.  WITH RESPECT TO EACH SERIES OF NOTES, UPON
PAYMENT IN FULL OF THE OUTSTANDING OBLIGATIONS OF SUCH SERIES, THE INDENTURE
TRUSTEE SHALL, AT THE REQUEST AND AT THE EXPENSE OF THE ISSUER, EXECUTE AND
DELIVER TO THE ISSUER SUCH DEEDS OR OTHER INSTRUMENTS AS SHALL BE REQUISITE TO
EVIDENCE THE SATISFACTION AND DISCHARGE OF THIS INDENTURE AND THE SECURITY
HEREBY CREATED WITH RESPECT TO SUCH SERIES, AND TO RELEASE THE ISSUER FROM ITS
COVENANTS CONTAINED IN THIS INDENTURE AND THE RELATED SUPPLEMENT WITH RESPECT TO
SUCH SERIES IN CONNECTION WITH THE SATISFACTION AND DISCHARGE OF THE INDENTURE. 
THE INDENTURE TRUSTEE SHALL BE ENTITLED TO RECEIVE AN OPINION OF COUNSEL STATING
THAT SUCH SATISFACTION AND DISCHARGE IS AUTHORIZED AND PERMITTED.  ALL ELIGIBLE
ENGINES SUPPORTING A SERIES FOR WHICH THE OUTSTANDING OBLIGATIONS OF SUCH SERIES
HAVE BEEN PAID IN FULL SHALL BE RELEASED FROM THE LIEN OF THIS INDENTURE IN
ACCORDANCE WITH SECTION 404 HEREOF.


 


SECTION 702.  PREPAYMENT OF NOTES.  (A)  OPTIONAL PREPAYMENTS.  THE ISSUER MAY,
FROM TIME TO TIME, UPON AT LEAST TWO (2) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO
THE APPLICABLE DEAL AGENT, MAKE AN OPTIONAL PREPAYMENT OF PRINCIPAL OF THE NOTES
OF ANY SERIES IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY EXCEPT AS MAY BE
SET FORTH IN ANY SUPPLEMENT; PROVIDED, HOWEVER, THAT ANY PARTIAL PREPAYMENT OF
PRINCIPAL SHALL BE IN A MINIMUM AGGREGATE AMOUNT OF ONE MILLION DOLLARS
($1,000,000).  EACH NOTICE OF PREPAYMENT PURSUANT TO THIS SECTION 702(A) SHALL
BE IRREVOCABLE.  THE ISSUER SHALL PROMPTLY CONFIRM ANY TELEPHONIC NOTICE OF
PREPAYMENT IN WRITING.  ANY OPTIONAL PREPAYMENT OF PRINCIPAL MADE BY THE ISSUER
PURSUANT TO THIS SECTION 702(A) SHALL ALSO INCLUDE ACCRUED INTEREST TO THE DATE
OF THE PREPAYMENT ON THE AMOUNT BEING PREPAID.  SO LONG AS NO EARLY AMORTIZATION
EVENT IS CONTINUING, ANY OPTIONAL PREPAYMENT OF A SERIES OF NOTES PURSUANT TO
THIS SECTION 702(A) MAY BE ACCOMPLISHED BY A DEPOSIT OF FUNDS DIRECTLY INTO THE
RELATED SERIES ACCOUNT.


 

46

--------------------------------------------------------------------------------


 


(B)           AFTER AN EARLY AMORTIZATION EVENT, PREPAYMENTS WILL BE DEPOSITED
INTO THE TRUST ACCOUNT AND WILL BE ALLOCATED TO EACH SERIES BASED ON OUTSTANDING
OBLIGATIONS AT THE TIME OF SUCH EARLY AMORTIZATION EVENT.


 


SECTION 703.  UNCLAIMED FUNDS.  IN THE EVENT THAT ANY AMOUNT DUE TO ANY
NOTEHOLDER REMAINS UNCLAIMED, THE ISSUER SHALL, AT ITS EXPENSE, CAUSE TO BE
PUBLISHED ONCE, IN THE EASTERN EDITION OF THE WALL STREET JOURNAL, NOTICE THAT
SUCH MONEY REMAINS UNCLAIMED.  ANY SUCH UNCLAIMED AMOUNTS SHALL NOT BE INVESTED
BY THE INDENTURE TRUSTEE (NOTWITHSTANDING THE PROVISIONS OF SECTION 303 HEREOF)
AND NO ADDITIONAL INTEREST SHALL ACCRUE ON THE RELATED NOTE SUBSEQUENT TO THE
DATE ON WHICH SUCH FUNDS WERE AVAILABLE FOR DISTRIBUTION TO SUCH NOTEHOLDER. 
ANY SUCH UNCLAIMED AMOUNTS SHALL BE HELD BY THE INDENTURE TRUSTEE IN TRUST UNTIL
THE LATEST OF (I) TWO YEARS AFTER THE DATE OF THE PUBLICATION DESCRIBED IN THE
SECOND PRECEDING SENTENCE, (II) THE DATE ALL OTHER REGISTERED NOTEHOLDERS OF
SUCH SERIES SHALL HAVE RECEIVED FULL PAYMENT OF ALL PRINCIPAL, INTEREST,
PREMIUM, IF ANY, AND OTHER SUMS PAYABLE TO THEM ON SUCH NOTES OR THE INDENTURE
TRUSTEE SHALL HOLD (AND SHALL HAVE NOTIFIED THE REGISTERED NOTEHOLDERS THAT IT
HOLDS) IN TRUST FOR THAT PURPOSE AN AMOUNT SUFFICIENT TO MAKE FULL PAYMENT
THEREOF WHEN DUE AND (III) THE DATE THE ISSUER SHALL HAVE FULLY PERFORMED AND
OBSERVED ALL OF ITS COVENANTS AND OBLIGATIONS CONTAINED IN THIS INDENTURE AND
THE RELATED SUPPLEMENT WITH RESPECT TO SUCH SERIES OF NOTES.  THEREAFTER ANY
SUCH UNCLAIMED AMOUNTS SHALL BE PAID TO THE ISSUER BY THE INDENTURE TRUSTEE ON
DEMAND; AND THEREUPON THE INDENTURE TRUSTEE SHALL BE RELEASED FROM ALL FURTHER
LIABILITY WITH RESPECT TO SUCH MONIES, AND THEREAFTER THE REGISTERED NOTEHOLDERS
IN RESPECT OF WHICH SUCH MONIES WERE SO PAID TO THE ISSUER SHALL HAVE NO RIGHTS
IN RESPECT THEREOF EXCEPT TO OBTAIN PAYMENT OF SUCH MONIES FROM THE ISSUER.


 


ARTICLE VIII


 


DEFAULT PROVISIONS AND REMEDIES

 


SECTION 801.  EVENT OF DEFAULT.  “EVENT OF DEFAULT”, WHEREVER USED HEREIN WITH
RESPECT TO ANY SERIES OF NOTES, MEANS ANY ONE OF THE FOLLOWING EVENTS (WHATEVER
THE REASON FOR SUCH EVENT OF DEFAULT AND WHETHER IT SHALL BE VOLUNTARY OR
INVOLUNTARY OR BE EFFECTED BY OPERATION OF LAW OR PURSUANT TO ANY JUDGMENT,
DECREE OR ORDER OF ANY COURT OR ANY ORDER, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY):

 

(I)            (A) DEFAULT IN (X) THE PAYMENT OF PRINCIPAL OF THE NOTES OF ANY
SERIES ON THE FINAL PAYMENT DATE OF SUCH SERIES, OR (Y) IF THE RELATED
SUPPLEMENT SO SPECIFIES, THE PAYMENT OF THE PRINCIPAL BALANCE OF THE NOTES ON A
PAYMENT DATE PRIOR TO THE FINAL PAYMENT DATE FOR A PERIOD OF TEN CALENDAR DAYS
WITHOUT HAVING BEEN CURED, OR (Z) THE PAYMENT WHEN DUE OF ANY AMOUNT PAYABLE BY
THE ISSUER UNDER ANY SERIES ENHANCEMENT; OR

 

(B) default in the payment of Guaranty Fees, if applicable, Indenture Trustee’s
Fees or payment of interest or premium on the Notes of any Series for more than
three (3) Business Days after the same shall have become due and payable in
accordance with the terms of such Notes, this Indenture and the related
Supplement; provided, however, that the three (3) Business Day grace period set
forth above shall be applicable only to the first three payment defaults
pursuant to this clause (B);

 

47

--------------------------------------------------------------------------------


 

(II)           DEFAULT IN ANY MATERIAL RESPECT IN THE PERFORMANCE, OR BREACH IN
ANY MATERIAL RESPECT, OF ANY COVENANT OF THE ISSUER IN THIS INDENTURE (OTHER
THAN A COVENANT OR AGREEMENT A BREACH OF WHICH OR DEFAULT IN THE PERFORMANCE OF
WHICH BREACH IS ELSEWHERE IN THIS SECTION SPECIFICALLY DEALT WITH), THE RELATED
SUPPLEMENT OR IF ANY REPRESENTATION OR WARRANTY OF THE ISSUER MADE IN THIS
INDENTURE, THE RELATED SUPPLEMENT, OR ANY OTHER RELATED DOCUMENTS OR IN ANY
CERTIFICATE OR OTHER WRITING DELIVERED PURSUANT HERETO OR THERETO OR IN
CONNECTION HEREWITH WITH RESPECT TO OR AFFECTING THE NOTES OF SUCH SERIES SHALL
PROVE TO BE INACCURATE IN ANY MATERIAL RESPECT AS OF THE TIME WHEN THE SAME
SHALL HAVE BEEN MADE, AND, EXCEPT FOR BREACHES OF ANY COVENANTS SET FORTH IN
SECTION 406 OF ANY RELATED SUPPLEMENT FOR A SERIES, IF SUCH BREACH OR DEFAULT OR
INACCURACY IS CURABLE, CONTINUANCE OF SUCH DEFAULT OR BREACH OR INACCURACY FOR A
PERIOD OF 60 DAYS AFTER THE EARLIER TO OCCUR OF (I) ACTUAL KNOWLEDGE OF SUCH
DEFAULT OR BREACH OR INACCURACY BY THE ISSUER OR (II) THE DATE ON WHICH THERE
HAS BEEN GIVEN TO THE ISSUER BY THE INDENTURE TRUSTEE, OR TO THE ISSUER AND THE
INDENTURE TRUSTEE BY THE SERIES ENHANCER OR ANY NOTEHOLDER OF SUCH SERIES, A
WRITTEN NOTICE SPECIFYING SUCH DEFAULT OR BREACH OR INACCURACY AND REQUIRING IT
TO BE REMEDIED;

 

(III)          THE ENTRY OF A DECREE OR ORDER FOR RELIEF BY A COURT HAVING
JURISDICTION IN RESPECT OF THE ISSUER OR THE SELLER IN ANY INVOLUNTARY CASE
UNDER ANY APPLICABLE INSOLVENCY LAW, OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR APPOINTING A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE, OR
SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) FOR THE ISSUER OR THE SELLER, AS THE
CASE MAY BE, OR FOR ANY SUBSTANTIAL PART OF THEIR RESPECTIVE PROPERTIES, OR
ORDERING THE WINDING-UP OR LIQUIDATION OF THEIR RESPECTIVE AFFAIRS, AND THE
CONTINUANCE OF ANY SUCH DECREE OR ORDER UNSTAYED AND IN EFFECT FOR A PERIOD OF
60 CONSECUTIVE DAYS;

 

(IV)          THE COMMENCEMENT BY THE ISSUER OR THE SELLER OF A VOLUNTARY CASE
UNDER ANY (IV) APPLICABLE INSOLVENCY LAW, OR OTHER SIMILAR LAW NOW OR HEREAFTER
IN EFFECT, OR THE CONSENT BY THE ISSUER OR THE SELLER, AS THE CASE MAY BE, TO
THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, LIQUIDATOR, ASSIGNEE,
CUSTODIAN, TRUSTEE OR SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF THE ISSUER OR
THE SELLER, AS THE CASE MAY BE, OR ANY SUBSTANTIAL PART OF THEIR RESPECTIVE
PROPERTIES, OR THE MAKING BY THE ISSUER OR THE SELLER, AS THE CASE MAY BE, OF
ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR THE FAILURE BY THE
ISSUER OR THE SELLER, AS THE CASE MAY BE GENERALLY TO PAY ITS DEBTS AS THEY
BECOME DUE, OR THE TAKING OF CORPORATE ACTION BY THE ISSUER IN FURTHERANCE OF
ANY SUCH ACTION;

 

(V)           ANY OF THE RELATED DOCUMENTS FOR SUCH SERIES CEASES TO BE IN FULL
FORCE AND EFFECT EXCEPT TO THE EXTENT THAT THEY ARE TERMINATED IN ACCORDANCE
WITH THEIR TERMS AFTER ALL PAYMENTS HAVE BEEN MADE THEREUNDER;

 

(VI)          THE OCCURRENCE OF A REPORTABLE EVENT (WITHIN THE MEANING OF
SECTION 4043 OF ERISA) WITH RESPECT TO ANY PLAN, OR THE OCCURRENCE OF ANY EVENT
OR CONDITION WITH RESPECT TO A PLAN WHICH ACTUALLY RESULTS IN THE IMPOSITION OF
A LIEN ON THE COLLATERAL.

 

The occurrence of an Event of Default with respect to one Series of Notes (that
has not been waived by the related Control Party) shall constitute an Event of
Default with respect to all other Series of Notes then Outstanding unless the
related Supplement with respect to each such other Series of Notes shall
specifically provide to the contrary.

 

48

--------------------------------------------------------------------------------


 


SECTION 802.  ACCELERATION OF STATED MATURITY; RESCISSION AND ANNULMENT.  (A) 
IF AN EVENT OF DEFAULT UNDER SECTION 801 OCCURS AND IS CONTINUING, THEN AND IN
EVERY SUCH CASE THE CONTROL PARTY FOR A SERIES MAY DECLARE THE OUTSTANDING
OBLIGATIONS FOR SUCH SERIES TO BE DUE AND PAYABLE IMMEDIATELY, BY A NOTICE IN
WRITING TO THE ISSUER AND TO THE INDENTURE TRUSTEE GIVEN BY SUCH CONTROL PARTY,
AND UPON ANY SUCH DECLARATION SUCH OUTSTANDING OBLIGATIONS FOR SUCH SERIES SHALL
BECOME IMMEDIATELY DUE AND PAYABLE.


 


(B)           AT ANY TIME AFTER SUCH A DECLARATION OF ACCELERATION HAS BEEN MADE
AND BEFORE A JUDGMENT OR DECREE FOR PAYMENT OF THE MONEY DUE HAS BEEN OBTAINED
BY THE INDENTURE TRUSTEE AS HEREINAFTER IN THIS ARTICLE PROVIDED, SUCH CONTROL
PARTY, BY WRITTEN NOTICE TO THE ISSUER AND THE INDENTURE TRUSTEE, MAY RESCIND
AND ANNUL SUCH DECLARATION AND ITS CONSEQUENCES IF:

 

(I)            THE ISSUER HAS PAID OR DEPOSITED WITH THE INDENTURE TRUSTEE A SUM
SUFFICIENT TO PAY:

 

(A)          ALL OF THE INSTALLMENTS OF INTEREST, PREMIUM AND PRINCIPAL ON ALL
NOTES WHICH WERE OVERDUE PRIOR TO THE DATE OF SUCH ACCELERATION;

 

(B)           TO THE EXTENT THAT PAYMENT OF SUCH INTEREST IS LAWFUL, INTEREST AT
THE APPLICABLE OVERDUE RATE ON THE AMOUNTS SET FORTH IN CLAUSE (A) ABOVE;

 

(C)           ALL SUMS PAID OR ADVANCED BY THE INDENTURE TRUSTEE HEREUNDER OR
THE SERVICER AND THE REASONABLE COMPENSATION, OUT-OF-POCKET EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE INDENTURE TRUSTEE, ITS AGENTS AND COUNSEL
INCURRED IN CONNECTION WITH THE ENFORCEMENT OF THIS INDENTURE;

 

(D)          ALL AMOUNTS DUE TO ANY SERIES ENHANCER (IF APPLICABLE); AND

 

(II)           ALL EVENTS OF DEFAULT, OTHER THAN THE NONPAYMENT OF THE PRINCIPAL
OF OR INTEREST ON NOTES WHICH HAVE BECOME DUE SOLELY BY SUCH DECLARATION OF
ACCELERATION, HAVE BEEN CURED OR WAIVED AS PROVIDED IN SECTION 813 HEREOF.

 

No such rescission with respect to any Event of Default shall affect any
subsequent Event of Default or impair any right consequent thereon.


 


SECTION 803.  COLLECTION OF INDEBTEDNESS.  THE ISSUER COVENANTS THAT, IF AN
EVENT OF DEFAULT OCCURS AND IS CONTINUING AND A DECLARATION OF ACCELERATION HAS
BEEN MADE UNDER SECTION 802 WITH RESPECT TO A SERIES AND NOT RESCINDED, THE
ISSUER WILL, UPON DEMAND OF THE INDENTURE TRUSTEE, PAY TO THE INDENTURE TRUSTEE,
FOR THE BENEFIT OF THE NOTEHOLDERS OF SUCH SERIES THEN OUTSTANDING AND ANY
SERIES ENHANCERS OF SUCH SERIES, AN AMOUNT EQUAL TO THE SUM OF (I) THE
OUTSTANDING OBLIGATIONS OF SUCH SERIES INCLUDING THE COSTS AND OUT-OF-POCKET
EXPENSES OF COLLECTION, INCLUDING THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE INDENTURE TRUSTEE, ITS AGENTS AND COUNSEL
INCURRED IN CONNECTION WITH THE ENFORCEMENT OF THIS INDENTURE AND (II) TO THE
EXTENT THAT THE PAYMENT OF SUCH INTEREST IS LAWFUL, INTEREST ON THE AMOUNT SET
FORTH IN CLAUSE (I) AT THE APPLICABLE OVERDUE RATE.


 


SECTION 804.  REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING,
THE INDENTURE TRUSTEE, BY SUCH OFFICER OR AGENT AS IT MAY APPOINT, SHALL NOTIFY
THE APPLICABLE RATING

 

49

--------------------------------------------------------------------------------


 


AGENCIES, IF ANY, OF SUCH EVENT OF DEFAULT AND SHALL, IF INSTRUCTED BY THE
CONTROL PARTY OF A SERIES:

 

(I)            INSTITUTE ANY PROCEEDINGS, IN ITS OWN NAME AND AS TRUSTEE OF AN
EXPRESS TRUST, FOR THE COLLECTION OF ALL AMOUNTS THEN DUE AND PAYABLE ON THE
NOTES OF SUCH SERIES OR UNDER THIS INDENTURE OR THE RELATED SUPPLEMENT WITH
RESPECT THERETO, WHETHER BY DECLARATION OR OTHERWISE, ENFORCE ANY JUDGMENT
OBTAINED, AND COLLECT FROM THE RELATED SERIES COLLATERAL AND ANY OTHER ASSETS OF
THE ISSUER ANY MONIES ADJUDGED DUE;

 

(II)           SUBJECT TO THE QUIET ENJOYMENT RIGHTS OF ANY LESSEE UNDER A LEASE
AGREEMENT, SELL, HOLD OR LEASE THE RELATED SERIES COLLATERAL OR ANY PORTION
THEREOF OR RIGHTS OR INTEREST THEREIN, AT ONE OR MORE PUBLIC OR PRIVATE
TRANSACTIONS CONDUCTED IN ANY MANNER PERMITTED BY LAW;

 

(III)          INSTITUTE ANY PROCEEDINGS FROM TIME TO TIME FOR THE COMPLETE OR
PARTIAL FORECLOSURE OF THE LIEN CREATED BY THIS INDENTURE AND THE RELATED
SUPPLEMENT WITH RESPECT TO THE RELATED SERIES COLLATERAL;

 

(IV)          INSTITUTE SUCH OTHER APPROPRIATE PROCEEDINGS TO PROTECT AND
ENFORCE ANY OTHER RIGHTS, WHETHER FOR THE SPECIFIC ENFORCEMENT OF ANY COVENANT
OR AGREEMENT IN THIS INDENTURE OR IN AID OF THE EXERCISE OF ANY POWER GRANTED
HEREIN, OR TO ENFORCE ANY OTHER PROPER REMEDY;

 

(V)           EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER THE UCC OR ANY
APPLICABLE LAW AND TAKE ANY OTHER APPROPRIATE ACTION TO PROTECT AND ENFORCE THE
RIGHTS AND REMEDIES OF THE INDENTURE TRUSTEE OR THE NOTEHOLDERS OF A SERIES
HEREUNDER; AND

 

(VI)          APPOINT A RECEIVER OR A MANAGER OVER THE ISSUER OR ITS ASSETS.


 


SECTION 805.  INDENTURE TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION OF NOTES. 
(A)  IN ALL PROCEEDINGS BROUGHT BY THE INDENTURE TRUSTEE (AND ALSO ANY
PROCEEDINGS INVOLVING THE INTERPRETATION OF ANY PROVISION OF THIS INDENTURE TO
WHICH THE INDENTURE TRUSTEE SHALL BE A PARTY), THE INDENTURE TRUSTEE SHALL BE
HELD TO REPRESENT ALL OF THE NOTEHOLDERS OF THE AFFECTED SERIES, AND IT SHALL
NOT BE NECESSARY TO MAKE ANY AFFECTED NOTEHOLDER A PARTY TO ANY SUCH
PROCEEDINGS.


 


(B)           ALL RIGHTS OF ACTION AND CLAIMS UNDER THIS INDENTURE, THE RELATED
SUPPLEMENT OR SUCH NOTES MAY BE PROSECUTED AND ENFORCED BY THE INDENTURE TRUSTEE
WITHOUT THE POSSESSION OF ANY OF THE NOTES OR THE PRODUCTION THEREOF IN ANY
PROCEEDING RELATING THERETO, AND ANY SUCH PROCEEDING INSTITUTED BY THE INDENTURE
TRUSTEE SHALL BE BROUGHT IN ITS OWN NAME AS TRUSTEE OF AN EXPRESS TRUST, AND ANY
RECOVERY WHETHER BY JUDGMENT, SETTLEMENT OR OTHERWISE SHALL, AFTER PROVISION FOR
THE PAYMENT OF THE REASONABLE COMPENSATION, EXPENSES, AND DISBURSEMENTS INCURRED
AND ADVANCES MADE, BY THE INDENTURE TRUSTEE, ITS AGENTS AND COUNSEL, BE FOR THE
RATABLE BENEFIT OF THE HOLDERS OF THE NOTES OF THE AFFECTED SERIES, SUBJECT TO
THE SUBORDINATION OF PAYMENTS AMONG CLASSES OF A PARTICULAR SERIES AS SET FORTH
IN THE RELATED SUPPLEMENT.


 


SECTION 806.  ALLOCATION OF MONEY COLLECTED.  IF THE NOTES OF A SERIES HAVE BEEN
DECLARED DUE AND PAYABLE FOLLOWING AN EVENT OF DEFAULT AND SUCH DECLARATION AND
ITS


 

50

--------------------------------------------------------------------------------


 


CONSEQUENCES HAVE NOT BEEN RESCINDED OR ANNULLED, ANY MONEY COLLECTED BY THE
INDENTURE TRUSTEE PURSUANT TO THIS ARTICLE OR OTHERWISE AND ANY OTHER MONIES
THAT MAY BE HELD OR THEREAFTER RECEIVED BY THE INDENTURE TRUSTEE AS SECURITY FOR
THE NOTES OF SUCH SERIES SHALL BE APPLIED, TO THE EXTENT PERMITTED BY LAW, IN
THE FOLLOWING ORDER, AT THE DATE OR DATES FIXED BY THE INDENTURE TRUSTEE:

 

FIRST:             To the payment of all amounts due the Indenture Trustee under
Section 905 hereof; and

 

SECOND:        To the payment of all management fees or other servicing fees as
more particularly provided in each Supplement and in accordance with the terms
of the related Servicing Agreement:  provided, however, that in no event shall
the Servicing Fee then payable pursuant to each Supplement be less than the
Minimum Servicing Fee Percentage of Engine Revenues of the Engines pledged
pursuant to such Supplement.

 

THIRD:            Any remaining amounts shall be distributed in accordance with
Section 3.02 (II) of each Supplement (or such other or additional related
sections or clauses as may be provided in any particular Supplement) hereof but
without duplication of any amounts specified in Section 3.02(II) of a Supplement
that is also set forth in Section 806 (First) or (Second) above.


 


SECTION 807.  LIMITATION ON SUITS.  EXCEPT TO THE EXTENT PROVIDED IN SECTION 808
HEREOF, NO NOTEHOLDER OF A SERIES SHALL HAVE THE RIGHT TO INSTITUTE ANY
PROCEEDING, WITH RESPECT TO THIS INDENTURE, OR FOR THE APPOINTMENT OF A RECEIVER
OR TRUSTEE, OR FOR ANY OTHER REMEDY HEREUNDER, UNLESS:

 

(I)            SUCH HOLDER HAS PREVIOUSLY GIVEN WRITTEN NOTICE TO THE INDENTURE
TRUSTEE OF A CONTINUING EVENT OF DEFAULT;

 

(II)           THE CONTROL PARTY OF SUCH SERIES SHALL HAVE MADE WRITTEN REQUEST
TO THE INDENTURE TRUSTEE TO INSTITUTE PROCEEDINGS IN RESPECT OF SUCH EVENT OF
DEFAULT IN ITS OWN NAME AS INDENTURE TRUSTEE HEREUNDER;

 

(III)          SUCH HOLDER OR HOLDERS HAVE OFFERED TO THE INDENTURE TRUSTEE
REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES TO
BE INCURRED IN COMPLIANCE WITH SUCH REQUEST (THE UNSECURED INDEMNITY OF A RATED
INSTITUTIONAL NOTEHOLDER BEING DEEMED SATISFACTORY FOR SUCH PURPOSE);

 

(IV)          THE INDENTURE TRUSTEE HAS, FOR 30 DAYS AFTER ITS RECEIPT OF SUCH
NOTICE, REQUEST AND OFFER OF SECURITY OR INDEMNITY, FAILED TO INSTITUTE ANY SUCH
PROCEEDING; AND

 

(V)           NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN
TO THE INDENTURE TRUSTEE DURING SUCH 30 DAY PERIOD BY THE CONTROL PARTY OF SUCH
SERIES;

 

it being understood and intended that no one or more Noteholders shall have any
right in any manner whatsoever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholder, or to obtain or to seek to obtain priority or preference over any
other Noteholder (except to the extent provided in the related

 

51

--------------------------------------------------------------------------------


 

Supplement) or to enforce any right under this Indenture, except in the manner
herein provided and for the benefit of all Noteholders of a Series.


 


SECTION 808.  UNCONDITIONAL RIGHT OF HOLDERS TO RECEIVE PRINCIPAL AND INTEREST. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS INDENTURE, EACH NOTEHOLDER SHALL
HAVE THE RIGHT, WHICH IS ABSOLUTE AND UNCONDITIONAL, TO RECEIVE PAYMENT OF THE
PRINCIPAL OF AND INTEREST ON SUCH NOTE AS SUCH PRINCIPAL AND INTEREST BECOMES
DUE AND PAYABLE AND TO INSTITUTE ANY PROCEEDING FOR THE ENFORCEMENT OF SUCH
PAYMENT, AND SUCH RIGHTS SHALL NOT BE IMPAIRED WITHOUT THE CONSENT OF SUCH
HOLDER.


 


SECTION 809.  RESTORATION OF RIGHTS AND REMEDIES.  IF THE INDENTURE TRUSTEE, ANY
SERIES ENHANCER OR ANY HOLDER HAS INSTITUTED ANY PROCEEDING TO ENFORCE ANY RIGHT
OR REMEDY UNDER THIS INDENTURE OR THE RELATED SUPPLEMENT AND SUCH PROCEEDING HAS
BEEN DISCONTINUED OR ABANDONED FOR ANY REASON, OR HAS BEEN DETERMINED ADVERSELY
TO THE INDENTURE TRUSTEE, ANY SERIES ENHANCER OR TO SUCH HOLDER, THEN AND IN
EVERY SUCH CASE, SUBJECT TO ANY DETERMINATION IN SUCH PROCEEDING, THE ISSUER,
THE INDENTURE TRUSTEE, SUCH SERIES ENHANCER (IF APPLICABLE) AND THE HOLDERS
SHALL BE RESTORED SEVERALLY AND RESPECTIVELY TO THEIR FORMER POSITIONS HEREUNDER
AND THEREAFTER ALL RIGHTS AND REMEDIES OF THE INDENTURE TRUSTEE, SUCH SERIES
ENHANCER (IF APPLICABLE) AND THE HOLDERS SHALL CONTINUE AS THOUGH NO SUCH
PROCEEDING HAD BEEN INSTITUTED.


 


SECTION 810.  RIGHTS AND REMEDIES CUMULATIVE.  NO RIGHT OR REMEDY CONFERRED UPON
OR RESERVED TO THE INDENTURE TRUSTEE, ANY SERIES ENHANCER (IF APPLICABLE) OR TO
THE HOLDERS PURSUANT TO THIS INDENTURE OR ANY SUPPLEMENT IS INTENDED TO BE
EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND EVERY RIGHT AND REMEDY SHALL, TO THE
EXTENT PERMITTED BY LAW, BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT AND
REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR
OTHERWISE.  THE ASSERTION OR EMPLOYMENT OF ANY RIGHT OR REMEDY HEREUNDER, OR
OTHERWISE, SHALL NOT PREVENT THE CONCURRENT ASSERTION OR EMPLOYMENT OF ANY OTHER
APPROPRIATE RIGHT OR REMEDY.


 


SECTION 811.  DELAY OR OMISSION NOT WAIVER.  NO DELAY OR OMISSION OF THE
INDENTURE TRUSTEE, OF ANY SERIES ENHANCER OR OF ANY HOLDER OF ANY NOTE TO
EXERCISE ANY RIGHT OR REMEDY ACCRUING UPON ANY EVENT OF DEFAULT SHALL IMPAIR ANY
SUCH RIGHT OR REMEDY OR CONSTITUTE A WAIVER OF ANY SUCH EVENT OF DEFAULT OR AN
ACQUIESCENCE THEREIN.  EVERY RIGHT AND REMEDY GIVEN BY THIS ARTICLE OR BY LAW TO
THE INDENTURE TRUSTEE OR TO THE HOLDERS MAY BE EXERCISED FROM TIME TO TIME, AND
AS OFTEN AS MAY BE DEEMED EXPEDIENT, BY THE INDENTURE TRUSTEE OR BY THE HOLDERS,
AS THE CASE MAY BE.


 


SECTION 812.  CONTROL BY THE CONTROL PARTY OF THE AFFECTED SERIES.  UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO A SERIES, THE CONTROL PARTY OF
THE AFFECTED SERIES SHALL HAVE THE RIGHT TO DIRECT THE TIME, METHOD AND PLACE OF
CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE INDENTURE TRUSTEE OR
EXERCISING ANY TRUST OR POWER CONFERRED ON THE INDENTURE TRUSTEE, PROVIDED THAT
(I) SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR WITH THIS
INDENTURE, INCLUDING, WITHOUT LIMITATION, SECTION 804 HEREOF, (II) SUCH CONTROL
PARTY HAS OFFERED TO THE INDENTURE TRUSTEE REASONABLE SECURITY OR INDEMNITY
AGAINST COSTS, EXPENSES AND LIABILITIES WHICH IT MIGHT INCUR IN CONNECTION
THEREWITH AS PROVIDED IN SECTION 902(III) HEREOF, AND (III) THE INDENTURE
TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE INDENTURE TRUSTEE WHICH
IS NOT INCONSISTENT WITH SUCH DIRECTION.

 

52

--------------------------------------------------------------------------------


 


SECTION 813.  WAIVER OF PAST DEFAULTS.  (A)  THE CONTROL PARTY OF A SERIES MAY,
ON BEHALF OF ALL NOTEHOLDERS OF SUCH SERIES, WAIVE ANY PAST EVENT OF DEFAULT
WITH RESPECT TO SUCH SERIES AND ITS CONSEQUENCES, EXCEPT AN EVENT OF DEFAULT
WITH RESPECT TO SUCH SERIES:

 

(I)            IN THE PAYMENT OF (X) THE PRINCIPAL BALANCE OF ANY NOTE ON THE
FINAL PAYMENT DATE OR (Y) ANY REQUIRED INTEREST PAYMENT ON ANY NOTE OF ANY
SERIES ON ANY PAYMENT DATE, OR

 

(II)           IN RESPECT OF A COVENANT OR PROVISION HEREOF WHICH CANNOT BE
MODIFIED OR AMENDED WITHOUT THE CONSENT OF ALL THE NOTEHOLDERS OF ALL SERIES
PURSUANT TO SECTION 1002 OF THIS INDENTURE.


 


(B)           UPON ANY SUCH WAIVER, SUCH EVENT OF DEFAULT SHALL CEASE TO EXIST
AND SHALL BE DEEMED TO HAVE BEEN CURED AND NOT TO HAVE OCCURRED FOR EVERY
PURPOSE OF THIS INDENTURE; PROVIDED, HOWEVER, THAT NO SUCH WAIVER SHALL EXTEND
TO ANY SUBSEQUENT OR OTHER EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT
THEREON.


 


SECTION 814.  UNDERTAKING FOR COSTS.  ALL PARTIES TO THIS INDENTURE AGREE, AND
EACH HOLDER OF ANY NOTE BY ACCEPTANCE THEREOF SHALL BE DEEMED TO HAVE AGREED,
THAT ANY COURT MAY IN ITS DISCRETION REQUIRE, IN ANY SUIT FOR THE ENFORCEMENT OF
ANY RIGHT OR REMEDY UNDER THIS INDENTURE, OR IN ANY SUIT AGAINST THE INDENTURE
TRUSTEE FOR ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT AS INDENTURE TRUSTEE,
THE FILING BY ANY PARTY LITIGANT IN SUCH SUIT OF AN UNDERTAKING TO PAY THE COSTS
OF SUCH SUIT, AND THAT SUCH COURT MAY IN ITS DISCRETION ASSESS REASONABLE COSTS,
INCLUDING REASONABLE ATTORNEYS’ FEES, AGAINST ANY PARTY LITIGANT IN SUCH SUIT,
HAVING DUE REGARD TO THE MERITS AND GOOD FAITH OF THE CLAIMS OR DEFENSES MADE BY
SUCH PARTY LITIGANT; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SECTION 814
SHALL NOT APPLY (I) TO ANY SUIT INSTITUTED BY THE INDENTURE TRUSTEE OR ANY
HOLDER OR GROUP OF HOLDERS, HOLDING IN THE AGGREGATE MORE THAN 10% OF THE
AGGREGATE PRINCIPAL BALANCE OF THE NOTES OF ALL SERIES THEN OUTSTANDING, OR (II)
TO ANY SUIT INSTITUTED BY ANY HOLDER FOR THE ENFORCEMENT OF (X) THE PAYMENT OF
INTEREST OR PRINCIPAL ON ANY NOTES ON ANY PAYMENT DATE OR (Y) THE PAYMENT OF THE
PRINCIPAL OF ANY NOTE ON OR AFTER THE FINAL PAYMENT DATE OF SUCH NOTE.


 


SECTION 815.  WAIVER OF STAY OR EXTENSION LAWS.  THE ISSUER COVENANTS (TO THE
EXTENT THAT IT MAY LAWFULLY DO SO) THAT IT WILL NOT AT ANY TIME INSIST UPON, OR
PLEAD, OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF,
ANY STAY OR EXTENSION LAW WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN
FORCE, WHICH MAY AFFECT THE COVENANTS OR THE PERFORMANCE OF THIS INDENTURE; AND
THE ISSUER (TO THE EXTENT THAT IT MAY LAWFULLY DO SO) HEREBY EXPRESSLY WAIVES
ALL BENEFIT OR ADVANTAGE OF ANY SUCH LAW AND COVENANTS THAT IT WILL NOT HINDER,
DELAY OR IMPEDE THE EXECUTION OF ANY POWER HEREIN GRANTED TO THE INDENTURE
TRUSTEE, BUT WILL SUFFER AND PERMIT THE EXECUTION OF EVERY SUCH POWER AS THOUGH
NO SUCH LAW HAD BEEN ENACTED.


 


SECTION 816.  SALE OF COLLATERAL.  (A)  THE POWER TO EFFECT ANY SALE (A “SALE”)
OF ANY PORTION OF THE SERIES COLLATERAL PURSUANT TO SECTION 804 HEREOF SHALL NOT
BE EXHAUSTED BY ANY ONE OR MORE SALES AS TO ANY PORTION OF THE SERIES COLLATERAL
REMAINING UNSOLD, BUT SHALL CONTINUE UNIMPAIRED UNTIL THE ENTIRE SERIES
COLLATERAL SHALL HAVE BEEN SOLD OR THE OUTSTANDING OBLIGATIONS OF THE RELATED
SERIES SHALL HAVE BEEN PAID IN FULL.  THE INDENTURE TRUSTEE AT THE DIRECTION OF
THE

 

53

--------------------------------------------------------------------------------


 


CONTROL PARTY OF THE RELATED SERIES MAY FROM TIME TO TIME POSTPONE ANY SALE BY
PUBLIC ANNOUNCEMENT MADE AT THE TIME AND PLACE OF SUCH SALE.


 


(B)           UPON ANY SALE, WHETHER MADE UNDER THE POWER OF SALE HEREBY GIVEN
OR UNDER JUDGMENT, ORDER OR DECREE IN ANY PROCEEDING FOR THE FORECLOSURE OR
INVOLVING THE ENFORCEMENT OF THIS INDENTURE:  (I) THE INDENTURE TRUSTEE, AT THE
DIRECTION OF THE CONTROL PARTY OF THE RELATED SERIES, MAY BID FOR AND PURCHASE
THE PROPERTY BEING SOLD, AND UPON COMPLIANCE WITH THE TERMS OF SUCH SALE MAY
HOLD, RETAIN AND POSSESS AND DISPOSE OF SUCH PROPERTY IN ACCORDANCE WITH THE
TERMS OF THIS INDENTURE; AND (II) THE RECEIPT OF THE INDENTURE TRUSTEE OR OF ANY
OFFICER THEREOF MAKING SUCH SALE SHALL BE A SUFFICIENT DISCHARGE TO THE
PURCHASER OR PURCHASERS AT SUCH SALE FOR ITS OR THEIR PURCHASE MONEY, AND SUCH
PURCHASER OR PURCHASERS, AND ITS OR THEIR ASSIGNS OR PERSONAL REPRESENTATIVES,
SHALL NOT, AFTER PAYING SUCH PURCHASE MONEY AND RECEIVING SUCH RECEIPT OF THE
INDENTURE TRUSTEE OR OF SUCH OFFICER THEREFOR, BE OBLIGED TO SEE TO THE
APPLICATION OF SUCH PURCHASE MONEY OR BE IN ANY WAY ANSWERABLE FOR ANY LOSS,
MISAPPROPRIATION OR NON-APPLICATION THEREOF.


 


(C)           THE INDENTURE TRUSTEE SHALL EXECUTE AND DELIVER AN APPROPRIATE
INSTRUMENT OF CONVEYANCE TRANSFERRING ITS INTEREST IN ANY PORTION OF THE
COLLATERAL IN CONNECTION WITH A SALE THEREOF.  IN ADDITION, THE INDENTURE
TRUSTEE IS HEREBY IRREVOCABLY APPOINTED THE AGENT AND ATTORNEY-IN-FACT OF THE
ISSUER TO TRANSFER AND CONVEY ITS INTEREST (SUBJECT TO LESSEE’S RIGHTS OF QUIET
ENJOYMENT) IN ANY PORTION OF THE COLLATERAL IN CONNECTION WITH A SALE THEREOF,
AND TO TAKE ALL ACTION NECESSARY TO EFFECT SUCH SALE.  NO PURCHASER OR
TRANSFEREE AT SUCH A SALE SHALL BE BOUND TO ASCERTAIN THE INDENTURE TRUSTEE’S
AUTHORITY, INQUIRE INTO THE SATISFACTION OF ANY CONDITIONS PRECEDENT OR SEE TO
THE APPLICATION OF ANY MONIES.


 


SECTION 817.  ACTION ON NOTES.  THE INDENTURE TRUSTEE’S RIGHT TO SEEK AND
RECOVER JUDGMENT ON THE NOTES OR UNDER THIS INDENTURE OR ANY SUPPLEMENT SHALL
NOT BE AFFECTED BY THE SEEKING, OBTAINING OR APPLICATION OF ANY OTHER RELIEF
UNDER OR WITH RESPECT TO THIS INDENTURE OR ANY SUPPLEMENT.  NEITHER THE LIEN OF
THIS INDENTURE NOR ANY RIGHTS OR REMEDIES OF THE INDENTURE TRUSTEE, ANY SERIES
ENHANCER OR THE NOTEHOLDERS SHALL BE IMPAIRED BY THE RECOVERY OF ANY JUDGMENT BY
THE INDENTURE TRUSTEE AGAINST THE ISSUER OR BY THE LEVY OF ANY EXECUTION UNDER
SUCH JUDGMENT UPON ANY PORTION OF THE COLLATERAL OR UPON ANY OF THE ASSETS OF
THE ISSUER.


 


ARTICLE IX

 


CONCERNING THE INDENTURE TRUSTEE

 


SECTION 901.  DUTIES OF INDENTURE TRUSTEE.  THE INDENTURE TRUSTEE, PRIOR TO THE
OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO ANY SERIES OR AFTER THE CURING
OF ANY EVENT OF DEFAULT WITH RESPECT TO ANY SERIES WHICH MAY HAVE OCCURRED,
UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH DUTIES AS ARE SPECIFICALLY SET
FORTH IN THIS INDENTURE AND THE RELATED SUPPLEMENT.  IF AN EVENT OF DEFAULT WITH
RESPECT TO ANY SERIES HAS OCCURRED AND IS CONTINUING, THE INDENTURE TRUSTEE, AT
THE DIRECTION OF THE CONTROL PARTY OF THE RELATED SERIES, SHALL EXERCISE SUCH OF
THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE AND THE RELATED SUPPLEMENT,
AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE AS A PRUDENT PERSON
WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF SUCH PERSON’S
OWN AFFAIRS.

 

54

--------------------------------------------------------------------------------


 

The Indenture Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Indenture Trustee which are specifically required to be furnished
pursuant to any provisions of this Indenture and any applicable Supplement,
shall determine whether they are in the form required by this Indenture and any
applicable Supplement; provided, however, that the Indenture Trustee shall not
be responsible for the accuracy or content of any such resolution, certificate,
statement, opinion, report, document, order or other instrument furnished
pursuant to this Indenture and any applicable Supplement.

 

No provision of this Indenture or any Supplement shall be construed to relieve
the Indenture Trustee from liability for its own negligent action, its own
negligent failure to act or its own willful misconduct; provided, however, that:

 

(I)            PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT AND AFTER THE
CURING OF ANY EVENT OF DEFAULT WHICH MAY HAVE OCCURRED, THE DUTIES AND
OBLIGATIONS OF THE INDENTURE TRUSTEE SHALL BE DETERMINED SOLELY BY THE EXPRESS
PROVISIONS OF THIS INDENTURE AND ANY SUPPLEMENTS ISSUED PURSUANT TO THE TERMS
HEREOF.  THE INDENTURE TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF
SUCH DUTIES AND OBLIGATIONS AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND
ANY SUPPLEMENTS ISSUED PURSUANT TO THE TERMS HEREOF, AND NO IMPLIED COVENANTS OR
OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE INDENTURE TRUSTEE AND,
IN THE ABSENCE OF BAD FAITH ON THE PART OF THE INDENTURE TRUSTEE, THE INDENTURE
TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY OPINION OF COUNSEL,
CERTIFICATES, STATEMENTS, REPORTS, DOCUMENTS, ORDERS, OPINIONS, APPRAISALS,
BONDS OR OTHER DOCUMENTS OR INSTRUMENTS BELIEVED BY IT TO BE GENUINE AND TO HAVE
BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES AND CONFORMING TO THE
REQUIREMENTS OF THIS INDENTURE AND ANY SUPPLEMENTS ISSUED PURSUANT TO THE TERMS
HEREOF;

 

(II)           THE INDENTURE TRUSTEE SHALL NOT BE LIABLE FOR AN ERROR OF
JUDGMENT MADE IN GOOD FAITH BY A CORPORATE TRUST OFFICER OR CORPORATE TRUST
OFFICERS OF THE INDENTURE TRUSTEE, UNLESS IT SHALL BE PROVED THAT THE INDENTURE
TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS; AND

 

(III)          THE INDENTURE TRUSTEE SHALL NOT BE PERSONALLY LIABLE WITH RESPECT
TO ANY ACTION TAKEN, SUFFERED OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN
ACCORDANCE WITH THE DIRECTION OF THE CONTROL PARTY OF A SERIES RELATING TO THE
TIME, METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO
THE INDENTURE TRUSTEE, OR EXERCISING ANY TRUST OR POWER CONFERRED UPON THE
INDENTURE TRUSTEE, UNDER THIS INDENTURE.

 

No provisions of this Indenture shall require the Indenture Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate security or indemnity against such risk or liability is not reasonably
assured to it (the unsecured indemnity of (A) a Rated Institutional Noteholder
being deemed satisfactory for such purpose unless the Indenture Trustee provides
written notice to the contrary, or (B) any Series Enhancer, if applicable (so
long as its claims

 

55

--------------------------------------------------------------------------------


 

paying ability is rated “AAA” or “Aaa”, as applicable) being deemed satisfactory
for such purpose).

 

Whether or not therein expressly so provided, every provision of this Indenture
relating to the conduct or affecting the liability of or affording protection to
the Indenture Trustee shall be subject to the provisions of this Section 901.


 


SECTION 902.  CERTAIN MATTERS AFFECTING THE INDENTURE TRUSTEE.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 901 HEREOF:

 

(I)            THE INDENTURE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION
AND ANY ADVICE OF SUCH COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN OR SUFFERED OR OMITTED BY IT HEREUNDER
IN GOOD FAITH AND IN ACCORDANCE IN RELIANCE THEREOF;

 

(II)           THE INDENTURE TRUSTEE SHALL BE UNDER NO OBLIGATION TO INSTITUTE,
CONDUCT OR DEFEND ANY LITIGATION OR PROCEEDING HEREUNDER OR IN RELATION HERETO
AT THE REQUEST, ORDER OR DIRECTION OF THE CONTROL PARTY OF A SERIES, PURSUANT TO
THE PROVISIONS OF THIS INDENTURE, UNLESS THE SUCH CONTROL PARTY SHALL HAVE
OFFERED TO THE INDENTURE TRUSTEE REASONABLE SECURITY OR INDEMNITY AGAINST THE
COSTS, EXPENSES AND LIABILITIES WHICH MAY BE INCURRED THEREIN OR THEREBY (THE
UNSECURED INDEMNITY OF (A) A RATED INSTITUTIONAL NOTEHOLDER BEING DEEMED
SATISFACTORY FOR SUCH PURPOSE, UNLESS THE INDENTURE TRUSTEE PROVIDES WRITTEN
NOTICE TO THE CONTRARY OR (B) ANY SERIES ENHANCER IF APPLICABLE (SO LONG AS ITS
CLAIMS PAYING ABILITY IS RATED “AAA” OR “AAA”, AS APPLICABLE) BEING DEEMED
SATISFACTORY FOR SUCH PURPOSE);

 

(III)          THE INDENTURE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN,
SUFFERED OR OMITTED BY IT IN GOOD FAITH AND BELIEVED BY IT TO BE AUTHORIZED OR
WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY THIS INDENTURE;

 

(IV)          THE INDENTURE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION
INTO THE FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER, APPROVAL, BOND OR
OTHER PAPER OR DOCUMENT, UNLESS REQUESTED IN WRITING TO DO SO BY THE CONTROL
PARTY OF A SERIES; PROVIDED, HOWEVER, THAT THE INDENTURE TRUSTEE MAY REQUIRE
REASONABLE SECURITY OR INDEMNITY AGAINST ANY COST, EXPENSE OR LIABILITY LIKELY
TO BE INCURRED IN MAKING SUCH INVESTIGATION AS A CONDITION TO SO PROCEEDING (THE
UNSECURED INDEMNITY OF (A) A RATED INSTITUTIONAL NOTEHOLDER BEING DEEMED
SATISFACTORY FOR SUCH PURPOSES UNLESS THE INDENTURE TRUSTEE PROVIDES WRITTEN
NOTICE TO THE CONTRARY) OR (B) ANY SERIES ENHANCER (SO LONG AS ITS CLAIMS PAYING
ABILITY IS RATED “AAA” OR “AAA,” AS APPLICABLE) BEING DEEMED SATISFACTORY FOR
SUCH PURPOSE).  THE REASONABLE EXPENSE OF ANY SUCH EXAMINATION SHALL BE PAID, ON
A PRO RATA BASIS, BY THE NOTEHOLDERS OF THE APPLICABLE SERIES REQUESTING SUCH
EXAMINATION OR, IF PAID BY THE INDENTURE TRUSTEE, SHALL BE REIMBURSED BY SUCH
NOTEHOLDERS UPON DEMAND;

 

(V)           THE INDENTURE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS
HEREUNDER OR PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH ITS
AGENTS OR ATTORNEYS, PROVIDED THAT THE INDENTURE TRUSTEE SHALL NOT BE
RESPONSIBLE FOR ANY MISCONDUCT OR

 

56

--------------------------------------------------------------------------------


 

NEGLIGENCE ON THE PART OF ANY AGENT OR ATTORNEY APPOINTED BY IT WITH DUE CARE
HEREUNDER; AND

 

(VI)          THE INDENTURE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY
DEFAULT OR EVENT OF DEFAULT UNLESS EITHER A CORPORATE TRUST OFFICER OF THE
INDENTURE TRUSTEE SHALL HAVE ACTUAL KNOWLEDGE OR WRITTEN NOTICE OF SUCH SHALL
HAVE BEEN GIVEN TO A CORPORATE TRUST OFFICER OF THE INDENTURE TRUSTEE.

 

The Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders pursuant to this Indenture, unless such Holders shall have offered
to the Indenture Trustee security or indemnity satisfactory to the Indenture
Trustee against the costs, expenses and liabilities which might be incurred by
it in compliance with such request or direction.  The rights, privileges,
protections, immunities and benefits given to the Indenture Trustee, including,
without limitation, its right to be indemnified, are extended to, and shall be
enforceable by, the Indenture Trustee in each of its capacities hereunder, and
each agent, custodian and other Person employed to act hereunder.  The Indenture
Trustee may request that the Issuer deliver an Officer’s Certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture, which Officer’s
Certificate may be signed by any person authorized to sign an Officer’s
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not superseded.

 

The provisions of this Section 902 shall be applicable to the Indenture Trustee
in its capacity as Indenture Trustee under this Indenture.


 


SECTION 903.  INDENTURE TRUSTEE NOT LIABLE.  THE RECITALS CONTAINED HEREIN
(OTHER THAN THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 911 HEREOF),
IN ANY SUPPLEMENT AND IN THE NOTES (OTHER THAN THE CERTIFICATE OF AUTHENTICATION
ON THE NOTES) SHALL BE TAKEN AS THE STATEMENTS OF THE ISSUER, AND THE INDENTURE
TRUSTEE ASSUMES NO RESPONSIBILITY FOR THEIR CORRECTNESS.  THE INDENTURE TRUSTEE
MAKES NO REPRESENTATIONS AS TO THE VALIDITY OR SUFFICIENCY OF THIS INDENTURE,
ANY SUPPLEMENT, THE NOTES, THE COLLATERAL OR OF ANY RELATED DOCUMENT.  THE
INDENTURE TRUSTEE SHALL NOT BE ACCOUNTABLE FOR THE USE OR APPLICATION BY THE
ISSUER OF ANY OF THE NOTES OR OF THE PROCEEDS THEREOF, OR FOR THE USE OR
APPLICATION OF ANY FUNDS PAID TO THE ISSUER OR THE SERVICER IN RESPECT OF THE
COLLATERAL.  THE INDENTURE TRUSTEE WILL BE DEEMED TO HAVE APPOINTED BARCLAYS
BANK PLC TO ACT AS ADMINISTRATIVE AGENT UNDER THE TERMS OF THE ADMINISTRATION
AGREEMENT WITHOUT NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(A)           THE INDENTURE TRUSTEE SHALL HAVE NO RESPONSIBILITY OR LIABILITY
FOR OR WITH RESPECT TO THE EXISTENCE OR VALIDITY OF ANY ENGINE, THE PERFECTION
OF ANY SECURITY INTEREST (WHETHER AS OF THE DATE HEREOF OR AT ANY FUTURE TIME),
THE MAINTENANCE OF OR THE TAKING OF ANY ACTION TO MAINTAIN SUCH PERFECTION, THE
VALIDITY OF THE ASSIGNMENT OF ANY PORTION OF THE COLLATERAL TO THE INDENTURE
TRUSTEE OR OF ANY INTERVENING ASSIGNMENT, THE COMPLIANCE BY THE SELLER OR THE
SERVICER WITH ANY COVENANT OR THE BREACH BY THE SELLER OR THE SERVICER OF ANY
WARRANTY OR REPRESENTATION MADE HEREUNDER, IN ANY SUPPLEMENT OR IN ANY RELATED
DOCUMENT OR THE ACCURACY OF SUCH WARRANTY OR REPRESENTATION, ANY INVESTMENT OF
MONIES IN THE TRUST ACCOUNT, THE RESTRICTED CASH ACCOUNT OR ANY SERIES ACCOUNT
OR ANY LOSS RESULTING THEREFROM (PROVIDED THAT SUCH INVESTMENTS ARE MADE IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 303 HEREOF), THE ACTS OR OMISSIONS OF
THE SELLER OR

 

57

--------------------------------------------------------------------------------


 


THE SERVICER TAKEN IN THE NAME OF THE INDENTURE TRUSTEE, OR THE ACTS OR
OMISSIONS OF THE ADMINISTRATIVE AGENT.


 


(B)           EXCEPT AS EXPRESSLY PROVIDED HEREIN OR IN ANY SUPPLEMENT, THE
INDENTURE TRUSTEE SHALL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER ANY CONTRACT
BY REASON OF OR ARISING OUT OF THIS INDENTURE OR THE GRANTING OF A SECURITY
INTEREST IN SUCH CONTRACT HEREUNDER OR THE RECEIPT BY THE INDENTURE TRUSTEE OF
ANY PAYMENT RELATING TO ANY CONTRACT PURSUANT HERETO, NOR SHALL THE INDENTURE
TRUSTEE BE REQUIRED OR OBLIGATED IN ANY MANNER TO PERFORM OR FULFILL ANY OF THE
OBLIGATIONS OF THE ISSUER, THE SELLER OR THE SERVICER UNDER OR PURSUANT TO ANY
CONTRACT, OR TO MAKE ANY PAYMENT, OR TO MAKE ANY INQUIRY AS TO THE NATURE OR THE
SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT, OR THE SUFFICIENCY OF ANY PERFORMANCE
BY ANY PARTY, UNDER ANY CONTRACT.


 


SECTION 904.  INDENTURE TRUSTEE MAY OWN NOTES.  THE INDENTURE TRUSTEE IN ITS
INDIVIDUAL OR ANY OTHER CAPACITY MAY BECOME THE OWNER OR PLEDGEE OF NOTES WITH
THE SAME RIGHTS IT WOULD HAVE IF IT WERE NOT INDENTURE TRUSTEE; PROVIDED THAT
SUCH TRANSACTION SHALL NOT RESULT IN THE DISQUALIFICATION OF THE INDENTURE
TRUSTEE FOR PURPOSES OF RULE 3A-7 UNDER THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 905.  INDENTURE TRUSTEE’S FEES AND EXPENSES.  THE FEES OF THE INDENTURE
TRUSTEE SHALL BE PAID BY THE ISSUER IN ACCORDANCE WITH SECTION 3.02 OF A RELATED
SUPPLEMENT FOR A SERIES.  THE ISSUER SHALL INDEMNIFY THE INDENTURE TRUSTEE AND
EACH OF ITS OFFICERS, DIRECTORS AND EMPLOYEES FOR, AND HOLD THEM HARMLESS
AGAINST, ANY LOSS, LIABILITY, DAMAGE, CLAIM OR EXPENSE INCURRED WITHOUT
NEGLIGENCE OR WILLFUL MISCONDUCT ON THEIR PART, ARISING OUT OF OR IN CONNECTION
WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS TRUST, INCLUDING THE COSTS AND
EXPENSES OF DEFENDING ITSELF BOTH INDIVIDUALLY AND IN ITS REPRESENTATIVE
CAPACITY AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR
PERFORMANCE OF ANY OF ITS POWERS OR DUTIES HEREUNDER (INCLUDING, BUT NOT LIMITED
TO, LOSS, LIABILITY, DAMAGE, CLAIM OR EXPENSE INCURRED BY REASON OF THE
APPOINTMENT OF BARCLAYS BANK PLC TO ACT AS ADMINISTRATIVE AGENT).

 

The obligations of the Issuer under this Section 905 to compensate the Indenture
Trustee, to pay or reimburse the Indenture Trustee for expenses, disbursements
and advances and to indemnify and hold harmless the Indenture Trustee shall
constitute Outstanding Obligations hereunder and shall survive the resignation
or removal of the Indenture Trustee and the satisfaction and discharge of this
Indenture.

 

When the Indenture Trustee incurs expenses or renders services in connection
with an Event of Default specified in Section 801(iii) or Section 801(iv), the
expenses and the compensation for the services are intended to constitute
expenses of administration under any bankruptcy law.

 

Anything in this Indenture to the contrary notwithstanding, in no event shall
the Indenture Trustee be liable under or in connection with this Indenture for
indirect, special, incidental, punitive or consequential losses or damages of
any kind whatsoever, including but not limited to lost profits, whether or not
foreseeable, even if the Indenture Trustee has been advised of the possibility
thereof and regardless of the form of action in which such damages are sought.

 

58

--------------------------------------------------------------------------------


 


SECTION 906.  ELIGIBILITY REQUIREMENTS FOR INDENTURE TRUSTEE.  THE INDENTURE
TRUSTEE HEREUNDER SHALL AT ALL TIMES BE A NATIONAL BANKING ASSOCIATION OR A
CORPORATION, ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE, AND AUTHORIZED UNDER SUCH LAWS TO EXERCISE CORPORATE TRUST
POWERS.  IN ADDITION, THE INDENTURE TRUSTEE OR ITS PARENT CORPORATION SHALL AT
ALL TIMES (I) HAVE A COMBINED CAPITAL AND SURPLUS OF AT LEAST $250,000,000, (II)
BE SUBJECT TO SUPERVISION OR EXAMINATION BY FEDERAL OR STATE AUTHORITY AND (III)
HAVE A LONG-TERM UNSECURED SENIOR DEBT RATING OF “A2” OR BETTER BY MOODY’S OR A
LONG-TERM UNSECURED SENIOR DEBT RATING OF “A” BY STANDARD & POOR’S AND
SHORT-TERM UNSECURED SENIOR DEBT RATING OF “P-1” OR BETTER BY MOODY’S OR A
SHORT-TERM UNSECURED SENIOR DEBT RATING OF “A-2” BY STANDARD & POOR’S.  IF SUCH
CORPORATION PUBLISHES REPORTS OF CONDITION AT LEAST ANNUALLY, PURSUANT TO LAW OR
TO THE REQUIREMENTS OF SUCH SUPERVISING OR EXAMINING AUTHORITY, THEN, FOR THE
PURPOSES OF THIS SECTION 906, THE COMBINED CAPITAL AND SURPLUS OF SUCH
CORPORATION SHALL BE DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS SET FORTH
IN ITS MOST RECENT REPORT OF CONDITION SO PUBLISHED.  IN CASE AT ANY TIME THE
INDENTURE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 906, THE INDENTURE TRUSTEE SHALL RESIGN IMMEDIATELY IN THE
MANNER AND WITH THE EFFECT SPECIFIED IN SECTION 907 HEREOF.  IN LIEU OF THE
FOREGOING ELIGIBILITY REQUIREMENTS FOR THE INDENTURE TRUSTEE, THE BANK OF NEW
YORK SHALL BE AN ELIGIBLE INDENTURE TRUSTEE.


 


SECTION 907.  RESIGNATION AND REMOVAL OF INDENTURE TRUSTEE.  THE INDENTURE
TRUSTEE MAY AT ANY TIME RESIGN AND BE DISCHARGED FROM THE TRUSTS HEREBY CREATED
BY GIVING WRITTEN NOTICE THEREOF TO THE ISSUER, THE SERVICER, THE ADMINISTRATIVE
AGENT, EACH SERIES ENHANCER IF APPLICABLE AND THE NOTEHOLDERS.  UPON RECEIVING
SUCH NOTICE OF RESIGNATION, THE ISSUER SHALL PROMPTLY APPOINT A SUCCESSOR
TRUSTEE BY WRITTEN INSTRUMENT, IN DUPLICATE, ONE COPY OF WHICH INSTRUMENT SHALL
BE DELIVERED TO THE RESIGNING INDENTURE TRUSTEE AND EACH SERIES ENHANCER IF
APPLICABLE, AND ONE COPY TO THE SUCCESSOR INDENTURE TRUSTEE.  IF NO SUCCESSOR
INDENTURE TRUSTEE SHALL HAVE BEEN SO APPOINTED AND HAVE ACCEPTED APPOINTMENT
WITHIN 30 DAYS AFTER THE GIVING OF SUCH NOTICE OF RESIGNATION, THE REQUISITE
GLOBAL MAJORITY MAY APPOINT A SUCCESSOR TRUSTEE OR, IF IT DOES NOT DO SO WITHIN
30 DAYS THEREAFTER, THE RESIGNING INDENTURE TRUSTEE, WITH THE CONSENT OF EACH
SERIES ENHANCER, MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A SUCCESSOR TRUSTEE, WHICH SUCCESSOR TRUSTEE SHALL MEET THE
ELIGIBILITY STANDARDS SET FORTH IN SECTION 906.

 

If at any time the Indenture Trustee shall cease to be eligible in accordance
with the provisions of Section 906 hereof and shall fail to resign after written
request therefor by the Issuer, any Series Enhancer if applicable or the
Servicer, or if at any time the Indenture Trustee shall become incapable of
acting, or shall be adjudged bankrupt or insolvent, or a receiver of the
Indenture Trustee or of its property shall be appointed, or any public officer
shall take charge or control of the Indenture Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer shall remove the Indenture Trustee and appoint a successor Indenture
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the Indenture Trustee so removed and one copy to the successor
Indenture Trustee.

 

Any resignation or removal of the Indenture Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 908 hereof.

 

59

--------------------------------------------------------------------------------


 


SECTION 908.  SUCCESSOR INDENTURE TRUSTEE.  ANY SUCCESSOR INDENTURE TRUSTEE
APPOINTED AS PROVIDED IN SECTION 907 HEREOF SHALL EXECUTE, ACKNOWLEDGE AND
DELIVER TO THE ISSUER AND TO ITS PREDECESSOR INDENTURE TRUSTEE AN INSTRUMENT
ACCEPTING SUCH APPOINTMENT HEREUNDER, AND THEREUPON THE RESIGNATION OR REMOVAL
OF THE PREDECESSOR INDENTURE TRUSTEE SHALL BECOME EFFECTIVE AND SUCH SUCCESSOR
INDENTURE TRUSTEE, WITHOUT ANY FURTHER ACT, DEED OR CONVEYANCE, SHALL BECOME
FULLY VESTED WITH ALL THE RIGHTS, POWERS, DUTIES AND OBLIGATIONS OF ITS
PREDECESSOR HEREUNDER, WITH LIKE EFFECT AS IF ORIGINALLY NAMED AS THE INDENTURE
TRUSTEE HEREIN.  THE PREDECESSOR INDENTURE TRUSTEE SHALL DELIVER TO THE
SUCCESSOR INDENTURE TRUSTEE ALL DOCUMENTS RELATING TO THE COLLATERAL, IF ANY,
DELIVERED TO IT, TOGETHER WITH ANY AMOUNT REMAINING IN THE TRUST ACCOUNT,
RESTRICTED CASH ACCOUNT AND ANY OTHER SERIES ACCOUNTS.  IN ADDITION, THE
PREDECESSOR INDENTURE TRUSTEE AND, UPON REQUEST OF THE SUCCESSOR INDENTURE
TRUSTEE, THE ISSUER SHALL EXECUTE AND DELIVER SUCH INSTRUMENTS AND DO SUCH OTHER
THINGS AS MAY REASONABLY BE REQUIRED FOR MORE FULLY AND CERTAINLY VESTING AND
CONFIRMING IN THE SUCCESSOR INDENTURE TRUSTEE ALL SUCH RIGHTS, POWERS, DUTIES
AND OBLIGATIONS.

 

No successor Indenture Trustee shall accept appointment as provided in this
Section 908 unless at the time of such acceptance such successor Indenture
Trustee shall be eligible under the provisions of Section 906 hereof and shall
be acceptable to the Requisite Global Majority.

 

Upon acceptance of appointment by a successor Indenture Trustee as provided in
this Section 908, the Issuer shall mail notice of the succession of such
Indenture Trustee hereunder to all Noteholders at their addresses as shown in
the registration books maintained by the Indenture Trustee.  If the Issuer fails
to mail such notice within 10 days after acceptance of appointment by the
successor Indenture Trustee, the successor Indenture Trustee shall cause such
notice to be mailed at the expense of the Issuer.


 


SECTION 909.  MERGER OR CONSOLIDATION OF INDENTURE TRUSTEE.  ANY CORPORATION
INTO WHICH THE INDENTURE TRUSTEE MAY BE MERGED OR CONVERTED OR WITH WHICH IT MAY
BE CONSOLIDATED, OR ANY CORPORATION RESULTING FROM ANY MERGER, CONVERSION OR
CONSOLIDATION TO WHICH THE INDENTURE TRUSTEE SHALL BE A PARTY, OR ANY
CORPORATION SUCCEEDING TO THE BUSINESS OF THE INDENTURE TRUSTEE, SHALL BE THE
SUCCESSOR OF THE INDENTURE TRUSTEE HEREUNDER, PROVIDED SUCH CORPORATION SHALL BE
ELIGIBLE UNDER THE PROVISIONS OF SECTION 906 HEREOF, WITHOUT THE EXECUTION OR
FILING OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF ANY OF THE PARTIES HERETO,
ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING.


 


SECTION 910.  SEPARATE INDENTURE TRUSTEES, CO-INDENTURE TRUSTEES AND
CUSTODIANS.  IF THE INDENTURE TRUSTEE IS NOT CAPABLE OF ACTING OUTSIDE THE
UNITED STATES OF AMERICA, IT SHALL HAVE THE POWER FROM TIME TO TIME TO APPOINT
ONE OR MORE PERSONS OR CORPORATIONS TO ACT EITHER AS CO-TRUSTEES JOINTLY WITH
THE INDENTURE TRUSTEE, OR AS SEPARATE TRUSTEES, OR AS CUSTODIANS, FOR THE
PURPOSE OF HOLDING TITLE TO, FORECLOSING OR OTHERWISE TAKING ACTION WITH RESPECT
TO ANY OF THE COLLATERAL, WHEN SUCH SEPARATE TRUSTEE OR CO-TRUSTEE IS NECESSARY
OR ADVISABLE UNDER ANY APPLICABLE LAWS OR FOR THE PURPOSE OF OTHERWISE
CONFORMING TO ANY LEGAL REQUIREMENT, RESTRICTION OR CONDITION IN ANY APPLICABLE
JURISDICTION.  THE SEPARATE TRUSTEES, CO-TRUSTEES, OR CUSTODIANS SO APPOINTED
SHALL BE TRUSTEES, CO-TRUSTEES, OR CUSTODIANS FOR THE BENEFIT OF ALL NOTEHOLDERS
AND SHALL HAVE SUCH POWERS, RIGHTS AND REMEDIES AS SHALL BE SPECIFIED IN THE
INSTRUMENT OF APPOINTMENT; PROVIDED, HOWEVER, THAT NO SUCH APPOINTMENT SHALL, OR
SHALL BE DEEMED TO, CONSTITUTE THE

 

60

--------------------------------------------------------------------------------


 


APPOINTEE AN AGENT OF THE INDENTURE TRUSTEE.  THE ISSUER SHALL JOIN IN ANY SUCH
APPOINTMENT, BUT SUCH JOINING SHALL NOT BE NECESSARY FOR THE EFFECTIVENESS OF
SUCH APPOINTMENT.

 

Every separate trustee, co-trustee and custodian shall, to the extent permitted
by law, be appointed and act subject to the following provisions and conditions:

 

(I)            ALL POWERS, DUTIES, OBLIGATIONS AND RIGHTS CONFERRED UPON THE
INDENTURE TRUSTEE IN RESPECT OF THE RECEIPT, CUSTODY AND PAYMENT OF MONEYS SHALL
BE EXERCISED SOLELY BY THE INDENTURE TRUSTEE;

 

(II)           ALL OTHER RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR
IMPOSED UPON THE INDENTURE TRUSTEE SHALL BE CONFERRED OR IMPOSED UPON AND
EXERCISED OR PERFORMED BY THE INDENTURE TRUSTEE AND SUCH SEPARATE TRUSTEE,
CO-TRUSTEE, OR CUSTODIAN JOINTLY, EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY
JURISDICTION IN WHICH ANY PARTICULAR ACT OR ACTS ARE TO BE PERFORMED THE
INDENTURE TRUSTEE SHALL BE INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR
ACTS, IN WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND OBLIGATIONS (INCLUDING THE
HOLDING OF TITLE TO THE COLLATERAL OR ANY PORTION THEREOF IN ANY SUCH
JURISDICTION) SHALL BE EXERCISED AND PERFORMED BY SUCH SEPARATE TRUSTEE,
CO-TRUSTEE OR CUSTODIAN;

 

(III)          NO TRUSTEE OR CUSTODIAN HEREUNDER SHALL BE PERSONALLY LIABLE BY
REASON OF ANY ACT OR OMISSION OF ANY OTHER TRUSTEE OR CUSTODIAN HEREUNDER; AND

 

(IV)          THE ISSUER OR THE INDENTURE TRUSTEE MAY AT ANY TIME ACCEPT THE
RESIGNATION OF OR REMOVE ANY SEPARATE TRUSTEE, CO-TRUSTEE OR CUSTODIAN SO
APPOINTED BY IT OR THEM IF SUCH RESIGNATION OR REMOVAL DOES NOT VIOLATE THE
OTHER TERMS OF THIS INDENTURE.

 

Any notice, request or other writing given to the Indenture Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee, or custodian shall refer to this Indenture and the
conditions of this Article.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Indenture
Trustee or separately, as may be provided therein, subject to all the provisions
of this Indenture, specifically including every provision of this Indenture
relating to the conduct of, affecting the liability of, or affording protection
to, the Indenture Trustee.  Every such instrument of appointment shall be
furnished to the Indenture Trustee and each Series Enhancer.

 

Any separate trustee, co-trustees, or custodian may, at any time, constitute the
Indenture Trustee, its agent or attorney-in-fact, with full power and authority,
to the extent not prohibited by law, to do any lawful act under or in respect of
this Indenture on its behalf and in its name.  If any separate trustee,
co-trustee, or custodian shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall vest
in and be exercised by the Indenture Trustee, to the extent permitted by law,
without the appointment of a new or successor trustee or custodian.

 

No separate trustee, co-trustee or custodian hereunder shall be required to meet
the terms of eligibility as a successor trustee under Section 906 hereof and no
notice to Noteholders of the appointment thereof shall be required under Section
908 hereof.

 

61

--------------------------------------------------------------------------------


 

The Indenture Trustee agrees to instruct the co-trustees, if any, to the extent
necessary to fulfill the Indenture Trustee’s obligations hereunder.


 


SECTION 911.  REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE INDENTURE TRUSTEE
HEREBY REPRESENTS, WARRANTS AND COVENANTS AS OF THE EFFECTIVE DATE OF EACH
SERIES THAT:


 


(A)           ORGANIZATION AND GOOD STANDING.  THE INDENTURE TRUSTEE IS A NEW
YORK BANKING CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF NEW YORK, AND HAS THE POWER TO OWN ITS ASSETS AND
TO TRANSACT THE BUSINESS IN WHICH IT IS PRESENTLY ENGAGED;


 


(B)           AUTHORIZATION.  THE INDENTURE TRUSTEE HAS THE POWER, AUTHORITY AND
LEGAL RIGHT TO EXECUTE, DELIVER AND PERFORM THIS INDENTURE AND EACH SUPPLEMENT
AND TO AUTHENTICATE THE NOTES, AND THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS INDENTURE AND EACH SUPPLEMENT AND THE AUTHENTICATION OF THE NOTES HAS BEEN
DULY AUTHORIZED BY THE INDENTURE TRUSTEE BY ALL NECESSARY CORPORATE ACTION;


 


(C)           BINDING OBLIGATIONS.  THIS INDENTURE AND EACH SUPPLEMENT, ASSUMING
DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE ISSUER, CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATIONS OF THE INDENTURE TRUSTEE, ENFORCEABLE AGAINST THE
INDENTURE TRUSTEE IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT (I) SUCH ENFORCEMENT
MAY BE SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS (WHETHER STATUTORY, REGULATORY OR DECISIONAL) NOW OR HEREAFTER IN
EFFECT RELATING TO CREDITORS’ RIGHTS GENERALLY AND THE RIGHTS OF TRUST COMPANIES
IN PARTICULAR AND (II) THE REMEDY OF SPECIFIC PERFORMANCE AND INJUNCTIVE AND
OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO CERTAIN EQUITABLE DEFENSES AND
TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE
BROUGHT, WHETHER IN A PROCEEDING AT LAW OR IN EQUITY;


 


(D)           NO VIOLATION.  THE PERFORMANCE BY THE INDENTURE TRUSTEE OF ITS
OBLIGATIONS UNDER THIS INDENTURE AND EACH SUPPLEMENT WILL NOT CONFLICT WITH,
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE (WITH
OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) A DEFAULT UNDER, THE CHARTER DOCUMENTS
OR BYLAWS OF THE INDENTURE TRUSTEE;


 


(E)           NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS TO
WHICH THE INDENTURE TRUSTEE IS A PARTY PENDING, OR, TO THE KNOWLEDGE OF THE
INDENTURE TRUSTEE, THREATENED, BEFORE ANY COURT, REGULATORY BODY, ADMINISTRATIVE
AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL AUTHORITY (A) ASSERTING THE INVALIDITY
OF THIS INDENTURE OR THE NOTES, (B) SEEKING TO PREVENT THE ISSUANCE OF THE NOTES
OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS INDENTURE OR
(C) SEEKING ANY DETERMINATION OR RULING THAT WOULD MATERIALLY AND ADVERSELY
AFFECT THE PERFORMANCE BY THE INDENTURE TRUSTEE OF ITS OBLIGATIONS UNDER, OR THE
VALIDITY OR ENFORCEABILITY OF, THIS INDENTURE OR THE NOTES; AND


 


(F)            APPROVALS.  NEITHER THE EXECUTION OR DELIVERY BY THE INDENTURE
TRUSTEE OF THIS INDENTURE NOR THE CONSUMMATION OF THE TRANSACTIONS BY THE
INDENTURE TRUSTEE CONTEMPLATED HEREBY REQUIRES THE CONSENT OR APPROVAL OF, THE
GIVING OF NOTICE TO, THE REGISTRATION WITH OR THE TAKING OF ANY OTHER ACTION
WITH RESPECT TO ANY GOVERNMENTAL AUTHORITY UNDER ANY EXISTING FEDERAL OR STATE
OF NEW YORK LAW GOVERNING THE BANKING OR TRUST POWERS OF THE INDENTURE TRUSTEE.

 

62

--------------------------------------------------------------------------------


 


(G)           SECURITIES ACCOUNTS.  (I) THE INDENTURE TRUSTEE IS A BANK WHICH
REGULARLY ACCEPTS IN THE ORDINARY COURSE OF ITS BUSINESS SECURITIES OF THE SAME
TYPE AS THE APPLICABLE COLLATERAL AS A CUSTODIAL SERVICE FOR ITS CUSTOMERS AND
MAINTAINS IN THE STATE OF NEW YORK DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS FOR
ITS CUSTOMERS; (II) THE INDENTURE TRUSTEE WILL AT ALL TIMES BE ACTING SOLELY IN
THE CAPACITY OF A SECURITIES INTERMEDIARY WITH RESPECT TO ITEMS OF COLLATERAL
IDENTIFIED ON ITS BOOKS AND RECORDS; (III) THE INDENTURE TRUSTEE WILL MAINTAIN
ITS OFFICES AND BOOKS AND RECORDS WITH RESPECT TO ITS SECURITIES ACCOUNTS IN THE
STATE OF NEW YORK; (IV) THE INDENTURE TRUSTEE WILL AT ALL TIMES MAINTAIN AN
ACCOUNT WITH AND BE A MEMBER OF THE FEDERAL RESERVE BANK; AND (V) THE INDENTURE
TRUSTEE WILL ACT IN ACCORDANCE WITH, AND FULFILL ITS OBLIGATIONS UNDER THE TERMS
OF THIS INDENTURE AND ANY SUPPLEMENT HERETO, ON ITS PART TO BE PERFORMED OR
OBSERVED, INCLUDING, WITHOUT LIMITATION, CREDITING EACH FINANCIAL ASSET (AS
DEFINED IN SECTION 8-102(A)(9) OF THE NEW YORK UCC) AND ANY OTHER PROPERTY IT
RECEIVES IN ACCORDANCE THEREUNDER TO THE APPROPRIATE SECURITIES ACCOUNT.


 


SECTION 912.  INDENTURE TRUSTEE OFFICES.  THE INDENTURE TRUSTEE SHALL MAINTAIN
IN THE STATE OF NEW YORK AN OFFICE OR OFFICES OR AGENCY OR AGENCIES WHERE NOTES
MAY BE SURRENDERED FOR REGISTRATION OF TRANSFER OR EXCHANGE, WHICH OFFICE SHALL
INITIALLY BE LOCATED AT 101 BARCLAY STREET, NEW YORK, NEW YORK 10286, AND SHALL
PROMPTLY NOTIFY THE ISSUER, THE SERVICER AND THE NOTEHOLDERS OF ANY CHANGE OF
SUCH LOCATION.


 


SECTION 913.  NOTICE OF EVENT OF DEFAULT.  IF THE INDENTURE TRUSTEE SHALL HAVE
ACTUAL KNOWLEDGE OF AN EVENT OF DEFAULT WITH RESPECT TO ANY SERIES, THE
INDENTURE TRUSTEE SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE NOTEHOLDERS
AND ANY SERIES ENHANCER OF SUCH SERIES.  FOR ALL PURPOSES OF THIS INDENTURE, IN
THE ABSENCE OF ACTUAL KNOWLEDGE BY A CORPORATE TRUST OFFICER OF THE INDENTURE
TRUSTEE, THE INDENTURE TRUSTEE SHALL NOT BE DEEMED TO HAVE ACTUAL KNOWLEDGE OF
ANY EVENT OF DEFAULT UNLESS NOTIFIED IN WRITING THEREOF BY THE ISSUER, THE
SELLER, THE SERVICER, ANY SERIES ENHANCER OR ANY NOTEHOLDER, AND SUCH NOTICE
REFERENCES THE APPLICABLE SERIES OF NOTES GENERALLY, THE ISSUER, THIS INDENTURE
OR THE APPLICABLE SUPPLEMENT.


 


SECTION 914.  ASSIGNMENT OF RIGHTS, NOT ASSUMPTION OF DUTIES.  ANYTHING HEREIN
CONTAINED TO THE CONTRARY NOTWITHSTANDING, (A) THE ISSUER SHALL REMAIN LIABLE
UNDER EACH OF THE AGREEMENTS TO WHICH IT IS A PARTY TO THE EXTENT SET FORTH
THEREIN TO PERFORM ALL OF ITS DUTIES AND OBLIGATIONS THEREUNDER TO THE SAME
EXTENT AS IF THIS INDENTURE HAD NOT BEEN EXECUTED, (B) THE EXERCISE BY THE
INDENTURE TRUSTEE OR THE NOTEHOLDERS OF ANY OF THEIR RIGHTS, REMEDIES OR POWERS
HEREUNDER SHALL NOT RELEASE THE ISSUER FROM ANY OF ITS DUTIES OR OBLIGATIONS
UNDER EACH OF THE AGREEMENTS TO WHICH IT IS A PARTY AND (C) NEITHER THE
NOTEHOLDERS NOR THE INDENTURE TRUSTEE SHALL HAVE ANY OBLIGATION OR LIABILITY
UNDER ANY OF THE AGREEMENTS TO WHICH THE ISSUER IS A PARTY BY REASON OF OR
ARISING OUT OF THIS INDENTURE, NOR SHALL THE NOTEHOLDERS OR THE INDENTURE
TRUSTEE BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OR DUTIES OF THE ISSUER
THEREUNDER OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN WITH RESPECT TO THE INDENTURE
TRUSTEE, TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED
HEREUNDER OR OTHERWISE OR EXCEPT AS EXPRESSLY PROVIDED IN THE APPLICABLE NOTE
PURCHASE AGREEMENT WITH RESPECT TO THE NOTEHOLDERS.

 

63

--------------------------------------------------------------------------------


 


ARTICLE X


 


SUPPLEMENTAL INDENTURES

 


SECTION 1001.  SUPPLEMENTAL INDENTURES NOT CREATING A NEW SERIES WITHOUT CONSENT
OF HOLDERS.  (A)  WITHOUT THE CONSENT OF ANY HOLDER AND BASED ON AN OPINION OF
COUNSEL TO THE EFFECT THAT SUCH SUPPLEMENT IS FOR ONE OF THE PURPOSES SET FORTH
IN CLAUSES (I) THROUGH (VII) BELOW, THE ISSUER AND THE INDENTURE TRUSTEE, AT ANY
TIME AND FROM TIME TO TIME, MAY, WITH THE CONSENT OF THE SERIES ENHANCERS IF
APPLICABLE, ENTER INTO ONE OR MORE SUPPLEMENTS IN FORM SATISFACTORY TO THE
INDENTURE TRUSTEE, FOR ANY OF THE FOLLOWING PURPOSES:

 

(I)            TO ADD TO THE COVENANTS OF THE ISSUER IN THIS INDENTURE FOR THE
BENEFIT OF THE HOLDERS OF ONE OR MORE SERIES THEN OUTSTANDING OR OF ONE OR MORE
SERIES ENHANCERS IF APPLICABLE, OR TO SURRENDER ANY RIGHT OR POWER CONFERRED
UPON THE ISSUER IN THIS INDENTURE;

 

(II)           TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION IN
THIS INDENTURE WHICH MAY BE INCONSISTENT WITH ANY OTHER PROVISION IN THIS
INDENTURE, OR TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE;

 

(III)          TO CORRECT OR AMPLIFY THE DESCRIPTION OF ANY PROPERTY AT ANY TIME
SUBJECT TO THE LIEN OF THIS INDENTURE, OR BETTER TO ASSURE, CONVEY AND CONFIRM
UNTO THE INDENTURE TRUSTEE ANY PROPERTY SUBJECT OR REQUIRED TO BE SUBJECTED TO
THE LIEN OF THIS INDENTURE, OR TO SUBJECT ADDITIONAL PROPERTY TO THE LIEN OF
THIS INDENTURE;

 

(IV)          TO ADD TO THE CONDITIONS, LIMITATIONS AND RESTRICTIONS ON THE
AUTHORIZED AMOUNT, TERMS AND PURPOSES OF ISSUE, AUTHENTICATION AND DELIVERY OF
THE NOTES, AS HEREIN SET FORTH, OR ADDITIONAL CONDITIONS, LIMITATIONS AND
RESTRICTIONS THEREAFTER TO BE OBSERVED BY THE ISSUER;

 

(V)           TO CONVEY, TRANSFER, ASSIGN, MORTGAGE OR PLEDGE ANY ADDITIONAL
PROPERTY TO OR WITH THE INDENTURE TRUSTEE;

 

(VI)          TO EVIDENCE THE SUCCESSION OF THE INDENTURE TRUSTEE PURSUANT TO
ARTICLE IX; OR

 

(VII)         TO ADD ANY ADDITIONAL EVENTS OF DEFAULT.

 

Prior to the execution of any Supplement issued pursuant to this Section 1001,
the Issuer shall provide written notice to each Rating Agency setting forth in
general terms the substance of any such Supplement.


 


(B)           PROMPTLY AFTER THE EXECUTION BY THE ISSUER AND THE INDENTURE
TRUSTEE OF ANY SUPPLEMENT PURSUANT TO THIS SECTION 1001, THE INDENTURE TRUSTEE
SHALL MAIL TO ALL NOTEHOLDERS OF ANY AFFECTED CLASS THEN OUTSTANDING, EACH
RATING AGENCY IF APPLICABLE, OF ANY AFFECTED SERIES AND EACH AFFECTED SERIES
ENHANCER IF APPLICABLE A NOTICE SETTING FORTH IN GENERAL TERMS THE SUBSTANCE OF
SUCH SUPPLEMENT, TOGETHER WITH A COPY OF THE TEXT OF SUCH SUPPLEMENT.

 

64

--------------------------------------------------------------------------------


 


ANY FAILURE OF THE ISSUER TO MAIL SUCH NOTICE, OR ANY DEFECT THEREIN, SHALL NOT,
HOWEVER, IN ANY WAY IMPAIR OR AFFECT THE VALIDITY OF ANY SUCH SUPPLEMENT.

 


SECTION 1002.  SUPPLEMENTAL INDENTURES NOT CREATING A NEW SERIES WITH CONSENT OF
HOLDERS.  (A)  WITH THE PRIOR WRITTEN CONSENT OF THE CONTROL PARTY OF EACH
AFFECTED SERIES, THE ISSUER AND THE INDENTURE TRUSTEE MAY ENTER INTO A
SUPPLEMENT HERETO FOR THE PURPOSE OF ADDING ANY PROVISIONS TO OR CHANGING IN ANY
MANNER OR ELIMINATING ANY OF THE PROVISIONS OF THIS INDENTURE OR OF MODIFYING IN
ANY MANNER THE RIGHTS OF THE HOLDERS UNDER THIS INDENTURE; PROVIDED, HOWEVER,
THAT NO SUCH SUPPLEMENT SHALL, WITHOUT THE CONSENT OF THE HOLDER OF EACH
OUTSTANDING NOTE AFFECTED THEREBY:

 

(I)            REDUCE THE PRINCIPAL AMOUNT OF ANY NOTE OR THE RATE OF INTEREST
THEREON, CHANGE THE PRIORITY OF ANY PAYMENTS REQUIRED PURSUANT TO THIS INDENTURE
OR ANY SUPPLEMENT, OR THE DATE ON WHICH, OR THE PLACE OF PAYMENT WHERE, OR THE
COIN OR CURRENCY IN WHICH, ANY NOTE OR THE INTEREST THEREON IS PAYABLE, OR
IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY SUCH PAYMENT ON OR
AFTER THE FINAL PAYMENT DATE THEREOF;

 

(II)           REDUCE THE PERCENTAGE OF OUTSTANDING NOTES REQUIRED FOR (A) THE
CONSENT OF ANY SUPPLEMENT TO THIS INDENTURE, (B) THE CONSENT REQUIRED FOR ANY
WAIVER OF COMPLIANCE WITH CERTAIN PROVISIONS OF THIS INDENTURE OR CERTAIN EVENTS
OF DEFAULT HEREUNDER AND THEIR CONSEQUENCES AS PROVIDED FOR IN THIS INDENTURE OR
(C) THE CONSENT REQUIRED TO WAIVE ANY PAYMENT DEFAULT ON THE NOTES;

 

(III)          MODIFY ANY OF THE PROVISIONS OF THIS SECTION 1002 EXCEPT TO
INCREASE ANY PERCENTAGE PROVIDED HEREIN, OR TO PROVIDE THAT CERTAIN OTHER
PROVISIONS OF THIS INDENTURE CANNOT BE MODIFIED OR WAIVED WITHOUT THE CONSENT OF
THE HOLDER OF EACH OUTSTANDING NOTE AFFECTED THEREBY;

 

(IV)          MODIFY OR ALTER THE DEFINITION OF THE TERMS “OUTSTANDING,”
“REQUISITE GLOBAL MAJORITY”, “CONTROL PARTY”, OR “ASSET BASE” OR “DEPRECIATION
POLICY”;

 

(V)           IMPAIR OR ADVERSELY AFFECT THE COLLATERAL EXCEPT AS OTHERWISE
PERMITTED HEREIN;

 

(VI)          PERMIT THE CREATION OF ANY LIEN RANKING PRIOR TO OR ON A PARITY
WITH THE LIEN OF THIS INDENTURE WITH RESPECT TO ANY PART OF THE COLLATERAL OR
TERMINATE THE LIEN OF THIS INDENTURE ON ANY PROPERTY AT ANY TIME SUBJECT HERETO
OR DEPRIVE THE HOLDER OF ANY NOTE OF THE SECURITY AFFORDED BY THE LIEN OF THIS
INDENTURE; OR

 

(VII)         MODIFY ANY OF THE PROVISIONS OF THIS INDENTURE IN SUCH A MANNER AS
TO AFFECT THE AMOUNT OR TIMING OF ANY PAYMENTS OF INTEREST OR PRINCIPAL DUE ON
ANY NOTE.

 

Prior to the execution of any Supplement issued pursuant to this Section 1002,
the Issuer shall provide a written notice to each Rating Agency (if applicable)
setting forth in general terms the substance of any such Supplement.


 


(B)           PROMPTLY AFTER THE EXECUTION BY THE ISSUER AND THE INDENTURE
TRUSTEE OF ANY SUPPLEMENT PURSUANT TO THIS SECTION 1002, THE ISSUER SHALL MAIL
TO ALL NOTEHOLDERS OF ANY

 

65

--------------------------------------------------------------------------------


 


AFFECTED CLASS, EACH RATING AGENCY OF AN AFFECTED CLASS (IF APPLICABLE) AND THE
SERIES ENHANCER (IF APPLICABLE), A NOTICE SETTING FORTH IN GENERAL TERMS THE
SUBSTANCE OF SUCH SUPPLEMENT, TOGETHER WITH A COPY OF THE TEXT OF SUCH
SUPPLEMENT.  ANY FAILURE OF THE ISSUER TO MAIL SUCH NOTICE, OR ANY DEFECT
THEREIN, SHALL NOT, HOWEVER, IN ANY WAY IMPAIR OR AFFECT THE VALIDITY OF ANY
SUCH SUPPLEMENT.


 


SECTION 1003.  EXECUTION OF SUPPLEMENTAL INDENTURES.  IN EXECUTING, OR ACCEPTING
THE ADDITIONAL TRUSTS CREATED BY, A SUPPLEMENT PERMITTED BY THIS ARTICLE OR THE
MODIFICATION THEREBY OF THE TRUSTS CREATED BY THIS INDENTURE, THE INDENTURE
TRUSTEE SHALL BE ENTITLED TO RECEIVE, AND SHALL BE FULLY PROTECTED IN RELYING
UPON, AN OPINION OF COUNSEL STATING THAT THE EXECUTION OF SUCH SUPPLEMENT IS
AUTHORIZED OR PERMITTED BY THIS INDENTURE.  THE INDENTURE TRUSTEE MAY, BUT SHALL
NOT BE OBLIGATED TO, ENTER INTO ANY SUCH SUPPLEMENT WHICH AFFECTS THE INDENTURE
TRUSTEE’S OWN RIGHTS, DUTIES OR IMMUNITIES UNDER THIS INDENTURE OR OTHERWISE.


 


SECTION 1004.  EFFECT OF SUPPLEMENTAL INDENTURES.  UPON THE EXECUTION OF ANY
SUPPLEMENT UNDER THIS ARTICLE, THIS INDENTURE SHALL BE MODIFIED IN ACCORDANCE
THEREWITH, AND SUCH SUPPLEMENT SHALL FORM A PART OF THIS INDENTURE FOR ALL
PURPOSES, AND EVERY HOLDER OF NOTES THERETOFORE OR THEREAFTER AUTHENTICATED AND
DELIVERED HEREUNDER SHALL BE BOUND THEREBY.


 


SECTION 1005.  REFERENCE IN NOTES TO SUPPLEMENTAL INDENTURES.  NOTES
AUTHENTICATED AND DELIVERED AFTER THE EXECUTION OF ANY SUPPLEMENT PURSUANT TO
THIS ARTICLE MAY, AND SHALL IF REQUIRED BY THE ISSUER, BEAR A NOTATION IN FORM
APPROVED BY THE INDENTURE TRUSTEE AS TO ANY MATTER PROVIDED FOR IN SUCH
SUPPLEMENT.  IF THE ISSUER SHALL SO DETERMINE, NEW NOTES SO MODIFIED AS TO
CONFORM, IN THE OPINION OF THE INDENTURE TRUSTEE, MAY BE PREPARED AND EXECUTED
BY THE ISSUER AND AUTHENTICATED AND DELIVERED BY THE INDENTURE TRUSTEE IN
EXCHANGE FOR OUTSTANDING NOTES.


 


SECTION 1006.  ISSUANCE OF SERIES OF NOTES.  (A)  THE ISSUER MAY FROM TIME TO
TIME DIRECT THE INDENTURE TRUSTEE TO EXECUTE AND AUTHENTICATE ONE OR MORE SERIES
OF NOTES (EACH, A “SERIES”).


 


(B)           ON OR BEFORE THE SERIES ISSUANCE DATE RELATING TO ANY SERIES, THE
PARTIES HERETO WILL EXECUTE AND DELIVER A SUPPLEMENT WHICH WILL SPECIFY THE
PRINCIPAL TERMS OF SUCH SERIES.  NO SERIES OF NOTES SHALL BE SUBORDINATED, IN
RIGHT OF PAYMENT OR OTHERWISE, TO ANY OTHER SERIES WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH NOTEHOLDER OF SUCH SERIES.  THE TERMS OF SUCH SUPPLEMENT MAY
MODIFY OR AMEND THE TERMS OF THIS INDENTURE SOLELY AS APPLIED TO SUCH SERIES,
AND, WITH THE CONSENT OF THE CONTROL PARTY FOR ANY OTHER SERIES, MAY AMEND THIS
INDENTURE AS APPLICABLE TO SUCH OTHER SERIES, IN ACCORDANCE WITH SECTION 1002
HEREOF.  THE OBLIGATION OF THE INDENTURE TRUSTEE TO AUTHENTICATE, EXECUTE AND
DELIVER THE NOTES OF SUCH SERIES AND TO EXECUTE AND DELIVER THE RELATED
SUPPLEMENT IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:

 

(I)            ON OR BEFORE THE TENTH BUSINESS DAY IMMEDIATELY PRECEDING THE
SERIES ISSUANCE DATE (UNLESS THE PARTIES TO BE NOTIFIED AGREE TO A SHORTER
NOTICE PERIOD), THE ISSUER SHALL HAVE GIVEN THE INDENTURE TRUSTEE, THE SERVICER,
EACH RATING AGENCY FOR SUCH SERIES AND ANY SERIES ENHANCER ENTITLED THERETO
PURSUANT TO THE RELEVANT SUPPLEMENT NOTICE OF THE SERIES AND THE SERIES ISSUANCE
DATE;

 

66

--------------------------------------------------------------------------------


 

(II)           THE ISSUER SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE THE
RELATED SUPPLEMENT, IN FORM SATISFACTORY TO THE INDENTURE TRUSTEE, EXECUTED BY
EACH PARTY HERETO OTHER THAN THE INDENTURE TRUSTEE;

 

(III)          THE ISSUER SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE ANY
RELATED ENHANCEMENT AGREEMENT EXECUTED BY EACH OF THE PARTIES THERETO AND THE
SERIES ENHANCER UNDER SUCH ENHANCEMENT AGREEMENT SHALL HAVE ACKNOWLEDGED IN
WRITING THE TERMS OF THE ADMINISTRATION AGREEMENT;

 

(IV)          IF SUCH SERIES WOULD MODIFY THE TERMS OF ANY OTHER SERIES
PREVIOUSLY ISSUED AND THEN OUTSTANDING, THEN (I) THE CONTROL PARTY OF EACH
AFFECTED SERIES SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT, (II) THE TERMS AND
CONDITIONS OF SECTION 1002 SHALL HAVE BEEN COMPLIED WITH AND (III) THE RATING
AGENCY CONDITION SHALL HAVE BEEN SATISFIED WITH RESPECT TO THE OTHER AFFECTED
SERIES;

 

(V)           THE ISSUER SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE, EACH
RATING AGENCY (IF APPLICABLE), EACH SERIES ENHANCER (IF APPLICABLE) AND, IF
REQUIRED, ANY NOTEHOLDER, ANY OPINIONS OF COUNSEL REQUIRED BY THE RELATED
SUPPLEMENT, INCLUDING WITHOUT LIMITATION WITH RESPECT TO TRUE SALE,
ENFORCEABILITY, NON-CONSOLIDATION AND SECURITY INTEREST PERFECTION ISSUES; AND

 

(VI)          SUCH OTHER CONDITIONS AS SHALL BE SPECIFIED IN THE RELATED
SUPPLEMENT.

 

Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Supplement and authenticate, execute and deliver the Notes of such Series.


 


ARTICLE XI


 


HOLDERS LISTS

 


SECTION 1101.  ISSUER TO FURNISH INDENTURE TRUSTEE NAMES AND ADDRESSES OF
HOLDERS.  UNLESS OTHERWISE PROVIDED IN THE RELATED SUPPLEMENT, THE ISSUER WILL
FURNISH OR CAUSE TO BE FURNISHED TO THE INDENTURE TRUSTEE AND EACH SERIES
ENHANCER (AS APPLICABLE) (BUT ONLY WITH RESPECT TO ANY SERIES FOR WHICH SUCH
SERIES ENHANCER (AS APPLICABLE) HAS PROVIDED ENHANCEMENT) (I) NOT MORE THAN 10
DAYS AFTER RECEIPT OF A REQUEST FROM THE INDENTURE TRUSTEE, A LIST, IN SUCH FORM
AS THE INDENTURE TRUSTEE MAY REASONABLY REQUIRE, OF THE NAMES AND ADDRESSES AND
TAX IDENTIFICATION NUMBERS OF THE HOLDERS OF NOTES AS OF SUCH DATE, AND (II) AT
SUCH OTHER TIMES AS THE INDENTURE TRUSTEE MAY REQUEST IN WRITING, WITHIN 30 DAYS
AFTER THE RECEIPT BY THE ISSUER OF ANY SUCH REQUEST, A LIST OF SIMILAR FORM AND
CONTENT AS OF A DATE NOT MORE THAN 15 DAYS PRIOR TO THE TIME SUCH LIST IS
FURNISHED; PROVIDED, HOWEVER, THAT SO LONG AS THE INDENTURE TRUSTEE MAINTAINS
THE NOTE REGISTER, NO SUCH LISTS SHALL BE REQUIRED TO INCLUDE THE NAMES AND
ADDRESSES RECEIVED BY THE INDENTURE TRUSTEE IN SUCH CAPACITY.


 


SECTION 1102.  PRESERVATION OF INFORMATION; COMMUNICATIONS TO HOLDERS.  THE
INDENTURE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, THE NAMES AND ADDRESSES OF HOLDERS CONTAINED IN THE MOST RECENT
LIST FURNISHED TO THE INDENTURE TRUSTEE AS PROVIDED IN SECTION 1101 AND THE
NAMES AND ADDRESSES OF HOLDERS RECEIVED BY THE INDENTURE

 

67

--------------------------------------------------------------------------------


 


TRUSTEE IN ITS CAPACITY AS NOTE REGISTRAR.  THE INDENTURE TRUSTEE MAY DESTROY
ANY LIST FURNISHED TO IT AS PROVIDED IN SECTION 1101 UPON RECEIPT OF A NEW LIST
SO FURNISHED.


 


ARTICLE XII


 


EARLY AMORTIZATION EVENT

 


SECTION 1201.  EARLY AMORTIZATION EVENT.  WITH RESPECT TO ANY SERIES, AS OF ANY
DATE OF DETERMINATION, THE EXISTENCE OF ANY ONE OF THE FOLLOWING EVENTS OR
CONDITIONS:

 

(1)                                  The Outstanding Obligations of such Series
on any Payment Date (after giving effect to all payments of principal to be paid
on such Payment Date) exceeds the Asset Base of such Series for a period of 10
consecutive Business Days without having been cured; or

 

(2)                                  The occurrence of an additional Early
Amortization Event as specified in the related Supplement for any Series.

 

The occurrence of an Early Amortization Event with respect to one Series of
Notes (that has not been waived by the related Control Party) shall constitute
an Early Amortization Event with respect to all other Series of Notes then
Outstanding unless waived by the Control Party for such other Series or unless
the related Supplement with respect to each such other Series of Notes shall
specifically provide to the contrary.  If an Early Amortization Event with
respect to any Series exists on any Payment Date, then such Early Amortization
Event shall be deemed to continue until the Business Day on which the related
Control Party waives in writing such Early Amortization Event.


 


SECTION 1202.  OTHER SERIES.  IF AN EARLY AMORTIZATION EVENT WITH RESPECT TO ANY
SERIES EXISTS ON ANY PAYMENT DATE, ANY EXCESS CASH AVAILABLE FOR DISTRIBUTION
SHALL BE PAID, PRO RATA IN ACCORDANCE WITH THE OUTSTANDING OBLIGATIONS OF ALL
OTHER SERIES, ON SUCH PAYMENT DATE FOR APPLICATION TO ALL OUTSTANDING
OBLIGATIONS UNTIL PAID IN FULL.


 


ARTICLE XIII


 


MISCELLANEOUS PROVISIONS

 


SECTION 1301.  COMPLIANCE CERTIFICATES AND OPINIONS.  (A)  UPON ANY APPLICATION
OR REQUEST BY THE ISSUER TO THE INDENTURE TRUSTEE TO TAKE ANY ACTION UNDER ANY
PROVISION OF THIS INDENTURE OR ANY SUPPLEMENT, THE ISSUER SHALL FURNISH TO THE
INDENTURE TRUSTEE A CERTIFICATE STATING THAT ALL CONDITIONS PRECEDENT, IF ANY,
PROVIDED FOR IN THIS INDENTURE AND ANY RELEVANT SUPPLEMENT RELATING TO THE
PROPOSED ACTION HAVE BEEN COMPLIED WITH AND, IF DEEMED REASONABLY NECESSARY BY
THE INDENTURE TRUSTEE OR IF REQUIRED PURSUANT TO THE TERMS OF THIS INDENTURE, AN
OPINION OF COUNSEL STATING THAT IN THE OPINION OF SUCH COUNSEL ALL SUCH
CONDITIONS PRECEDENT, IF ANY, HAVE BEEN COMPLIED WITH, EXCEPT THAT IN THE CASE
OF ANY SUCH APPLICATION OR REQUEST AS TO WHICH THE FURNISHING OF SUCH DOCUMENTS
IS SPECIFICALLY REQUIRED BY ANY PROVISION OF THIS INDENTURE RELATING TO SUCH
PARTICULAR APPLICATION OR REQUEST, NO ADDITIONAL CERTIFICATE OR OPINION NEED BE
FURNISHED.

 

68

--------------------------------------------------------------------------------


 


(B)           EVERY CERTIFICATE OR OPINION WITH RESPECT TO COMPLIANCE WITH A
CONDITION OR COVENANT PROVIDED FOR IN THIS INDENTURE SHALL INCLUDE:

 

(I)            A STATEMENT THAT EACH INDIVIDUAL SIGNING SUCH CERTIFICATE OR
OPINION HAS READ SUCH COVENANT OR CONDITION AND THE DEFINITIONS HEREIN RELATING
THERETO;

 

(II)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION
OR INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

(III)          A STATEMENT THAT, IN THE OPINION OF EACH SUCH INDIVIDUAL, HE HAS
MADE SUCH EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM TO EXPRESS
AN INFORMED OPINION AS TO WHETHER SUCH COVENANT OR CONDITION HAS BEEN COMPLIED
WITH;

 

(IV)          AND A STATEMENT AS TO WHETHER, IN THE OPINION OF EACH SUCH
INDIVIDUAL, SUCH CONDITION OR COVENANT HAS BEEN COMPLIED WITH.


 


SECTION 1302.  FORM OF DOCUMENTS DELIVERED TO INDENTURE TRUSTEE.  (A)  IN ANY
CASE WHERE SEVERAL MATTERS ARE REQUIRED TO BE CERTIFIED BY, OR COVERED BY AN
OPINION OF, ANY SPECIFIED PERSON, IT IS NOT NECESSARY THAT ALL SUCH MATTERS BE
CERTIFIED BY, OR COVERED BY THE OPINION OF, ONLY ONE SUCH PERSON, OR THAT THEY
BE SO CERTIFIED OR COVERED BY ONLY ONE DOCUMENT, BUT ONE SUCH PERSON MAY CERTIFY
OR GIVE AN OPINION WITH RESPECT TO SOME MATTERS AND ONE OR MORE OTHER SUCH
PERSONS AS TO OTHER MATTERS, AND ANY SUCH PERSON MAY CERTIFY OR GIVE AN OPINION
AS TO SUCH MATTERS IN ONE OR SEVERAL DOCUMENTS.


 


(B)           ANY CERTIFICATE OR OPINION MAY BE BASED, INSOFAR AS IT RELATES TO
LEGAL MATTERS, UPON A CERTIFICATE OR OPINION OF, OR REPRESENTATIONS BY, COUNSEL,
UNLESS SUCH OFFICER KNOWS THAT THE CERTIFICATE OR OPINION OR REPRESENTATIONS
WITH RESPECT TO THE MATTERS UPON WHICH HIS CERTIFICATE OR OPINION IS BASED ARE
ERRONEOUS


 


(C)           WHERE ANY PERSON IS REQUIRED TO MAKE, GIVE OR EXECUTE TWO OR MORE
APPLICATIONS, REQUESTS, CONSENTS, CERTIFICATES, STATEMENTS, OPINIONS OR OTHER
INSTRUMENTS UNDER THIS INDENTURE, THEY MAY, BUT NEED NOT, BE CONSOLIDATED AND
FORM ONE INSTRUMENT.


 


SECTION 1303.  ACTS OF HOLDERS.  (A)  ANY REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACTION PROVIDED BY THIS INDENTURE OR
ANY SUPPLEMENT TO BE GIVEN OR TAKEN BY HOLDERS MAY BE (I) EMBODIED IN AND
EVIDENCED BY ONE OR MORE INSTRUMENTS OF SUBSTANTIALLY SIMILAR TENOR SIGNED BY
SUCH HOLDERS IN PERSON OR BY AN AGENT DULY APPOINTED IN WRITING, (II) EVIDENCED
BY THE WRITTEN CONSENT OR DIRECTION OF HOLDERS OF THE SPECIFIED PERCENTAGE OF
THE PRINCIPAL AMOUNT OF THE NOTES, OR (III) EVIDENCED BY A COMBINATION OF SUCH
INSTRUMENT OR INSTRUMENTS; AND, EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED,
SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH INSTRUMENT OR INSTRUMENTS AND
RECORD ARE DELIVERED TO THE INDENTURE TRUSTEE AND, WHERE IT IS HEREBY EXPRESSLY
REQUIRED, TO THE ISSUER.  PROOF OF EXECUTION OF ANY SUCH INSTRUMENT OR OF A
WRITING APPOINTING ANY SUCH AGENT SHALL BE SUFFICIENT FOR ANY PURPOSE OF THIS
INDENTURE AND CONCLUSIVE IN FAVOR OF THE INDENTURE TRUSTEE AND THE ISSUER, IF
MADE IN THE MANNER PROVIDED IN THIS SECTION 1303.

 

69

--------------------------------------------------------------------------------


 


(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED BY THE AFFIDAVIT OF A WITNESS OF SUCH
EXECUTION OR BY A CERTIFICATE OF A NOTARY PUBLIC OR OTHER OFFICER AUTHORIZED BY
LAW TO TAKE ACKNOWLEDGEMENTS OF DEEDS, CERTIFYING THAT THE INDIVIDUAL SIGNING
SUCH INSTRUMENT OR WRITING ACKNOWLEDGED TO HIM THE EXECUTION THEREOF.  WHERE
SUCH EXECUTION IS BY A SIGNER ACTING IN A CAPACITY OTHER THAN HIS INDIVIDUAL
CAPACITY, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO CONSTITUTE SUFFICIENT PROOF
OF HIS AUTHORITY.  THE FACT AND DATE OF THE EXECUTION OF ANY SUCH INSTRUMENT OR
WRITING, OR THE AUTHORITY OF THE PERSON EXECUTING THE SAME, MAY ALSO BE PROVED
IN ANY OTHER MANNER WHICH THE INDENTURE TRUSTEE DEEMS SUFFICIENT.


 


(C)           THE OWNERSHIP OF NOTES SHALL BE PROVED BY THE NOTE REGISTER.


 


(D)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACT OF THE HOLDER OF ANY NOTE SHALL BIND EVERY FUTURE HOLDER OF
THE SAME NOTE AND THE HOLDER OF EVERY NOTE ISSUED UPON THE REGISTRATION OF
TRANSFER THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF IN RESPECT OF
ANYTHING DONE, OMITTED OR SUFFERED TO BE DONE BY THE INDENTURE TRUSTEE OR THE
ISSUER IN RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON
SUCH NOTE.


 


SECTION 1304.  INSPECTION.  (A)  UPON REASONABLE REQUEST, THE ISSUER AGREES THAT
IT SHALL MAKE AVAILABLE TO ANY REPRESENTATIVE OF THE INDENTURE TRUSTEE, ANY
SERIES ENHANCER (IF APPLICABLE) OR THE ADMINISTRATIVE AGENT AND THEIR DULY
AUTHORIZED REPRESENTATIVES, ATTORNEYS OR ACCOUNTANTS, FOR INSPECTION AND COPYING
ITS BOOKS OF ACCOUNT, RECORDS AND REPORTS RELATING TO THE ELIGIBLE ENGINES, THE
RELATED LEASE AGREEMENTS AND THE OTHER ITEMS OF COLLATERAL, ALL IN THE FORMAT
WHICH THE SERVICER USES FOR ITS OWN OPERATIONS.  SUCH INSPECTIONS SHALL BE
CONDUCTED DURING NORMAL BUSINESS HOURS AND SHALL NOT UNREASONABLY DISRUPT THE
SERVICER’S BUSINESS.  ANY EXPENSE INCIDENT TO THE REASONABLE EXERCISE BY THE
INDENTURE TRUSTEE, THE ADMINISTRATIVE AGENT, EACH SERIES ENHANCER (IF
APPLICABLE) OR ANY NOTEHOLDER OF ANY RIGHT UNDER THIS SECTION 1304 SHALL BE
BORNE BY THE PERSON EXERCISING SUCH RIGHT UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND THEN BE CONTINUING IN WHICH CASE SUCH EXPENSES SHALL BE BORNE BY
THE ISSUER.


 


(B)           THE ISSUER ALSO AGREES (I) TO MAKE AVAILABLE ON A REASONABLE BASIS
UPON REASONABLE REQUEST TO THE INDENTURE TRUSTEE, ADMINISTRATIVE AGENT, ANY
SERIES ENHANCER (IF APPLICABLE) OR ANY PROSPECTIVE OWNER A SERVICING OFFICER FOR
THE PURPOSE OF ANSWERING REASONABLE QUESTIONS RESPECTING RECENT DEVELOPMENTS
AFFECTING THE ISSUER AND (II) TO INSTRUCT THE SERVICER TO ALLOW THE INDENTURE
TRUSTEE, ADMINISTRATIVE AGENT, ANY SERIES ENHANCER (IF APPLICABLE) OR ANY
PROSPECTIVE OWNER TO INSPECT THE SERVICER’S FACILITIES UPON REASONABLE REQUEST
DURING NORMAL BUSINESS HOURS.


 


SECTION 1305.  LIMITATION OF RIGHTS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
INDENTURE, THIS INDENTURE SHALL BE BINDING UPON THE ISSUER, THE NOTEHOLDERS AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND SHALL NOT INURE TO THE
BENEFIT OF ANY PERSON OTHER THAN THE PARTIES HERETO, THE NOTEHOLDERS AND THE
SERVICER AS PROVIDED HEREIN.  NOTWITHSTANDING THE PREVIOUS SENTENCE, THE PARTIES
HERETO, THE SELLER AND THE SERVICER ACKNOWLEDGE THAT ANY SERIES ENHANCER (IF
APPLICABLE) FOR A SERIES OF NOTES IS AN EXPRESS THIRD PARTY BENEFICIARY HEREOF
ENTITLED TO ENFORCE ITS RIGHTS HEREUNDER AS IF ACTUALLY A PARTY HERETO.

 

70

--------------------------------------------------------------------------------


 


SECTION 1306.  SEVERABILITY.  IF ANY PROVISION OF THIS INDENTURE IS HELD TO BE
IN CONFLICT WITH ANY APPLICABLE STATUTE OR RULE OF LAW OR IS OTHERWISE HELD TO
BE UNENFORCEABLE FOR ANY REASON WHATSOEVER, SUCH CIRCUMSTANCES SHALL NOT HAVE
THE EFFECT OF RENDERING THE PROVISION IN QUESTION INOPERATIVE OR UNENFORCEABLE
IN ANY OTHER CASE OR CIRCUMSTANCE, OR OF RENDERING ANY OTHER PROVISION OR
PROVISIONS HEREIN CONTAINED INVALID, INOPERATIVE, OR UNENFORCEABLE TO ANY EXTENT
WHATSOEVER.

 

The invalidity of any one or more phrases, sentences, clauses or Sections of
this Indenture shall not affect the remaining portions of this Indenture, or any
part thereof.


 


SECTION 1307.  NOTICES.  ALL DEMANDS, NOTICES AND COMMUNICATIONS HEREUNDER SHALL
BE IN WRITING, PERSONALLY DELIVERED, OR BY FACSIMILE (WITH SUBSEQUENT TELEPHONE
CONFIRMATION OF RECEIPT THEREOF), OR SENT BY INTERNATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE, (A) IN THE CASE OF THE INDENTURE TRUSTEE, AT THE
FOLLOWING ADDRESS:  101 BARCLAY STREET, 8TH FLOOR WEST, ASSET BACKED FINANCE
UNIT, NEW YORK, NEW YORK 10286, (B) IN THE CASE OF THE SERVICER, AT THE
FOLLOWING ADDRESS:  2320 MARINSHIP WAY, SUITE 300, SAUSALITO, CALIFORNIA 94965,
(C) IN THE CASE OF THE ISSUER, AT THE FOLLOWING ADDRESS:  2320 MARINSHIP WAY,
SUITE 300, SAUSALITO, CALIFORNIA 94965, WITH A COPY TO THE SERVICER AT THE
ADDRESS SET FORTH IN CLAUSE (B), (D) IN THE CASE OF EACH RATING AGENCY (IF
APPLICABLE), AT ITS ADDRESS SET FORTH IN THE RELATED SUPPLEMENT, IN THE CASE OF
ANY SERIES ENHANCER (IF APPLICABLE), AT ITS ADDRESS SET FORTH IN THE RELATED
SUPPLEMENT, OR AT OTHER SUCH ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A
WRITTEN NOTICE TO THE OTHER PARTIES.  ANY NOTICE REQUIRED OR PERMITTED TO BE
GIVEN TO A NOTEHOLDER SHALL BE GIVEN BY CERTIFIED FIRST CLASS MAIL, POSTAGE
PREPAID (RETURN RECEIPT REQUESTED), OR BY COURIER, OR BY FACSIMILE, WITH
SUBSEQUENT TELEPHONE CONFIRMATION OF RECEIPT THEREOF, IN EACH CASE AT THE
ADDRESS OF SUCH HOLDER AS SHOWN IN THE NOTE REGISTER OR TO THE TELEPHONE AND FAX
NUMBER FURNISHED BY SUCH NOTEHOLDER.  NOTICE SHALL BE EFFECTIVE AND DEEMED
RECEIVED (A) TWO DAYS AFTER BEING DELIVERED TO THE COURIER SERVICE, IF SENT BY
COURIER, (B) UPON RECEIPT OF CONFIRMATION OF TRANSMISSION, IF SENT BY TELECOPY,
OR (C) WHEN DELIVERED, IF DELIVERED BY HAND.  ANY RIGHTS TO NOTICES CONVEYED TO
A RATING AGENCY (IF APPLICABLE) PURSUANT TO THE TERMS OF THIS INDENTURE WITH
RESPECT TO ANY SERIES OR CLASS SHALL TERMINATE IMMEDIATELY IF SUCH RATING AGENCY
(IF APPLICABLE) NO LONGER HAS A RATING OUTSTANDING WITH RESPECT TO SUCH SERIES
OR CLASS.


 


SECTION 1308.  CONSENT TO JURISDICTION.  ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST THE ISSUER ARISING OUT OF OR RELATING TO THIS INDENTURE, OR ANY
TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY OF NEW YORK, STATE OF NEW YORK AND THE ISSUER HEREBY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF ENFORCING THIS
INDENTURE, THE ISSUER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.  THE
ISSUER HEREBY IRREVOCABLY APPOINTS AND DESIGNATES CT CORPORATION SYSTEMS HAVING
AN ADDRESS AT 1633 BROADWAY, NEW YORK, NEW YORK 10019, ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT AND DULY AUTHORIZED AGENT FOR THE LIMITED PURPOSE OF ACCEPTING
SERVICING OF LEGAL PROCESS AND THE ISSUER AGREES THAT SERVICE OF PROCESS UPON
SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON SUCH PERSON. 
THE ISSUER SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED
AGENT UNTIL ALL AMOUNTS PAYABLE UNDER THIS INDENTURE SHALL HAVE BEEN PAID IN
FULL.  IF SUCH AGENT SHALL CEASE TO SO ACT, EACH OF THE AGENT AND THE SELLER
SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT SATISFACTORY TO THE

 

71

--------------------------------------------------------------------------------


 


INDENTURE TRUSTEE AND SHALL PROMPTLY DELIVER TO THE INDENTURE TRUSTEE EVIDENCE
IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.


 


SECTION 1309.  CAPTIONS.  THE CAPTIONS OR HEADINGS IN THIS INDENTURE ARE FOR
CONVENIENCE ONLY AND IN NO WAY DEFINE, LIMIT OR DESCRIBE THE SCOPE OR INTENT OF
ANY PROVISIONS OR SECTIONS OF THIS INDENTURE.


 


SECTION 1310.  GOVERNING LAW.  THIS INDENTURE SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW.


 


SECTION 1311.  NO PETITION.  THE INDENTURE TRUSTEE, ON ITS OWN BEHALF, HEREBY
COVENANTS AND AGREES, AND EACH NOTEHOLDER BY ITS ACQUISITION OF A NOTE SHALL BE
DEEMED TO COVENANT AND AGREE, THAT IT WILL NOT INSTITUTE AGAINST THE ISSUER ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS,
OR OTHER PROCEEDINGS UNDER ANY FEDERAL OR STATE BANKRUPTCY OR SIMILAR LAW, AT
ANY TIME OTHER THAN ON A DATE WHICH IS AT LEAST ONE YEAR AND ONE DAY AFTER THE
LAST DATE ON WHICH ANY NOTE OF ANY SERIES WAS OUTSTANDING.


 


SECTION 1312.  GENERAL INTERPRETIVE PRINCIPLES.  FOR PURPOSES OF THIS INDENTURE
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE REQUIRES:


 


(A)           REFERENCES HEREIN TO “ARTICLES”, “SECTIONS”, “SUBSECTIONS”,
“PARAGRAPHS”, AND OTHER SUBDIVISIONS WITHOUT REFERENCE TO A DOCUMENT ARE TO
DESIGNATED ARTICLES, SECTIONS, SUBSECTIONS, PARAGRAPHS AND OTHER SUBDIVISIONS OF
THIS INDENTURE;


 


(B)           A REFERENCE TO A SUBSECTION SECTION WITHOUT FURTHER REFERENCE TO A
SECTION IS A REFERENCE TO SUCH SUBSECTION SECTION AS CONTAINED IN THE SAME
SECTION IN WHICH THE REFERENCE APPEARS, AND THIS RULE SHALL ALSO APPLY TO
PARAGRAPHS AND OTHER SUBDIVISIONS;


 


(C)           THE WORDS “HEREIN”, “HEREOF”, “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION; AND


 


(D)           THE TERM “INCLUDE” OR “INCLUDING” SHALL MEAN WITHOUT LIMITATION BY
REASON OF ENUMERATION.


 


SECTION 1313.  EFFECTIVE DATE OF TRANSACTION.  NOTWITHSTANDING THAT THIS
INDENTURE IS DATED AS OF SEPTEMBER 12, 2002, THE VARIOUS TRANSFERS, CONVEYANCES
AND TRANSACTIONS SET FORTH IN THIS INDENTURE, INCLUDING, WITHOUT LIMITATION, THE
SECURITY INTERESTS GRANTED PURSUANT TO SECTION 401 HEREOF, SHALL NOT BE
EFFECTIVE UNTIL THE DATE ON WHICH THE SERIES 2002-1 NOTES, CLASS A AND CLASS B,
ARE EXECUTED AND DELIVERED PURSUANT TO THE SERIES 2002-1 SUPPLEMENT TO THIS
INDENTURE, BETWEEN THE ISSUER AND THE INDENTURE TRUSTEE, WHICH SHALL BE
EVIDENCED BY, AMONG OTHER THINGS, THE FACT THAT A COUNTERPART OF SUCH SERIES
2002-1 SUPPLEMENT IS FILED WITH THE FEDERAL AVIATION ADMINISTRATION FOR
RECORDATION.


 


SECTION 1314.  COUNTERPARTS.  THIS INDENTURE MAY BE EXECUTED SIMULTANEOUSLY IN
ANY NUMBER OF COUNTERPARTS.  EACH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL,
AND ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the day and year first above written.

 

 

 

WILLIS ENGINE FUNDING LLC, as issuer

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

 

 

 

Name: Donald A. Nunemaker

 

 

 

Title: Vice President

 

 

 

 

 

THE BANK OF NEW YORK, as indenture trustee

 

 

 

By:

/s/ SCOTT J. TEPPER

 

 

 

 

Name: Scott J. Tepper

 

 

 

Title: Assistant Vice President

 

 

 

 

 

THE BANK OF NEW YORK, as securities
intermediary

 

 

 

By:

/s/ SCOTT J. TEPPER

 

 

 

 

Name: Scott J. Tepper

 

 

 

Title: Assistant Vice President

 

73

--------------------------------------------------------------------------------